 



Exhibit 10.1
CREDIT AGREEMENT
dated as of October 20, 2006
among
LANCE, INC.,
TAMMING FOODS LTD.,
as the Canadian Borrower,
BANK OF AMERICA, NATIONAL ASSOCIATION,
as Administrative Agent,
Letter of Credit Issuing Lender and Canadian Agent,
WACHOVIA CAPITAL MARKETS, LLC,
as Syndication Agent
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC
as Lead Arranger and Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
ARTICLE I
  DEFINITIONS     1  
 
           
          1.1
  Certain Defined Terms     1  
          1.2
  Other Interpretive Provisions     24  
          1.3
  Accounting Principles     24  
          1.4
  Letter of Credit Amounts     25  
 
           
ARTICLE II
  THE CREDITS     25  
 
           
          2.1
  Amounts and Terms of Term Commitments and U.S. Revolving Credit Commitments  
  25  
          2.2
  Amounts and Terms of Canadian Commitments     26  
          2.3
  Loan Accounts     26  
          2.4
  Procedure for Term Borrowing and U.S. Revolving Credit Borrowings     26  
          2.5
  Conversion and Continuation Elections for Term Borrowing and U.S. Revolving
Credit Borrowings     27  
          2.6
  Procedure for Canadian Borrowing of Canadian Prime Rate Loans     29  
          2.7
  Canadian Bankers’ Acceptances and Canadian BA Equivalent Notes     29  
          2.8
  Voluntary Termination or Reduction of Commitments     33  
          2.9
  Optional Prepayments     34  
          2.10
  Repayment     35  
          2.11
  Interest     35  
          2.12
  Fees     36  
          2.13
  Computation of Fees and Interest     37  
          2.14
  Payments by the Company     37  
          2.15
  Payments by the Lenders to the Applicable Agent     39  
          2.16
  Sharing of Payments     40  
          2.17
  Increase in Aggregate U.S. Revolving Credit Commitment     41  
 
           
ARTICLE III
  THE LETTERS OF CREDIT     42  
 
           
          3.1
  The Letter of Credit Subfacility     42  
          3.2
  Issuance, Amendment and Renewal of Letters of Credit     43  
          3.3
  Risk Participations, Drawings and Reimbursements     45  
          3.4
  Repayment of Participations     47  
          3.5
  Role of the Issuing Lenders     48  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
          3.6
  Obligations Absolute     49  
          3.7
  Cash Collateral Pledge     49  
          3.8
  Letter of Credit Fees     50  
          3.9
  Applicability of ISP     50  
 
           
ARTICLE IV
  TAXES, YIELD PROTECTION AND ILLEGALITY     50  
 
           
          4.1
  Taxes     50  
          4.2
  Illegality     51  
          4.3
  Increased Costs and Reduction of Return     52  
          4.4
  Funding Losses     53  
          4.5
  Inability to Determine Rates     53  
          4.6
  Certificates of Lenders     54  
          4.7
  Substitution of Lenders     54  
          4.8
  Canadian Lenders     54  
          4.9
  Survival     55  
 
           
ARTICLE V
  CONDITIONS PRECEDENT     55  
 
           
          5.1
  Conditions to Initial Credit Extensions     55  
          5.2
  Conditions to All Credit Extensions     56  
 
           
ARTICLE VI
  REPRESENTATIONS AND WARRANTIES     57  
 
           
          6.1
  Corporate Existence and Power     57  
          6.2
  Corporate Authorization; No Contravention     57  
          6.3
  Governmental Authorization     58  
          6.4
  Binding Effect     58  
          6.5
  Litigation     58  
          6.6
  No Default     58  
          6.7
  ERISA Compliance; Canadian Plans     58  
          6.8
  Use of Proceeds; Margin Regulations     59  
          6.9
  Title to Properties     59  
          6.10
  Taxes     59  
          6.11
  Financial Condition     59  
          6.12
  Environmental Matters     60  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
          6.13
  Regulated Entities     60  
          6.14
  No Burdensome Restrictions     60  
          6.15
  Copyrights, Patents, Trademarks and Licenses, etc     60  
          6.16
  Subsidiaries     60  
          6.17
  Insurance     60  
          6.18
  Swap Obligations     61  
          6.19
  Full Disclosure     61  
 
           
ARTICLE VII
  AFFIRMATIVE COVENANTS     61  
 
           
          7.1
  Financial Statements     61  
          7.2
  Certificates; Other Information     62  
          7.3
  Notices     63  
          7.4
  Preservation of Corporate Existence, Etc     64  
          7.5
  Maintenance of Property     64  
          7.6
  Insurance     64  
          7.7
  Payment of Obligations     65  
          7.8
  Compliance with Laws     65  
          7.9
  Compliance with ERISA; Canadian Plans     65  
          7.10
  Inspection of Property and Books and Records     65  
          7.11
  Environmental Laws     65  
          7.12
  Use of Proceeds     66  
 
           
ARTICLE VIII
  NEGATIVE COVENANTS     66  
 
           
          8.1
  Financial Condition Covenants     66  
          8.2
  Limitation on Liens     66  
          8.3
  Disposition of Assets     68  
          8.4
  Consolidations and Mergers     68  
          8.5
  Loans and Investments     68  
          8.6
  Limitation on Subsidiary Indebtedness     69  
          8.7
  Transactions with Affiliates     70  
          8.8
  Use of Proceeds     70  
          8.9
  Swap Contracts     70  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
          8.10
  Restricted Payments     70  
          8.11
  ERISA     70  
          8.12
  Change in Business     70  
          8.13
  Accounting Changes     71  
 
           
ARTICLE IX
  EVENTS OF DEFAULT     71  
 
           
          9.1
  Event of Default     71  
          9.2
  Remedies     73  
          9.3
  Rights Not Exclusive     73  
 
           
ARTICLE X
  THE AGENTS     74  
 
           
          10.1
  Appointment and Authorization     74  
          10.2
  Delegation of Duties     74  
          10.3
  Exculpatory Provisions     75  
          10.4
  Reliance by Agents     75  
          10.5
  Notice of Default     76  
          10.6
  Credit Decision     76  
          10.7
  Agent in Individual Capacity     77  
          10.8
  Successor Agent     77  
          10.9
  Withholding Tax     78  
          10.10
  Other Agents     79  
 
           
ARTICLE XI
  GUARANTY BY THE COMPANY     79  
 
           
          11.1
  Guaranty     79  
          11.2
  Guaranty Unconditional     80  
          11.3
  Discharge only upon Payment in Full; Reinstatement in Certain Circumstances  
  80  
          11.4
  Waiver by the Company     81  
          11.5
  Subrogation     81  
          11.6
  Stay of Acceleration     81  
 
           
ARTICLE XII
  MISCELLANEOUS     81  
 
           
          12.1
  Amendments and Waivers     81  
          12.2
  Notices; Effectiveness; Electronic Communications     82  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
          12.3
  No Waiver; Cumulative Remedies     84  
          12.4
  Expenses; Indemnity; Damage Waiver     84  
          12.5
  Payments Set Aside     86  
          12.6
  Successors and Assigns     86  
          12.7
  Treatment of Certain Information; Confidentiality     90  
          12.8
  Survival of Representations and Warranties     91  
          12.9
  Set-off     91  
          12.10
  Notification of Addresses, Lending Offices, Etc     91  
          12.11
  Counterparts; Integration; Effectiveness     91  
          12.12
  Severability     92  
          12.13
  No Third Parties Benefited     92  
          12.14
  Governing Law and Jurisdiction     92  
          12.15
  Waiver of Jury Trial     92  
          12.16
  No Advisory or Fiduciary Responsibility     93  
          12.17
  USA PATRIOT Act Notice     93  
          12.18
  Judgment     94  
          12.19
  Entire Agreement     94  

-v-



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
Schedule 2.1(a)
  Term Commitments and Term Pro Rata Shares
Schedule 2.1(b)
  U.S. Revolving Credit Commitments and U.S. Revolving Credit Pro Rata Shares
Schedule 2.2
  Canadian Commitments and Canadian Pro Rata Shares
Schedule 6.7
  ERISA
Schedule 6.16
  Subsidiaries of Lance, Inc.
Schedule 8.2
  Permitted Liens
Schedule 12.2
  Eurodollar and Domestic Lending Offices, Addresses for Notices
 
   
EXHIBITS
   
 
   
Exhibit A-1
  Form of Notice of Borrowing
Exhibit A-2
  Form of Notice of Canadian Borrowing
Exhibit A-3
  Form of Notice of Canadian BA Borrowing
Exhibit B
  Form of Notice of Conversion/Continuation
Exhibit C
  Form of Compliance Certificate
Exhibit D
  Form of Assignment and Acceptance
Exhibit E-1
  Form of Term Note
Exhibit E-2
  Form of U.S. Revolving Credit Note
Exhibit E-3
  Form of Canadian Note
Exhibit F
  Form of Canadian BA Equivalent Note

-vi-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT is entered into as of October 20, 2006, among LANCE,
INC., a North Carolina corporation (the “Company”), TAMMING FOODS LTD., an
Ontario corporation (the “Canadian Borrower” and together with the Company,
collectively the “Borrowers”), the several financial institutions from time to
time party to this Agreement (collectively the “Lenders”; individually each a
“Lender”), WACHOVIA CAPITAL MARKETS, LLC, as syndication agent, and BANK OF
AMERICA, NATIONAL ASSOCIATION, as letter of credit issuing lender, as
administrative agent for the Lenders, and as Canadian Agent.
WITNESSETH:
     WHEREAS, the Borrowers have requested that the Lenders provide revolving
credit and term loan facilities, including a letter of credit subfacility and a
Canadian dollar revolving credit facility, and the Lenders are willing to do so
on the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Certain Defined Terms. The following terms have the following meanings:
     Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or amalgamation or any other combination with another Person
(other than a Person that is a Subsidiary) provided that the Company or the
Subsidiary is the surviving entity or, in the case of an amalgamation, the
resulting corporation has provided an assumption agreement and all other
assurances as the Administrative Agent may reasonably require.
     Administrative Agent means Bank of America in its capacity as agent for the
Lenders hereunder, and any successor thereto in such capacity arising under
Section 10.8.
     Administrative Agent’s Payment Office means the address for payments set
forth on Schedule 12.2 or such other address as the Administrative Agent may
from time to time specify.
     Administrative Questionnaire means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     Affiliate means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person. A Person

 



--------------------------------------------------------------------------------



 



shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities or membership interests, by contract or otherwise.
     Agent means each of the Administrative Agent and the Canadian Agent.
     Agent Parties has the meaning specified in Section 12.2.
     Agent-Related Persons means Bank of America and any successor to Bank of
America as Administrative Agent arising under Section 10.8 and any successor to
Bank of America as an Issuing Lender hereunder and Bank of America and any
successor to Bank of America as Canadian Agent arising under Section 10.8,
together with their respective Related Parties.
     Aggregate Canadian Commitment means at any time an amount equal to the
aggregate amount of the Canadian Commitments of all Canadian Lenders. The
initial amount of the Aggregate Canadian Commitment is C$15,000,000.
     Aggregate Term Commitment means at any time an amount equal to the
aggregate amount of the Term Commitments of all Term Lenders.
     Aggregate U.S. Revolving Credit Commitment means at any time an amount
equal to the aggregate amount of the U.S. Revolving Credit Commitments of all
U.S. Revolving Credit Lenders. The initial amount of the Aggregate U.S.
Revolving Credit Commitment is US$100,000,000.
     Agreement means this Credit Agreement.
     Applicable Law means, with reference to any Person, all laws (foreign or
domestic), ordinances and treaties and all judgments, decrees, injunctions,
writs and orders of any court, arbitrator or Governmental Authority, and all
rules and regulations of any Governmental Authority applicable to such Person.
     Applicable Margin means (a) initially, (i) 0.32% per annum with respect to
U.S. Revolving Credit Loans and the L/C Fee Rate, and (ii) 0.40% per annum with
respect to Term Loans, and (b) beginning on any date on which the Applicable
Margin is to be adjusted pursuant to the sentence following the table below, the
rate per annum set forth in the table below opposite the applicable Pricing
Total Debt to EBITDA Ratio:

2



--------------------------------------------------------------------------------



 



                                 Pricing     U.S. Revolving Credit Loan and    
         Total Debt     L/C Fee Rate   Term Loan     to EBITDA Ratio    
Applicable Margin   Applicable Margin
Less than or equal
to 0.75 to 1
      0.28 %     0.35 %
 
                 
Greater than 0.75
to 1 but less than
or equal to 1.50 to 1
      0.32 %     0.40 %
 
                 
Greater than 1.50 to
to 1 but less than
or equal to 2.25 to 1
      0.40 %     0.50 %
 
                 
Greater than 2.25
to 1
      0.625 %     0.75 %

The Applicable Margin for all Eurodollar Rate Loans (and for purposes of the L/C
Fee Rate) shall be adjusted, to the extent applicable, 46 days (or, in the case
of the last fiscal quarter of any year, 101 days) after the end of each fiscal
quarter (or, if earlier, 10 days following delivery by the Company of the
financial statements required by subsection 7.1(a) or 7.1(b), as applicable, and
the related Compliance Certificate required by subsection 7.2(a) for such fiscal
quarter), based on the Pricing Total Debt to EBITDA Ratio as of the last day of
such fiscal quarter; it being understood that if the Company fails to deliver
the financial statements required by subsection 7.1(a) or 7.1(b), as applicable,
and the related Compliance Certificate required by subsection 7.2(a) by the 46th
day (or, if applicable, the 101st day) after any fiscal quarter, the Applicable
Margin for U.S. Revolving Credit Loans shall be 0.625% and the Applicable Margin
for Term Loans shall be 0.75%, in each case until such financial statements and
Compliance Certificate are delivered.
     Applicable Pro Rata Share means:
     (a) with respect to any Term Lender at any time, its Term Pro Rata Share at
such time,
     (b) with respect to any U.S. Revolving Credit Lender at any time, its U.S.
Revolving Credit Pro Rata Share at such time, and
     (c) with respect to any Canadian Lender at any time, its Canadian Pro Rata
Share at such time.
The initial Applicable Pro Rata Share(s) of each Lender are set forth opposite
the name of such Lender on Schedules 2.1(a), 2.1(b) and 2.2 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.
     Approved Fund means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     Arranger means Banc of America Securities LLC.

3



--------------------------------------------------------------------------------



 



     Assignee Group means two or more Eligible Assignees that are Affiliates of
one another or two or more Approved Funds managed by the same investment
advisor.
     Assignment and Assumption means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.6(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     Attorney Costs means and includes all reasonable fees and disbursements of
any law firm or other external counsel, provided that all attorneys’ fees shall
be determined without regard to any statutory presumption based on the standard
hourly rates for such attorneys and the actual hours expended.
     Auto-Extension Letter of Credit has the meaning specified in Section 3.2.
     Bank of America means Bank of America, National Association, a national
banking association.
     Bankruptcy Code means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).
     BBA LIBOR has the meaning specified in the definition of “Eurodollar Base
Rate”.
     Borrower Materials has the meaning specified in Section 7.2
     Borrowers — see preamble to this Agreement.
     Borrowing means (a) a borrowing hereunder consisting of Loans of the same
Type made to a Borrower on the same day by one or more Lenders under Article II
and, other than in the case of U.S. Base Rate Loans or Canadian Prime Rate
Loans, having the same Interest Period or (b) a Canadian BA Borrowing.
     Borrowing Date means any date on which a Borrowing occurs under Section 2.4
or 2.6 or on which the Canadian Lenders accept Drafts and/or purchase BA
Equivalent Notes pursuant to Section 2.7.
     Business Day means any day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina are authorized or required
by law to close and, if the applicable Business Day relates to any Eurodollar
Rate Loan, means such a day on which dealings are carried on in the London
offshore dollar interbank market and, in the case of payments and disbursements
in Canadian Dollars and in the case of any matter relating to Canadian Bankers’
Acceptances or Canadian BA Equivalent Notes such a day on which Bank of
America’s Canada Branch is open for commercial banking business in Toronto,
Ontario.

4



--------------------------------------------------------------------------------



 



     Canadian Agent means Bank of America, National Association, acting through
its Canada Branch, in its capacity as agent for the Canadian Lenders hereunder,
and any successor thereto in such capacity arising under Section 10.8.
     Canadian BA Borrowing means Canadian Bankers’ Acceptances and Canadian BA
Equivalent Notes accepted or purchased by the Canadian Lenders in amounts
substantially equivalent (subject to subsection 2.7.2(b)) to their respective
Canadian Pro Rata Shares on the same day and for the same term.
     Canadian BA Discount Proceeds means, with respect to any Canadian Bankers’
Acceptance or Canadian BA Equivalent Note, an amount calculated on the
applicable Borrowing Date which is (rounded to the nearest full cent) equal to
the face amount of such Canadian Bankers’ Acceptance or Canadian BA Equivalent
Note divided by the sum of one plus the product of (i) the Canadian BA Discount
Rate applicable thereto multiplied by (ii) a fraction, the numerator of which is
the term of such Canadian Bankers’ Acceptance or Canadian BA Equivalent Note and
the denominator of which is 365.
     Canadian BA Discount Rate means, with respect to any Canadian Bankers’
Acceptances or Canadian BA Equivalent Notes to be purchased by the Canadian
Lenders on any Borrowing Date, (i) for each Canadian BA Lender that is a bank
named in Schedule I to the Bank Act (Canada), the CDOR for bankers’ acceptances
having an identical maturity date and (if shown on the CDOR page of the Reuters
screen) comparable aggregate face amount to the maturity date and aggregate face
amount of such Canadian Bankers’ Acceptances, (ii) for each Canadian BA Lender
that is not a bank named in Schedule I to the Bank Act (Canada), the lesser of
(A) the CDOR and (B) the discount rate of interest at which such Canadian BA
Lender is offering as of 10:00 a.m. (Toronto time) on such Borrowing Date to
purchase bankers’ acceptances accepted by it having an identical maturity date
and comparable aggregate face amount to the maturity date and aggregate face
amount of the applicable Canadian Bankers’ Acceptance of such Canadian BA
Lender, as notified by such Lender to the Canadian Agent and (iii) for each
Canadian Non-BA Lender, the lesser of (A) the CDOR and (B) the annual interest
rate which is the cost to such Canadian Non-BA Lender of obtaining Canadian
Dollars to fund such purchase by it, as notified by such Lender to the Canadian
Agent.
     Canadian BA Equivalent Note — see Section 2.7.1.
     Canadian BA Lender means any Canadian Lender which is a bank mentioned in
Schedule I or Schedule II of the Bank Act (Canada) or is an authorized foreign
bank mentioned in Schedule III of the Bank Act (Canada) that is not subject to
the restrictions and requirements referred to in subsection 524(2) of the Bank
Act (Canada).
     Canadian Bankers’ Acceptance means a Draft which has been accepted by a
Canadian BA Lender as provided in Section 2.7.
     Canadian Borrower — see the preamble to this Agreement.

5



--------------------------------------------------------------------------------



 



     Canadian Borrowing means a Borrowing of Canadian Loans.
     Canadian Commitment — see Section 2.2.
     Canadian Cost of Funds Rate means, for any day, a rate per annum equal to
the cost of funds of the Canadian Agent as established by the Canadian Agent
based on its customary practice.
     Canadian Dollars and C$ each means lawful money of Canada.
     Canadian Lender means each Lender designated as a Canadian Lender on its
signature page hereto and its permitted successors and assigns.
     Canadian Loan means a Canadian Prime Rate Loan to the Canadian Borrower in
Canadian Dollars.
     Canadian Non-BA Lender means any Canadian Lender which is not a Canadian BA
Lender.
     Canadian Outstandings means, with respect to any Canadian Lender, the
aggregate principal amount of all outstanding Canadian Loans made by such
Canadian Lender to the Canadian Borrower plus the face amount of all outstanding
Canadian Bankers’ Acceptances accepted by such Canadian Lender or Canadian BA
Equivalent Notes purchased by such Canadian Lender.
     Canadian Plan means a pension plan established by the Canadian Borrower or
any other Canadian Subsidiary of the Company for any of its employees which is
not subject to ERISA.
     Canadian Prime Rate means, for any day, the per annum rate of interest in
effect for such day as determined from time to time by Bank of America, National
Association, acting through its Canada Branch in Toronto, Ontario as its “prime
rate” for loans made by Bank of America, National Association, acting through
its Canada Branch to borrowers in Canada in Canadian Dollars. (The “prime rate”
is a rate set by Bank of America based upon various factors including its costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such determined rate.)
     Canadian Prime Rate Loan means a Canadian Loan that bears interest based on
the Canadian Prime Rate.
     Canadian Pro Rata Share means for any Canadian Lender at any time the
proportion (expressed as a decimal, rounded to the ninth decimal place) which
such Canadian Lender’s Canadian Commitment constitutes of the Aggregate Canadian
Commitment (or, after the Canadian Commitments have terminated, which (i) such
Canadian Lender’s Canadian Outstandings constitute of (ii) the Canadian
Outstandings of all Canadian Lenders).

6



--------------------------------------------------------------------------------



 



     Capital Adequacy Regulation means any guideline, request or directive of
any central bank or other relevant Governmental Authority, or any other law,
rule or regulation, whether or not having the force of law, in each case,
regarding capital adequacy of any bank or of any corporation controlling a bank.
     Cash Collateralize means, with respect to either Borrower, in connection
with the occurrence of the Termination Date, to pledge and deposit with or
deliver to the Administrative Agent or the Canadian Agent, as the case may be,
for the benefit of the Agents, the Issuing Lenders and the Lenders, as
collateral for the L/C Obligations (in the case of the Company (if and when
required pursuant to Section 3.7 or 9.2)) or in respect of Canadian Bankers’
Acceptances and Canadian BA Equivalent Notes (if and when required pursuant to
Section 9.2), cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the applicable Agent. Derivatives of such term
shall have corresponding meanings. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at the applicable Agent or, with
the Administrative Agent’s consent, the applicable Issuing Lender.
     CDOR means, for any day, (a) the average of the annual discount rates
(rounded upward to the nearest 1/100 of 1%) for bankers’ acceptances denominated
in Canadian Dollars for a specified term and, if shown, the aggregate face
amount that appears on the CDOR page of the Reuters Screen as of 10:30 a.m.
(Toronto time) on such day (or, if such day is not a Business Day, as of
10:30 a.m. (Toronto time) on the immediately preceding Business Day), all as
determined by the Canadian Agent, or (b) if such average under clause (a) is not
available on such day, the discount rate of interest at which such Canadian
Agent is offering as of 10:00 a.m. (Toronto time) on such Borrowing Date to
purchase bankers’ acceptances accepted by it having an identical maturity date
and comparable aggregate face amount to the maturity date and aggregate face
amount of the applicable Canadian Bankers’ Acceptance of the Canadian Agent.
     Change of Control means any of the following events:
     (a) any Person or group (within the meaning of Rule 13d-5 of the SEC under
the Securities Exchange Act of 1934 as in effect on the date hereof) (other than
the Van Every Family) shall become the Beneficial Owner (as defined in
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934 as in effect on
the date hereof) of 20% or more of the capital stock or other equity interests
of the Company the holders of which are entitled under ordinary circumstances
(irrespective of whether at the time the holders of such stock or other equity
interests shall have or might have voting power by reason of the happening of
any contingency) to vote for the election of the directors of the Company; or
     (b) a majority of the members of the Board of Directors of the Company
shall cease to be Continuing Members; or
     (c) the Company shall fail to beneficially own, directly or indirectly, all
of the outstanding equity interests in the Canadian Borrower.

7



--------------------------------------------------------------------------------



 



     Closing Date the first date all the conditions precedent in Section 4.1 are
satisfied or waived in accordance with Section 12.1.
     Code means the U.S. Internal Revenue Code of 1986, and regulations
promulgated thereunder.
     Commitment means a Term Commitment, a U.S. Revolving Credit Commitment or a
Canadian Commitment.
     Company — see the preamble to this Agreement.
     Compliance Certificate means a certificate substantially in the form of
Exhibit C.
     Computation Period means any period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter.
     Contingent Obligation means, as to any Person, without duplication, any
direct or indirect liability of such Person, whether or not contingent, with or
without recourse, (a) with respect to any Indebtedness, lease, dividend, letter
of credit or other obligation (the “primary obligations”) of another Person (the
“primary obligor”), including any obligation of such Person (i) to purchase,
repurchase or otherwise acquire such primary obligations or any security
therefor, (ii) to advance or provide funds for the payment or discharge of any
such primary obligation, or to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or
(iv) otherwise to assure or hold harmless the holder of any such primary
obligation against loss in respect thereof (each a “Guaranty Obligation”);
(b) with respect to any Surety Instrument issued for the account of such Person
or as to which such Person is otherwise liable for reimbursement of drawings or
payments; or (c) in respect of any Swap Contract. The amount of any Contingent
Obligation shall (a) in the case of Guaranty Obligations, be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, and (b) in the case of
other Contingent Obligations, be equal to the maximum reasonably anticipated
liability in respect thereof.
     Continuing Member means a member of the Board of Directors of the Company
who either (a) was a member of the Company’s Board of Directors on the Closing
Date and has been such continuously thereafter or (b) became a member of such
Board of Directors after the Closing Date and whose election or nomination for
election was approved by a vote of the majority of the Continuing Members then
members of the Company’s Board of Directors.
     Contractual Obligation means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage,

8



--------------------------------------------------------------------------------



 



deed of trust or other document to which such Person is a party or by which it
or any of its property is bound.
     Conversion/Continuation Date means any date on which, under Section 2.5 the
applicable Borrower (a) converts Loans of one Type to the other Type or
(b) continues Eurodollar Rate Loans for a new Interest Period.
     Credit Extension means and includes (a) the making of any Loan hereunder,
(b) the acceptance of any Draft or the purchase of any Canadian BA Equivalent
Note hereunder and (c) the Issuance of any Letter of Credit hereunder.
     Defaulting Lender means any Lender that (a) has failed to fund any portion
of the Term Loans, U.S. Revolving Credit Loans, participations in L/C
Obligations, Canadian Borrowing or Canadian BA Borrowing required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, unless such failure has been cured, (b) has otherwise failed to pay
over to any Agent or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute or such failure has been cured, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
     Disclosure Memorandum means the disclosure memorandum dated October 18,
2006 of the Borrowers delivered to the Agents and the Lenders on or before the
Closing Date.
     Dollar, dollar, U.S. Dollar, $ and US$ each means lawful money of the
United States.
     Dollar Equivalent means, at any time, (a) as to any amount denominated in
U.S. Dollars, the amount thereof at such time, and (b) as to any amount
denominated in Canadian Dollars, the equivalent amount in U.S. Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate for the purchase of U.S. Dollars with Canadian Dollars.
     Draft — see Section 2.7.1.
     EBIT means, for any Computation Period, the Company’s consolidated net
income from continuing operations for such period, plus, to the extent deducted
in determining such earnings, Interest Expense and income taxes, minus, to the
extent included in determining such earnings, any income tax refunds.
     EBITDA means, for any Computation Period, the Company’s consolidated EBIT
from continuing operations for such period, plus, to the extent deducted in
determining such EBIT, depreciation and amortization.
     Effective Amount means, with respect to any outstanding L/C Obligations on
any date, the amount of such L/C Obligations on such date after giving effect to
any Issuances of Letters of Credit occurring on such date, any other changes in
the aggregate amount of

9



--------------------------------------------------------------------------------



 



the L/C Obligations as of such date, including as a result of any reimbursements
of outstanding unpaid drawings under any Letter of Credit or any reduction in
the maximum amount available for drawing under Letters of Credit taking effect
on such date.
     Eligible Assignee means (a), in the case of Term Commitments, Term Loans,
U.S. Revolving Credit Commitments, U.S. Revolving Credit Loans and L/C
Obligations, any Person that meets the requirements to be an assignee under
Section 12.6(b)(iii), (v) and (vi) (subject to such consents, if any, as may be
required under Section 12.06(b)(iii)), and (b) in the case of Canadian
Commitments and Canadian Outstandings, a Person registered as a bank under the
Bank Act (Canada) or another financial institution that is not a non-resident of
Canada for Canadian tax purposes and (i) having a combined capital and surplus
of at least C$100,000,000, or (ii) being a Subsidiary of a commercial bank,
financial institution or finance company organized under the laws of the United
States, or any state thereof, and having a combined capital and surplus of at
least US$100,000,000.
     Environmental Claims means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.
     Environmental Laws means all federal, state or local laws, statutes, rules,
regulations, ordinances and codes, together with all administrative orders,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authorities, in each case relating to
environmental and human health matters.
     ERISA means the U.S. Employee Retirement Income Security Act of 1974, and
the regulations promulgated thereunder.
     ERISA Affiliate means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     ERISA Event means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
substantial cessation of operations which is treated as such a withdrawal; (c) a
complete or partial withdrawal by the Company or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate.

10



--------------------------------------------------------------------------------



 



     Escrow Funds has the meaning specified in Section 2.7.6.
     Eurodollar Base Rate means, for any Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
     Eurodollar Rate means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

      Eurodollar Rate =    Eurodollar Base Rate   1.00 – Eurodollar Reserve
Percentage

     Eurodollar Rate Loan means a Term Loan or a U.S. Revolving Credit Loan that
bears interest based on the Eurodollar Rate.
     Eurodollar Reserve Percentage means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     Event of Default means any of the events or circumstances specified in
Section 9.1.
     Facility Fee Rate means (a) initially, 0.08% per annum, and (b) beginning
on any date on which the Facility Fee Rate is to be adjusted pursuant to the
sentence following the table below, the rate per annum set forth in the table
below opposite the applicable Pricing Total Debt to EBITDA Ratio:

11



--------------------------------------------------------------------------------



 



                    Pricing          Total Debt to   Facility     EBITDA Ratio  
Fee Rate
Less than or equal
to 0.75 to 1
    0.07 %
 
       
Greater than 0.75
to 1 but less than
or equal to 1.50 to 1
    0.08 %
 
       
Greater than 1.50 to
to 1 but less than
or equal to 2.25 to 1
    0.10 %
 
       
Greater than 2.25
to 1
    0.125 %

The Facility Fee Rate shall be adjusted, to the extent applicable, 46 days (or,
in the case of the last fiscal quarter of any year, 101 days) after the end of
each fiscal quarter (or, if earlier, 10 days following delivery by the Company
of the financial statements required by subsection 7.1(a) or 7.1(b), as
applicable, and the related Compliance Certificate required by subsection 7.2(a)
for such fiscal quarter), based on the Pricing Total Debt to EBITDA Ratio as of
the last day of such fiscal quarter; it being understood that if the Company
fails to deliver the financial statements required by subsection 7.1(a) or
7.1(b), as applicable, and the related Compliance Certificate required by
subsection 7.2(a) by the 46th day (or, if applicable, the 101st day) after any
fiscal quarter, the Facility Fee Rate shall be 0.125% until such financial
statements and Compliance Certificate are delivered.
     Federal Funds Rate means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     Fixed Rate Loan means a Eurodollar Rate Loan.
     Foreign Lender means any Term Lender or U.S. Revolving Credit Lender that
is organized under the laws of a jurisdiction other than that in which the
Company is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

12



--------------------------------------------------------------------------------



 



     FRB means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.
     Fund means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     Further Taxes means any and all present or future taxes, levies,
assessments, imposts, duties, deductions, fees, withholdings or similar charges
(including net income taxes and franchise taxes), and all liabilities with
respect thereto, imposed by any jurisdiction on account of amounts payable or
paid pursuant to Section 4.1.
     GAAP means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
     Governmental Authority means any applicable nation or government, any
state, provincial or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
     Guaranty Obligation has the meaning specified in the definition of
Contingent Obligation.
     Hazardous Materials means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
     Honor Date has the meaning specified in subsection 3.3(b).
     Indebtedness of any Person means, without duplication, (a) all indebtedness
of such Person for borrowed money; (b) all obligations issued, undertaken or
assumed by such Person as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business on
ordinary terms including Company credit card debt); (c) all reimbursement or
payment obligations of such Person with respect to Surety Instruments; (d) all
obligations of such Person evidenced by notes, bonds, debentures or similar
instruments; (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement, or incurred as financing,
in either case with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property); (f) all
obligations of such

13



--------------------------------------------------------------------------------



 



Person with respect to capital leases which should be recorded on a balance
sheet of such Person in accordance with GAAP; (g) all indebtedness of the types
referred to in clauses (a) through (f) above secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness, provided that the amount of any
such Indebtedness shall be deemed to be the lesser of the face principal amount
thereof and the fair market value of the property subject to such Lien; and
(h) all Guaranty Obligations of such Person in respect of indebtedness or
obligations of others. For all purposes of this Agreement, the Indebtedness of
any Person shall include all Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer to the extent of such
Person’s liability therefor; provided that to the extent that any such
indebtedness is expressly non-recourse to such Person it shall not be included
as Indebtedness.
     Indemnitee — see Section 12.4.
     Independent Auditor — see subsection 7.1(a).
     Information has the meaning specified in Section 12.7.
     Insolvency Proceeding means, with respect to any Person, (a) any case,
action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; in each
case undertaken under any Applicable Law, including the Bankruptcy Code.
     Interest Coverage Ratio means, for any Computation Period, the ratio of (a)
EBIT for such Computation Period, to (b) Interest Expense for such Computation
Period.
     Interest Expense means for any period, the interest expense (whether paid
or accrued and including imputed interest expense in respect of capital lease
obligations) of the Company and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
     Interest Payment Date means, as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and, as to any U.S. Base Rate
Loan or Canadian Prime Rate Loan, the last Business Day of each calendar
quarter, provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three months, each three-month anniversary of the first day of such Interest
Period also shall be an Interest Payment Date.
     Interest Period means, as to any Eurodollar Rate Loan, the period
commencing on the Borrowing Date of such Loan or on the Conversion/Continuation
Date on which such Loan is converted into or continued as a Eurodollar Rate
Loan, and ending on the date one, two, three or six months thereafter as
selected by the Company in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be; provided that:

14



--------------------------------------------------------------------------------



 



     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless, in the case of a Eurodollar Rate Loan, the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the preceding Business Day;
     (ii) any Interest Period for a Eurodollar Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
     (iii) no Interest Period for any Loan shall extend beyond the Termination
Date.
     IRS means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.
     ISP means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
     Issuance Date has the meaning specified in subsection 3.1(a).
     Issue means, with respect to any Letter of Credit, to issue or to extend
the expiry of, or to renew or increase the amount of, such Letter of Credit; and
the terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.
     Issuing Lender means Bank of America in its capacity as issuer of one or
more Letters of Credit hereunder, together with (i) any replacement letter of
credit issuer arising under subsection 10.1(b) or Section 10.8 and (ii) any
other U.S. Revolving Credit Lender or any Affiliate of a U.S. Revolving Credit
Lender which the Administrative Agent and the Company have approved in writing
as an “Issuing Lender” hereunder.
     L/C Advance means each U.S. Revolving Credit Lender’s participation in any
L/C Borrowing in accordance with its Pro Rata Share.
     L/C Amendment Application means an application form for amendment of an
outstanding standby letter of credit as shall at any time be in use by the
applicable Issuing Lender, as such Issuing Lender shall request.
     L/C Application means an application form for issuance of a standby letter
of credit as shall at any time be in use by the applicable Issuing Lender, as
such Issuing Lender shall request.
     L/C Borrowing means an extension of credit resulting from a drawing under
any Letter of Credit which shall not have been reimbursed on the date when made
nor converted into a Borrowing of U.S. Revolving Credit Loans under subsection
3.3(d).

15



--------------------------------------------------------------------------------



 



     L/C Commitment means the commitment of the Issuing Lenders to Issue, and
the commitment of the U.S. Revolving Credit Lenders severally to participate in,
Letters of Credit from time to time Issued or outstanding under Article III in
an aggregate amount not to exceed on any date the lesser of US$30,000,000 and
the Aggregate U.S. Revolving Credit Commitment; it being understood that the L/C
Commitment is a part of the Aggregate U.S. Revolving Credit Commitment rather
than a separate, independent commitment.
     L/C Fee Rate means, at any time, the Applicable Margin; provided that upon
notice to the Company from the Administrative Agent (acting at the request or
with the consent of the Required U.S. Revolving Credit Lenders) during the
existence of any Event of Default, and for so long as such Event of Default
continues, such rate shall be increased by 2 percentage points.
     L/C Obligations means at any time the sum of (a) the aggregate undrawn
amount of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding L/C
Borrowings.
     L/C-Related Documents means the Letters of Credit, the L/C Applications,
the L/C Amendment Applications and any other document relating to any Letter of
Credit, including any of the applicable Issuing Lender’s standard form documents
for letter of credit issuances.
     Lender — see the preamble to this Agreement. References to the “Lenders”
shall include each Issuing Lender in its capacity as such; for purposes of
clarification only, to the extent that any Issuing Lender may have any rights or
obligations in addition to those of the other Lenders due to its status as
Issuing Lender, its status as such will be specifically referenced.
     Lending Office means, as to any Lender, the office or offices of such
Lender specified as its “Lending Office” or “Domestic Lending Office” or
“Eurodollar Lending Office”, as the case may be, on Schedule 12.2, or such other
office or offices as such Lender may from time to time notify the Borrowers and
the Agents.
     Letter of Credit means any standby letter of credit Issued by an Issuing
Lender pursuant to Article III.
     Lien means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, or any financing lease having
substantially the same economic effect as any of the foregoing, but not
including the interest of a lessor under an operating lease).
     Loan means an extension of credit by a Lender to a Borrower under Article
II or Article III in the form of a Loan, which may be a U.S. Base Rate Loan, a
Eurodollar Rate Loan or a Canadian Prime Rate Loan (each a “Type” of Loan), or
L/C Advance.

16



--------------------------------------------------------------------------------



 



     Loan Documents means this Agreement, any Notes, the Canadian Bankers’
Acceptances, the Canadian BA Equivalent Notes and the L/C-Related Documents.
     Margin Stock means “margin stock” as such term is defined in Regulation T,
U or X of the FRB.
     Material Adverse Effect means a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent), or financial condition of the Company and its
Subsidiaries taken as a whole.
     Material Financial Obligations means Indebtedness or Contingent Obligations
of the Company or any Subsidiary or obligations of the Company or any Subsidiary
in respect of any Securitization Transaction, in an aggregate principal amount
(for all applicable Indebtedness, Contingent Obligations and obligations in
respect of Securitization Transactions) equal to or greater than US$10,000,000.
     Multiemployer Plan means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, with respect to which the Company or any ERISA
Affiliate may have any liability.
     Non-Extension Notice Date has the meaning specified in Section 3.2.
     Note means a promissory note executed by a Borrower in favor of a Lender
pursuant to subsection 2.3(b), in substantially the applicable form of Exhibit
E-1, Exhibit E-2 or Exhibit E-3.
     Notice of Borrowing means a notice in substantially the form of Exhibit
A-1.
     Notice of Canadian BA Borrowing means a notice in substantially the form of
Exhibit A-2.
     Notice of Conversion/Continuation means a notice in substantially the form
of Exhibit B.
     Obligations means all advances, debts, liabilities, obligations, covenants
and duties arising under any Loan Document owing by a Borrower to any Lender,
either Agent or any other Indemnified Person, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, or now existing or hereafter arising.
     Organization Documents means (i) for any corporation, the certificate of
incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation, (ii) for any
partnership or joint venture, the partnership or joint venture agreement and any
other organizational document of such entity, (iii) for any limited liability
company, the certificate or articles of organization, the operating agreement
and any other organizational document of such limited liability company,
(iv) for any trust,

17



--------------------------------------------------------------------------------



 



the declaration of trust, the trust agreement and any other organizational
document of such trust and (v) for any other entity, the document or agreement
pursuant to which such entity was formed and any other organizational document
of such entity.
     Other Taxes means any present or future stamp, court or documentary taxes
or any other excise or property taxes, charges or similar levies which arise
from any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Document.
     Participant — see subsection 12.6(d).
     PBGC means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.
     Pension Plan means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, with respect to
which the Company or any ERISA Affiliate may have any liability.
     Permitted Liens — see Section 8.2.
     Permitted Swap Obligations means all obligations (contingent or otherwise)
of the Company or any Subsidiary existing or arising under Swap Contracts,
provided that such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with (a) raw materials purchases, (b) interest or currency exchange
rates, (c) operating expenses or other anticipated obligations of such Person,
(d) other liabilities, commitments or assets held or reasonably anticipated by
such Person or (e) changes in the value of securities issued by such Person in
conjunction with a securities repurchase program not otherwise prohibited
hereunder.
     Person means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.
     Plan means an employee benefit plan (as defined in Section 3(3) of ERISA),
other than a Multiemployer Plan, with respect to which the Company or any ERISA
Affiliate may have any liability, and includes any Pension Plan.
     Platform has the meaning specified in Section 7.2.
     Pricing Total Debt to EBITDA Ratio means, for any Computation Period, the
ratio of (a) Total Indebtedness (net of cash held by the Company and its
Subsidiaries and excluding any undrawn amounts of letters of credit issued) as
of the last day of such Computation Period, to (b) EBITDA for such Computation
Period.
     Pro Rata Share means for any Lender at any time the proportion (expressed
as a decimal, rounded to the ninth decimal place) which the aggregate Dollar
Equivalent amount of such Lender’s Commitments constitutes of the aggregate
Dollar Equivalent amount of the combined Commitments (or, after the Commitments
have terminated,

18



--------------------------------------------------------------------------------



 



which (i) the principal Dollar Equivalent amount of such Lender’s Term Loans,
U.S. Revolving Credit Outstandings and Canadian Outstandings constitutes of
(ii) the Total Outstandings).
     Public Lender has the meaning specified in Section 7.2.
     Register has the meaning specified in Section 12.6.
     Related Parties means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
     Reportable Event means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.
     Required Canadian Lenders means Canadian Lenders holding Canadian Pro Rata
Shares aggregating more than 50%.
     Required Lenders means Lenders holding Pro Rata Shares aggregating more
than 50%; provided that if and so long as any U.S. Revolving Credit Lender fails
to fund any U.S. Revolving Credit Loan when required by Section 3.3 or a
participation in an L/C Borrowing pursuant to Section 3.3, as the case may be,
such U.S. Revolving Credit Lender’s Pro Rata Share shall be deemed for purposes
of this definition to be reduced by the percentage which the defaulted amount
constitutes of the combined Commitments (or, if the Commitments have terminated,
the Total Outstandings), and the Pro Rata Share of the applicable Issuing Lender
shall be deemed for purposes of this definition to be increased by such
percentage.
     Required Term Lenders means, as of any date of determination, Term Lenders
holding more than 50% of the Term Pro Rata Shares on such date.
     Required U.S. Revolving Credit Lenders means Lenders holding U.S. Revolving
Pro Rata Shares aggregating more than 50%; provided that if and so long as any
U.S. Revolving Credit Lender fails to fund any U.S. Revolving Credit Loan when
required by Section 3.3 or a participation in an L/C Borrowing pursuant to
Section 3.3, as the case may be, such U.S. Revolving Credit Lender’s U.S.
Revolving Pro Rata Share shall be deemed for purposes of this definition to be
reduced by the percentage which the defaulted amount constitutes of the
Aggregate U.S. Revolving Credit Commitment (or, if the U.S. Revolving Credit
Commitments have terminated, the Total U.S. Revolving Outstandings), and the
U.S. Revolving Pro Rata Share of the applicable Issuing Lender shall be deemed
for purposes of this definition to be increased by such percentage.
     Requirement of Law means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

19



--------------------------------------------------------------------------------



 



     Responsible Officer means the chief executive officer, the president or any
vice president of the Company, or any other officer having substantially the
same authority and responsibility; or, with respect to financial matters, the
chief financial officer or the treasurer of the Company, or any other officer
having substantially the same authority and responsibility.
     SEC means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     Securitization Transaction means any sale, assignment or other transfer by
the Company or any Subsidiary of accounts receivable, lease receivables or other
payment obligations owing to the Company or any Subsidiary or any interest in
any of the foregoing, together in each case with any collections and other
proceeds thereof, any collection or deposit accounts related thereto, and any
collateral, guaranties or other property or claims in favor of the Company or
such Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.
     Spot Rate for a currency means the rate quoted by Bank of America as the
spot rate for the purchase by Bank of America of such currency with another
currency in accordance with its customary procedures at approximately 11:00 a.m.
(Charlotte time) on the date on which the foreign exchange computation is made.
     Stamping Fee Rate means the rate per annum for accepting a Canadian
Bankers’ Acceptance or purchasing a Canadian BA Equivalent Note equal to the sum
of 0.125% plus the Applicable Margin for U.S. Revolving Credit Loans.
     Subsidiary of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests is
owned or controlled directly or indirectly by such Person, or one or more of the
Subsidiaries of such Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of the Company.
     Surety Instruments means all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.
     Swap Contract means any agreement, whether or not in writing, relating to
any transaction that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond,
note or bill option, interest rate option, forward foreign exchange transaction,
cap, collar or floor transaction, currency swap, cross-currency rate swap,
swaption, currency option or any other, similar transaction (including any
option to enter into any of the foregoing) or any combination of the foregoing,
and, unless the context otherwise clearly requires, any master agreement
relating to or governing any or all of the foregoing.
     Taxes means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings or similar charges, and all
liabilities with respect

20



--------------------------------------------------------------------------------



 



thereto, excluding, in the case of each Lender and each Agent, franchise taxes
and taxes imposed on or measured by its net income or capital by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender or such Agent, as the case may be, is organized or maintains a lending
office.
     Term Borrowing means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.1(a).
     Term Commitment means, as to each Term Lender, its obligation to make Term
Loans to the Company pursuant to Section 2.1(a) in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on Schedule 2.1(a) under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
     Term Lender means (a) at any time on or prior to the Closing Date, any
Lender that has a Term Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term Loans at such time.
     Term Loan means a loan made by any Term Lender pursuant to Section 2.1(a).
     Term Pro Rata Share means, for any Term Lender at any time the proportion
(expressed as a decimal, rounded to the ninth decimal place) which such Term
Lender’s Term Commitment constitutes of the Aggregate Term Commitment (or, after
the Term Commitments have terminated, which (i) such Term Lender’s Term Loans
constitute of (ii) all Term Loans).
     Termination Date means the earlier to occur of:
     (a) October 20, 2011; and
     (b) the date on which the Commitments terminate in accordance with the
provisions of this Agreement.
     Total Canadian Outstandings means the combined Canadian Outstandings of all
Canadian Lenders.
     Total Debt to EBITDA Ratio means, for any Computation Period, the ratio of
(a) Total Indebtedness as of the last day of such Computation Period, to
(b) EBITDA for such Computation Period.
     Total Indebtedness means, at any time, all Indebtedness of the Company and
its Subsidiaries determined on a consolidated basis and to the extent not
included in the definition of Indebtedness, the aggregate outstanding investment
or claim held at such time by purchasers, assignees or other transferees of (or
of interests in) receivables or other rights to payment of the Company and its
Subsidiaries in connection with any

21



--------------------------------------------------------------------------------



 



Securitization Transaction (regardless of the accounting treatment of such
Securitization Transaction).
     Total Outstandings means the sum of (i) the aggregate principal amount of
all outstanding Term Loans plus (ii) the Total U.S. Revolving Credit
Outstandings plus (iii) the Total Canadian Outstandings.
     Total U.S. Revolving Credit Outstandings means the combined U.S. Revolving
Credit Outstandings of all U.S. Revolving Credit Lenders.
     Type has the meaning specified in the definition of “Loan.”
     UCP — see Section 3.9.
     Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of such
Plan’s assets, determined in accordance with the assumptions used for funding
such Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
     United States and U.S. each means the United States of America.
     Unmatured Event of Default means any event or circumstance which, with the
giving of notice, the lapse of time or both, will (if not cured, waived or
otherwise remedied during such time) constitute an Event of Default.
     U.S. Base Rate means, for any day, a fluctuating rate per annum equal to
the higher of: (a) 0.50% per annum above the Federal Funds Rate; and (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate.” The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate. Any change in the prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
     U.S. Base Rate Loan means a Term Loan or U.S. Revolving Credit Loan that
bears interest based on the U.S. Base Rate.
     U.S. Revolving Credit Borrowing means a borrowing consisting of
simultaneous U.S. Revolving Credit Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the U.S.
Revolving Credit Lenders pursuant to Section 2.1(b).
     U.S. Revolving Credit Commitment means, as to each U.S. Revolving Credit
Lender, its obligation to (a) make U.S. Revolving Credit Loans to the Company
pursuant to Section 2.1(b), and (b) purchase participations in L/C Obligations,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.1(b) under the
caption “U.S. Revolving Credit

22



--------------------------------------------------------------------------------



 



Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
     U.S. Revolving Credit Lender means, at any time, any Lender that has a U.S.
Revolving Credit Commitment, U.S. Revolving Credit Loans or participations in
L/C Obligations at such time.
     U.S. Revolving Credit Loan has the meaning specified in Section 2.1(b).
     U.S. Revolving Credit Outstandings means, with respect to any U.S.
Revolving Credit Lender, the aggregate principal amount of all outstanding U.S.
Revolving Credit Loans made by such U.S. Revolving Credit Lender to the Company
plus such U.S. Revolving Credit Lender’s participation in all L/C Obligations.
     U.S. Revolving Credit Pro Rata Share means for any U.S. Revolving Credit
Lender at any time the proportion (expressed as a decimal, rounded to the ninth
decimal place) which such U.S. Revolving Credit Lender’s U.S. Revolving Credit
Commitment constitutes of the Aggregate U.S. Revolving Credit Commitment (or,
after the U.S. Revolving Credit Commitments have terminated, which (i) the
principal amount of such U.S. Revolving Credit Lender’s Loans plus (without
duplication) the participation of such U.S. Revolving Credit Lender in (or in
the case of an Issuing Lender, the unparticipated portion of) the Effective
Amount of all L/C Obligations constitutes of (ii) the aggregate principal amount
of all U.S. Revolving Credit Loans plus (without duplication) the Effective
Amount of all L/C Obligations).
     Van Every Family means (i) a lineal descendant of Salem A. Van Every, Sr.
including adopted persons as well as persons related by blood, (ii) a spouse,
widow or widower of an individual described in clause (i) above or (iii) a
trust, estate, custodian and other fiduciary or similar account for the benefit
of an individual described in either clause (i) or clause (ii) above.
     Wholly-Owned Subsidiary means any Subsidiary in which (other than
directors’ qualifying shares required by law) 100% of the capital stock of each
class having ordinary voting power, and 100% of the capital stock of every other
class, or 100% of the membership interests or other equity interests, as
applicable, in each case, at the time as of which any determination is being
made, is owned, beneficially and of record, by the Company, or by one or more of
the other Wholly-Owned Subsidiaries, or both.

23



--------------------------------------------------------------------------------



 



     1.2 Other Interpretive Provisions.
          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
          (b) The words “hereof”, “herein”, “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and subsection, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.
          (c) (i) The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.
          (ii) The term “including” is not limiting and means “including without
limitation.”
          (iii) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”
          (d) Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
          (e) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
          (f) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms. Unless otherwise expressly provided
herein, any reference to any action of either Agent, the Lenders, the Required
Term Lenders, the Required U.S. Revolving Credit Lenders, the Required Canadian
Lenders or the Required Lenders by way of consent, approval or waiver shall be
deemed modified by the phrase “in its/their sole discretion.”
          (g) This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agents, the
Borrowers and the other parties, and are the products of all parties.
Accordingly, they shall not be construed against the Lenders or the Agents
merely because of the Agents’ or Lenders’ involvement in their preparation.
     1.3 Accounting Principles
          (a) Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed, and all financial
computations required under this

24



--------------------------------------------------------------------------------



 



Agreement shall be made, in accordance with GAAP, consistently applied; provided
that if the Company notifies the Administrative Agent that the Company wishes to
amend any covenant in Article VIII to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Company that the Required Lenders wish to amend Article VIII for such purpose),
then the Company’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Company and the Required Lenders.
          (b) References herein to “fiscal year” and “fiscal quarter” refer to
such fiscal periods of the Company.
     1.4 Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any
L/C-Related Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
ARTICLE II
THE CREDITS
     2.1 Amounts and Terms of Term Commitments and U.S. Revolving Credit
Commitments.
          (a) The Term Borrowing. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees (and not jointly or jointly and
severally), on the terms and conditions set forth herein, to make a single loan
to the Company on the Closing Date in an amount not to exceed such Term Lender’s
Term Commitment. The Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective Term Pro
Rata Shares. Amounts borrowed under this Section 2.1(a) and repaid or prepaid
may not be reborrowed. Term Loans may be U.S. Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
          (b) U.S. Revolving Credit Borrowings. Each U.S. Revolving Credit
Lender severally agrees (and not jointly or jointly and severally), on the terms
and conditions set forth herein, to make U.S. Revolving Credit Loans to the
Company from time to time on any Business Day during the period from the Closing
Date to the Termination Date, in an aggregate amount not to exceed at any time
outstanding such U.S. Revolving Credit Lender’s U.S. Revolving Credit
Commitment; provided, however, that, after giving effect to any Borrowing, the
Total U.S. Revolving Credit Outstandings shall not exceed the Aggregate U.S.
Revolving Credit Commitment. Within the limits of each U.S. Revolving Credit
Lender’s U.S. Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.1(b), prepay
under Section 2.9(a) and reborrow under this Section 2.1(b).

25



--------------------------------------------------------------------------------



 



     2.2 Amounts and Terms of Canadian Commitments. Each Canadian Lender
severally agrees (and not jointly or jointly and severally), on the terms and
conditions set forth herein, to make Canadian Loans to the Canadian Borrower and
to accept Drafts or purchase Canadian BA Equivalent Notes pursuant to
Section 2.7 in Canada, from time to time on any Business Day during the period
from the Closing Date to the Termination Date, in an aggregate amount not to
exceed at any time outstanding the amount set forth on Schedule 2.2 (such
amount, as reduced pursuant to Section 2.8 or changed by one or more assignments
under Section 12.8, such Canadian Lender’s “Canadian Commitment”); provided,
however, that, after giving effect to any Borrowing, the Total Canadian
Outstandings shall not exceed the Aggregate Canadian Commitment; and provided,
further, that the Canadian Outstandings of any Canadian Lender shall not at any
time exceed such Canadian Lender’s Canadian Commitment. Within the limits of
each Canadian Lender’s Canadian Commitment, and subject to the other terms and
conditions hereof, the Canadian Borrower may borrow under this Section 2.2,
prepay under Section 2.9(b) and reborrow under this Section 2.2.
     2.3 Loan Accounts. (a) The Loans made by each Lender and the Letters of
Credit Issued by each Issuing Lender shall be evidenced by one or more accounts
or records maintained by such Lender or Issuing Lender, as the case may be, in
the ordinary course of business. The accounts or records maintained by the
Agents, each Issuing Lender and each Lender shall be rebuttable presumptive
evidence of the amount of the Loans made by the Lenders to the Borrowers and the
Letters of Credit Issued for the account of the Company, and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of either Borrower hereunder
to pay any amount owing with respect to the Loans or any Letter of Credit.
          (a) Upon the request of any Lender made through an Agent, the Loans
made by such Lender may be evidenced by a Note, instead of or in addition to
loan accounts. Each such Lender shall endorse on the schedules annexed to its
Note the date, amount and maturity of each Loan evidenced thereby and the amount
of each payment of principal made by the applicable Borrower with respect
thereto (or such Lender shall maintain such information in its own records).
Each such Lender is irrevocably authorized by each Borrower to endorse its Note
and each Lender’s record shall be rebuttable presumptive evidence of the amount
of the Loans evidenced thereby, and the interest and payments thereon; provided,
however, that the failure of a Lender to make, or an error in making, a notation
thereon or an entry therein with respect to any Loan shall not limit or
otherwise affect the obligations of the Borrowers hereunder or under any such
Note to such Lender.
     2.4 Procedure for Term Borrowing and U.S. Revolving Credit Borrowings.
(a) The Term Borrowing and each U.S. Revolving Credit Borrowing shall be made
upon the Company’s irrevocable written notice delivered to the Administrative
Agent in the form of a Notice of Borrowing, which notice must be received by the
Administrative Agent prior to (i) 11:00 a.m. Charlotte time two Business Days
prior to the requested Borrowing Date, in the case of Eurodollar Rate Loans, and
(ii) 11:00 a.m. Charlotte time on the requested Borrowing Date, in the case of
U.S. Base Rate Loans, specifying:
          (A) the amount of such Borrowing, which shall be in an aggregate
amount of US$1,000,000 or a higher multiple of US$500,000;

26



--------------------------------------------------------------------------------



 



          (B) the requested Borrowing Date, which shall be a Business Day;
          (C) the Type of Loans comprising such Borrowing; and
          (D) in the case of Eurodollar Rate Loans, the duration of the initial
Interest Period applicable to such Loans.
          (b) The Administrative Agent will promptly notify each applicable
Lender of its receipt of any Notice of Borrowing and of the amount of such
Lender’s Applicable Pro Rata Share of such Borrowing.
          (c) Each applicable Lender will make the amount of its Applicable Pro
Rata Share of the Term Borrowing and each U.S. Revolving Credit Borrowing
available to the Administrative Agent for the account of the Company at the
Administrative Agent’s Payment Office by 1:00 p.m. Charlotte time (in the case
of Eurodollar Rate Loans) or by 2:00 p.m. Charlotte time (in the case of U.S.
Base Rate Loans) on the Borrowing Date requested by the Company in funds
immediately available to the Administrative Agent. The proceeds of all such
Loans will then be made available to the Company by the Administrative Agent by
wire transfer in accordance with written instructions provided to the
Administrative Agent by the Company of like funds as received by the
Administrative Agent.
          (d) After giving effect to the Term Borrowing, unless the
Administrative Agent otherwise consents, there may not be more than four
different Interest Periods in effect for the Term Borrowing. After giving effect
to any U.S. Revolving Credit Borrowing, unless the Administrative Agent
otherwise consents, there may not be more than ten different Interest Periods in
effect for all such Borrowings.
     2.5 Conversion and Continuation Elections for Term Borrowing and U.S.
Revolving Credit Borrowings. (a) The Company may, upon irrevocable written
notice to the Administrative Agent in accordance with subsection 2.5(b):
          (i) elect, as of any Business Day, in the case of U.S. Base Rate
Loans, or as of the last day of the applicable Interest Period, in the case of
Eurodollar Rate Loans, to convert such Loans (or any part thereof in an
aggregate amount of US$1,000,000 or a higher integral multiple of US$500,000)
into Loans of the other Type; or
          (ii) elect, as of the last day of the applicable Interest Period, to
continue any Eurodollar Rate Loans having Interest Periods expiring on such day
(or any part thereof in an aggregate amount of US$1,000,000 or a higher integral
multiple of US$500,000) for another Interest Period;
provided that if at any time the aggregate amount of Eurodollar Rate Loans in
respect of the Term Borrowing or any U.S. Revolving Credit Borrowing is reduced,
by payment, prepayment, or conversion of any part thereof, to be less than
US$1,000,000, such Eurodollar Rate Loans shall automatically convert into U.S.
Base Rate Loans.

27



--------------------------------------------------------------------------------



 



          (b) The Company shall deliver a Notice of Conversion/Continuation to
be received by the Administrative Agent not later than 11:00 a.m. Charlotte time
at least (i) two Business Days in advance of the Conversion/Continuation Date,
if the Term Loans or U.S. Revolving Credit Loans are to be converted into or
continued as Eurodollar Rate Loans; and (ii) on the Conversion/Continuation
Date, if the Term Loans or U.S. Revolving Credit Loans are to be converted into
U.S. Base Rate Loans, specifying:
          (A) the proposed Conversion/Continuation Date;
          (B) the aggregate amount of Term Loans or U.S. Revolving Credit Loans
to be converted or continued;
          (C) the Type of Loans resulting from the proposed conversion or
continuation; and
          (D) in the case of conversion into or continuation of Eurodollar Rate
Loans, the duration of the requested Interest Period.
          (c) If upon the expiration of any Interest Period applicable to
Eurodollar Rate Loans, the Company has failed to select timely a new Interest
Period to be applicable to such Eurodollar Rate Loans, the Company shall be
deemed to have elected to convert such Eurodollar Rate Loans into U.S. Base Rate
Loans effective as of the expiration date of such Interest Period.
          (d) The Administrative Agent will promptly notify each applicable Term
Lender or U.S. Revolving Credit Lender of its receipt of a Notice of
Conversion/Continuation, or, if no timely notice is provided by the Company, the
Administrative Agent will promptly notify each such Lender of the details of any
automatic conversion. All conversions and continuations of Term Loans shall be
made ratably among the Term Lenders according to the respective outstanding
principal amounts of the Term Loans with respect to which the notice was given.
All conversions and continuations of U.S. Revolving Credit Loans shall be made
ratably among the U.S. Revolving Credit Lenders according to the respective
outstanding principal amounts of the U.S. Revolving Credit Loans with respect to
which the notice was given.
          (e) Unless the Required Term Lenders otherwise consent, the Company
may not elect to have a Term Loan converted into or continued as a Eurodollar
Rate Loan during the existence of an Event of Default or Unmatured Event of
Default.
          (f) After giving effect to any conversion or continuation of Term
Loans, unless the Administrative Agent shall otherwise consent, there may not be
more than four different Interest Periods in effect for all Term Loans.
          (g) Unless the Required U.S. Revolving Credit Lenders otherwise
consent, the Company may not elect to have a U.S. Revolving Credit Loan
converted into or continued as a Eurodollar Rate Loan during the existence of an
Event of Default or Unmatured Event of Default.

28



--------------------------------------------------------------------------------



 



          (h) After giving effect to any conversion or continuation of U.S.
Revolving Credit Loans, unless the Administrative Agent shall otherwise consent,
there may not be more than ten different Interest Periods in effect for all U.S.
Revolving Credit Borrowings.
     2.6 Procedure for Canadian Borrowing of Canadian Prime Rate Loans. (a) Each
Canadian Borrowing of Canadian Prime Rate Loans shall be made upon the Canadian
Borrower’s irrevocable written notice delivered to the Canadian Agent in the
form of a Notice of Borrowing, which notice must be received by the Canadian
Agent prior to 11:00 a.m. Toronto time on the requested Borrowing Date, in the
case of Canadian Prime Rate Loans, specifying:
          (A) the amount of the Canadian Borrowing, which shall be in an
aggregate amount of C$500,000 or a higher multiple of C$100,000; and
          (B) the requested Borrowing Date, which shall be a Business Day.
          (b) The Canadian Agent will promptly notify each Canadian Lender of
its receipt of any Notice of Borrowing and of the amount of such Canadian
Lender’s Canadian Pro Rata Share of such Canadian Borrowing.
          (c) Each Canadian Lender will make the amount of its Canadian Pro Rata
Share of each Canadian Borrowing available to the Canadian Agent for the account
of the Canadian Borrower at the Canadian Agent’s Payment Office by 1:00 p.m.
Toronto time on the Borrowing Date requested by the Canadian Borrower in funds
immediately available to the Canadian Agent. The proceeds of all such Loans will
then be made available to the Canadian Borrower by the Canadian Agent by wire
transfer in accordance with written instructions provided to the Canadian Agent
by the Canadian Borrower of like funds as received by the Canadian Agent.
     2.7 Canadian Bankers’ Acceptances and Canadian BA Equivalent Notes.
     2.7.1 Commitments to Accept Drafts and Purchase Canadian BA Equivalent
Notes. Each Canadian Lender severally agrees, on the terms and conditions set
forth herein, (i) in the case of a Canadian BA Lender, to accept drafts (each
such draft, a “Draft”) drawn by the Canadian Borrower upon such Canadian BA
Lender and (ii) in the case of a Canadian Non-BA Lender, to purchase
non-interest-bearing promissory notes of the Canadian Borrower in favor of such
Canadian Non-BA Lender (each such promissory note, a “Canadian BA Equivalent
Note”), in each case in an aggregate face amount not to exceed at any time
outstanding such Canadian Lender’s Canadian Pro Rata Share of the amount of the
combined Canadian Commitments; provided that, after giving effect to any
Canadian BA Borrowing, the Total Canadian Outstandings shall not exceed the
combined Canadian Commitments; and provided, further, that the Canadian
Outstandings of any Canadian Lender shall not at any time exceed such Canadian
Lender’s Canadian Commitment.
     2.7.2 Procedure for Canadian Bankers’ Acceptances. (a) Each Canadian BA
Borrowing shall be made upon the Canadian Borrower’s irrevocable written notice
delivered to the Canadian Agent in the form of a Notice of Canadian BA
Borrowing, which notice must be

29



--------------------------------------------------------------------------------



 



received by the Canadian Agent prior to 12:00 noon (Toronto time) one Business
Day prior to the requested Borrowing Date, specifying:
          (i) the amount of such Canadian BA Borrowing, which shall be in an
aggregate amount of not less than C$500,000 or a higher integral multiple of
C$100,000;
          (ii) the requested Borrowing Date, which shall be a Business Day; and
          (iii) the term for the Canadian Bankers’ Acceptances and Canadian BA
Equivalent Notes included in such Canadian BA Borrowing, which shall be 30, 60,
90 or 180 days (provided that such term may not extend beyond the scheduled
Termination Date).
          (b) The Canadian Agent will promptly notify each Canadian Lender of
its receipt of any Notice of Canadian BA Borrowing and shall (i) advise each
Canadian BA Lender of the face amount and term of each Draft to be accepted by
it, and (ii) advise each Canadian Non-BA Lender of the face amount and term of
the Canadian BA Equivalent Note to be purchased by it. The term of all Canadian
Bankers’ Acceptances and Canadian BA Equivalent Notes issued pursuant to any
Notice of Canadian BA Borrowing shall be identical. Each Canadian Bankers’
Acceptance and Canadian BA Equivalent Note shall be dated the Borrowing Date on
which it is issued. The aggregate face amount of the Drafts to be accepted at
any time by a Canadian BA Lender, and the face amount of the Canadian BA
Equivalent Note to be purchased at any time by a Canadian Non-BA Lender, shall
be determined by the Canadian Agent based upon the amounts of the respective
Canadian Commitments, except that, if the face amount of any Draft to be
accepted by a Canadian BA Lender or of the Canadian BA Equivalent Note to be
purchased by a Canadian Non-BA Lender, determined as aforesaid, would not be an
integral multiple of C$1.00, the Canadian Agent in its sole discretion may
increase such face amount to the nearest integral multiple of C$1.00 or may
reduce such face amount to the nearest integral multiple of C$1.00.
          (c) Each Canadian BA Lender shall complete and accept on the
applicable Borrowing Date Drafts having the face amounts and term advised by the
Canadian Agent pursuant to subsection (b) above. Each Canadian BA Lender shall
purchase from the Canadian Borrower on the applicable Borrowing Date the
Canadian Bankers’ Acceptances accepted by it, for an aggregate price equal to
the Canadian BA Discount Proceeds of such Canadian Bankers’ Acceptances.
          (d) Each Canadian Non-BA Lender shall, in lieu of accepting Drafts or
purchasing Canadian Bankers’ Acceptances on any Borrowing Date, complete and
purchase from the Canadian Borrower on such Borrowing Date a Canadian BA
Equivalent Note in a face amount and for a term identical to the aggregate face
amount and term of the Drafts which such Canadian Non-BA Lender would have been
required to accept on such Borrowing Date if it were a Canadian BA Lender, for a
price equal to the Canadian BA Discount Proceeds of such Canadian BA Equivalent
Note.
          (e) Upon acceptance of each Draft or purchase of each Canadian BA
Equivalent Note, the Canadian Borrower shall pay to the applicable Canadian
Lender the related

30



--------------------------------------------------------------------------------



 



fee specified in Section 2.12(d), and to facilitate payment such Canadian Lender
shall be entitled to deduct and retain for its own account the amount of such
fee from the amount to be transferred by such Canadian Lender to the Canadian
Agent for the account of the Canadian Borrower pursuant to subsection 2.7.2(f)
in respect of the sale of the related Canadian Bankers’ Acceptance or of such
Canadian BA Equivalent Note.
          (f) Each Canadian Lender shall transfer for value on each applicable
Borrowing Date in immediately available Canadian Dollars an aggregate amount
equal to the amount of all Canadian BA Discount Proceeds in respect of any
Canadian Bankers’ Acceptance or Canadian BA Equivalent Note purchased by it on
such Borrowing Date, in each case net of the related fee payable to such
Canadian Lender pursuant to Section 2.12(d), to the Canadian Agent’s Payment
Office. The proceeds of all such amounts received by the Canadian Agent from the
Canadian Lenders will then be made available to the Canadian Borrower by the
Canadian Agent by wire transfer in accordance with written instructions provided
to the Canadian Agent by the Canadian Borrower of like funds as received by the
Canadian Agent.
     2.7.3 Maturity of Canadian Bankers’ Acceptances. On the date of maturity of
each Canadian Bankers’ Acceptance or Canadian BA Equivalent Note, the Canadian
Borrower shall pay to the Canadian Agent, for the account of the Canadian Lender
which accepted such Canadian Bankers’ Acceptance or the holder of such Canadian
BA Equivalent Note, Canadian Dollars in an amount equal to the face amount of
such Canadian Bankers’ Acceptance or Canadian BA Equivalent Note, as the case
may be. The obligation of the Canadian Borrower to make such payment shall not
be prejudiced by the fact that the holder of any such Canadian Bankers’
Acceptance is the Canadian Lender that accepted such Canadian Bankers’
Acceptance. No days of grace shall be claimed by the Canadian Borrower for the
payment at maturity of any Canadian Bankers’ Acceptance or Canadian BA
Equivalent Note. If the Canadian Borrower does not make such payment, from the
proceeds of Loans or the issuance of Canadian Bankers’ Acceptances and/or
Canadian BA Equivalent Notes hereunder or otherwise, the Canadian Lender that
accepted such Canadian Bankers’ Acceptance or initially purchased such Canadian
BA Equivalent Note may (but shall not be obliged to), without receipt of a
Notice of Canadian Borrowing and irrespective of whether any other applicable
conditions precedent specified herein have been satisfied, and without waiver of
the Canadian Borrower’s failure to make such payment, make a Canadian Prime Rate
Loan to the Canadian Borrower in the face amount of such Canadian Bankers’
Acceptance or Canadian BA Equivalent Note, as the case may be, and shall
forthwith give notice thereof to the Canadian Borrower and the Canadian Agent
(which shall promptly give similar notice to the other Canadian Lenders). The
Canadian Borrower agrees to accept each such Canadian Prime Rate Loan and
irrevocably authorizes and directs the applicable Canadian Lender to apply the
proceeds thereof in payment of the liability of the Canadian Borrower with
respect to the related Canadian Bankers’ Acceptance or Canadian BA Equivalent
Note. Notwithstanding any other provision hereof, all Canadian Prime Rate Loans
made as contemplated by this Section 2.7.3 shall be payable on demand by the
Canadian Agent or the Required Canadian Lenders.
     2.7.4 Special Provisions for Canadian Bankers’ Acceptances. If the Canadian
Agent determines in good faith, which determination shall be final, conclusive
and binding upon the Canadian Borrower, and so notifies the Canadian Borrower,
that there does not exist at the applicable time a normal market in Canada for
the purchase and sale of bankers’ acceptances,

31



--------------------------------------------------------------------------------



 



any right of the Canadian Borrower to require the Canadian Lenders to purchase
Canadian Bankers’ Acceptances and Canadian BA Equivalent Notes hereunder shall
be suspended until the Canadian Agent determines that such market does exist and
gives notice thereof to the Canadian Borrower, and any Notice of Canadian BA
Borrowing shall be deemed to be a Notice of Canadian Borrowing requesting
Canadian Prime Rate Loans in a similar aggregate principal amount.
     2.7.5 Power of Attorney for Drafts and Canadian BA Equivalent Notes. To
facilitate availment of Canadian Bankers’ Acceptances and Canadian BA Equivalent
Notes, the Canadian Borrower hereby appoints each Canadian Lender as its
attorney to sign and endorse on its behalf (in accordance with a Notice of
Canadian BA Borrowing), in handwriting or by facsimile or mechanical signature
as and when deemed necessary by such Canadian Lender, blank forms of (a) in the
case of a Canadian BA Lender, Drafts in the form requested by such Lender, and
(b) in the case of a Canadian Non-BA Lender, Canadian BA Equivalent Notes in the
form of Exhibit F. In this respect, it is each Canadian Lender’s responsibility
to maintain an adequate supply of blank forms of Drafts or Canadian BA
Equivalent Notes for acceptance or purchase, as applicable, under this
Agreement. The Canadian Borrower recognizes and agrees that all Canadian
Bankers’ Acceptances and Canadian BA Equivalent Notes signed and/or endorsed by
a Canadian Lender on behalf of the Canadian Borrower shall bind the Canadian
Borrower as fully and effectually as if signed in the handwriting of and duly
issued by the proper signing officers of the Canadian Borrower. Each Canadian
Lender is hereby authorized (in accordance with a Notice of Canadian BA
Borrowing) to issue such Canadian Bankers’ Acceptances or Canadian BA Equivalent
Notes, as appropriate, endorsed in blank in such face amounts as may be
determined by such Canadian Lender; provided that the aggregate amount thereof
is equal to the aggregate amount of Canadian Bankers’ Acceptance or Canadian BA
Equivalent Notes required to be accepted or purchased by such Canadian Lender.
Each Canadian Lender may at any time and from time to time hold, sell,
rediscount, or otherwise dispose of any or all Canadian Bankers’ Acceptances
accepted and purchased by it. No Canadian Lender shall be liable for any damage,
loss or other claim arising by reason of any loss or improper use of any such
instrument, except to the extent resulting from the gross negligence or willful
misconduct of such Canadian Lender or its officers, employees, agents or
representatives. Each Canadian Lender shall maintain a record with respect to
Canadian Bankers’ Acceptances or Canadian BA Equivalent Notes (i) accepted and
purchased by it hereunder; and (ii) canceled at maturity.
     To facilitate the acceptance of Canadian Bankers’ Acceptances hereunder,
the Canadian Borrower hereby authorizes the Canadian Lenders and irrevocably
appoints each of the Canadian Lenders as its attorney, respectively:
          (a) to complete and sign on the Canadian Borrower’s behalf, either
manually or by facsimile or mechanical signature, the Drafts to create the
Canadian Bankers’ Acceptances (with, in each Canadian Lender’s discretion, the
inscription “This is a depository bill subject to the Depository Bills and Notes
Act (Canada)”);
          (b) after the acceptance thereof by any Canadian Lender, to endorse on
the Canadian Borrower’s behalf, either manually or by facsimile or mechanical
signature, such Canadian Bankers’ Acceptances in favor of the applicable
purchaser or endorsee thereof

32



--------------------------------------------------------------------------------



 



including, in such Canadian Lender’s discretion, such Canadian Lender or a
clearing house (as defined by the Depository Bills and Notes Act (Canada));
          (c) to deliver such Canadian Bankers’ Acceptances to such purchaser or
to deposit such Canadian Bankers’ Acceptances with such clearing house; and
          (d) to comply with the procedures and requirements established from
time to time by such Canadian Lender or such clearing house in respect of the
delivery, transfer and collection of bankers’ acceptances and depository bills.
All Canadian Bankers’ Acceptances so completed, signed, endorsed, delivered or
deposited by a Canadian Lender on behalf of the Canadian Borrower shall be
binding upon the Canadian Borrower as if completed, signed, endorsed, delivered
or deposited by it. The records of the Canadian Lenders and such clearing houses
shall, in the absence of manifest error, be conclusively binding on the Canadian
Borrower. None of the Canadian Lenders shall be liable for any claim arising by
reason of any loss or improper use of such Drafts or Canadian Bankers’
Acceptances except for damages suffered by the Canadian Borrower caused by the
willful misconduct or gross negligence of such Canadian Lender.
     2.7.6 Prepayment through Escrowed Funds. The Canadian Borrower may effect
prepayment from time to time of Canadian Bankers’ Acceptances and Canadian BA
Equivalent Notes in whole or in part, in an aggregate amount of C$500,000 or a
higher integral multiple of C$100,000, by depositing into an escrow account
maintained by and in the name of the Canadian Agent for the benefit of the
Canadian Lenders in accordance with their Canadian Pro Rata Shares an amount
equal to the Canadian Lenders’ maximum potential liability (as determined by the
Canadian Agent) under then outstanding Canadian Bankers’ Acceptances being
prepaid plus the amount of Canadian BA Equivalent Notes being prepaid plus
interest to accrue on such prepaid amount to maturity (the “Escrow Funds”). The
Escrow Funds shall be held by the Canadian Agent for set-off against future
Obligations of the Canadian Borrower and pending such application shall bear
interest at the rate declared by the Canadian Agent from time to time as that
payable by it in respect of deposits for such amount and for such period
relative to the maturity date of the Canadian Bankers’ Acceptances and Canadian
BA Equivalent Notes, as applicable. At the time of such prepayment, the Canadian
Borrower shall grant to the Canadian Agent, for the benefit of the Canadian
Agent and the Canadian Lenders, a security interest in the Escrow Funds pursuant
to documentation in form and substance reasonably acceptable to the Canadian
Agent and the Required Canadian Lenders.
     2.8 Voluntary Termination or Reduction of Commitments.
          (a) The Company may, upon not less than five Business Days’ prior
notice to the Administrative Agent, terminate the U.S. Revolving Credit
Commitments, or permanently reduce the U.S. Revolving Credit Commitments by a
minimum amount of US$1,000,000 or a higher integral multiple of US$500,000;
unless, after giving effect thereto and to any prepayments of U.S. Revolving
Credit Loans made on the Closing Date thereof, the Total U.S. Outstandings would
exceed the amount of the combined U.S. Revolving Credit Commitments then in
effect. Once reduced in accordance with this Section, the U.S. Revolving Credit
Commitments may not be increased. Any reduction of the U.S. Revolving Credit
Commitments

33



--------------------------------------------------------------------------------



 



shall be applied to reduce the U.S. Revolving Credit Commitment of each U.S.
Revolving Credit Lender according to its U.S. Revolving Credit Pro Rata Share.
If the Company terminates the U.S. Revolving Credit Commitments or reduces the
U.S. Revolving Credit Commitments to zero, the Company shall pay all accrued and
unpaid interest, fees and other amounts payable hereunder on the date of such
termination.
          (b) The Canadian Borrower may, upon not less than five Business Days’
prior notice to the Canadian Agent, terminate the Canadian Commitments, or
permanently reduce the Canadian Commitments by a minimum amount of C$500,000 or
a higher integral multiple of C$100,000; unless, after giving effect thereto and
to any prepayments of Canadian Loans made on the Closing Date thereof, the
aggregate principal amount of Canadian Loans outstanding would exceed the amount
of the combined Canadian Commitments then in effect. Once reduced in accordance
with this Section, the Canadian Commitments may not be increased. Any reduction
of the Canadian Commitments shall be applied to reduce the Canadian Commitment
of each Canadian Lender according to its Canadian Pro Rata Share. If the Company
terminates the Canadian Commitments or reduces the Canadian Commitments to zero,
the Company shall pay all accrued and unpaid interest, fees and other amounts
payable hereunder on the date of such termination.
     2.9 Optional Prepayments.
          (a) Subject to the proviso to subsection 2.5(a) and to Section 4.4,
the Company may, from time to time, upon irrevocable notice to the
Administrative Agent, which notice must be received by the Administrative Agent
prior to 11:00 a.m. Charlotte time (i) two Business Days prior to the date of
prepayment, in the case of Eurodollar Rate Loans, and (ii) on the date of
prepayment, in the case of U.S. Base Rate Loans, ratably prepay Term Loans in
whole or in part, in an aggregate amount of US$1,000,000 or a higher integral
multiple of US$500,000. Such notice of prepayment shall specify the date and
amount of such prepayment and the Term Loans to be prepaid. The Administrative
Agent will promptly notify each Term Lender of its receipt of any such notice
and of such Lender’s Term Pro Rata Share of such prepayment. If such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein, together with, in the case of Eurodollar Rate Loans, accrued interest
to such date on the amount prepaid and any amounts required pursuant to
Section 4.4.
          (b) Subject to the proviso to subsection 2.5(a) and to Section 4.4,
the Company may, from time to time, upon irrevocable notice to the
Administrative Agent, which notice must be received by the Administrative Agent
prior to 11:00 a.m. Charlotte time (i) two Business Days prior to the date of
prepayment, in the case of Eurodollar Rate Loans, and (ii) on the date of
prepayment, in the case of U.S. Base Rate Loans, ratably prepay U.S. Revolving
Credit Loans in whole or in part, in an aggregate amount of US$1,000,000 or a
higher integral multiple of US$500,000 (or, if any U.S. Base Rate Loans have
been made pursuant to subsection 3.3(d), in an aggregate amount equal to the
aggregate amount of such U.S. Base Rate Loans). Such notice of prepayment shall
specify the date and amount of such prepayment and the U.S. Revolving Credit
Loans to be prepaid. The Administrative Agent will promptly notify each U.S.
Revolving Credit Lender of its receipt of any such notice and of such Lender’s
U.S. Revolving Credit Pro Rata Share of such prepayment. If such notice is given
by the Company, the

34



--------------------------------------------------------------------------------



 



Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein, together with, in
the case of Eurodollar Rate Loans, accrued interest to such date on the amount
prepaid and any amounts required pursuant to Section 4.4.
          (c) The Canadian Borrower may, from time to time, upon irrevocable
notice to the Canadian Agent, which notice must be received by the Canadian
Agent prior to 11:00 a.m. Toronto time on the date of prepayment, ratably prepay
Canadian Prime Rate Loans in whole or in part, in an aggregate amount of
C$1,000,000 or a higher integral multiple of C$100,000. Such notice of
prepayment shall specify the date and amount of such prepayment and the Canadian
Prime Rate Loans to be prepaid. The Canadian Agent will promptly notify each
Canadian Lender of its receipt of any such notice and of such Canadian Lender’s
Canadian Pro Rata Share of such prepayment. If such notice is given by the
Canadian Borrower, the Canadian Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
     2.10 Repayment. The Company shall repay all Term Loans and U.S. Revolving
Credit Loans on the Termination Date. The Canadian Borrower shall repay all
Canadian Loans on the Termination Date.
     2.11 Interest. (a) Each Term Loan shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing Date at a rate per annum
equal to (i) the Eurodollar Rate plus the Applicable Margin or (ii) the U.S.
Base Rate, as the case may be (and subject to the Company’s right to convert to
the other Type of Term Loan under Section 2.5).
          (b) Each U.S. Revolving Credit Loan shall bear interest on the
outstanding principal amount thereof from the applicable Borrowing Date at a
rate per annum equal to (i) the Eurodollar Rate plus the Applicable Margin or
(ii) the U.S. Base Rate, as the case may be (and subject to the Company’s right
to convert to the other Type of U.S. Revolving Credit Loan under Section 2.5).
          (c) Each Canadian Loan shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing Date at a rate per annum
equal to the Canadian Prime Rate.
          (d) Interest on each Loan shall be paid in arrears on each Interest
Payment Date. Interest also shall be paid on the date of any conversion of Fixed
Rate Loans under Section 2.5 or 2.7 and prepayment of Fixed Rate Loans under
Section 2.9, in each case for the portion of the Loans so converted or prepaid.
          (e) Notwithstanding the foregoing provisions of this Section, upon
notice to the Borrowers from the Administrative Agent (acting at the request or
with the consent of the Required Lenders) during the existence of any Event of
Default, and for so long as such Event of Default continues, the Borrowers shall
pay interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the principal amount of all outstanding Loans and, to the
extent permitted by Applicable Law, on any other amount payable hereunder or
under any other Loan Document, at a rate per annum which is determined by adding
2% per annum to the

35



--------------------------------------------------------------------------------



 



rate otherwise applicable thereto pursuant to the terms hereof or such other
Loan Document (or, if no such rate is specified, the U.S. Base Rate or, in the
case of Canadian Loans, the Canadian Prime Rate). All such interest shall be
payable on demand.
          (f) Anything herein to the contrary notwithstanding, the obligations
of the Borrowers to any Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by such Lender would be contrary to the provisions of
any law applicable to such Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by such Lender, and in such
event the applicable Borrower shall pay such Lender interest at the highest rate
permitted by Applicable Law.
          (g) Notwithstanding any provision hereof, in no event shall the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable by the Canadian Borrower hereunder exceed the effective annual rate of
interest on the “credit advanced” (as defined in such section 347) hereunder
lawfully permitted by such section 347, and if any payment, collection or demand
pursuant to this Agreement in respect of “interest” (as defined in such section
347) is determined to be contrary to the provisions of such section 347, such
payment, collection or demand shall be deemed to have been made by mutual
mistake of the Canadian Borrower and the applicable Canadian Lender and the
amount of such payment or collection shall be refunded to the Canadian Borrower.
For the purposes of this Agreement, the effective annual rate of interest shall
be determined in accordance with generally accepted actuarial practices and
principles over the relevant term and, in the event of dispute, a certificate of
a Fellow of the Canadian Institute of Actuaries appointed by the Canadian Agent
will be prima facia evidence of such rate.
          (h) For the purpose of the Interest Act (Canada) and any other
purpose, (i) the principle of deemed reinvestment of interest shall not apply to
any calculation under this Agreement and (ii) the rates of interest and fees
stipulated in this Agreement are intended to be nominal rates and effective
rates or yields.
     2.12 Fees. In addition to certain fees described in Section 3.8:
          (a) Arrangement, Agency Fees. The Company agrees to pay to the
Administrative Agent and the Arranger such fees at such times and in such
amounts as are set forth in the fee letter dated September 25, 2006 to the
Company from Bank of America and the Arranger, as it may be amended or replaced
from time to time (the “Fee Letter”).
          (b) Upfront Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender an upfront fee of four basis points on the amount
of such Lender’s Commitments, such upfront fee to be due and payable on the
Closing Date.
          (c) Facility Fees. The Company shall pay to the Administrative Agent
for the account of each U.S. Revolving Credit Lender a facility fee computed at
the Facility Fee Rate per annum on the amount of such U.S. Revolving Credit
Lender’s U.S. Revolving Credit Commitment as in effect from time to time
(whether used or unused) or, if the U.S. Revolving

36



--------------------------------------------------------------------------------



 



Credit Commitments have terminated, on the sum (without duplication) of (i) the
principal amount of such U.S. Revolving Credit Lender’s U.S. Revolving Credit
Loans plus (ii) the participation of such U.S. Revolving Credit Lender in (or in
the case of an Issuing Lender, its unparticipated portion of) the Effective
Amount of all L/C Obligations. The Canadian Borrower shall pay to the Canadian
Agent for the account of each Canadian Lender a facility fee computed at the
Facility Fee Rate per annum on the amount of such Canadian Lender’s Canadian
Commitment as in effect from time to time (whether used or unused) or, if the
Canadian Commitments have terminated, on the principal amount of such Canadian
Lender’s Canadian Loans. Such facility fees shall accrue from the Closing Date
to the Termination Date, and thereafter until all Loans are paid in full and, in
the case of facility fees payable by the Company, all Letters of Credit are
terminated, and shall be due and payable quarterly in arrears on the last
Business Day of each calendar quarter, with the final payment to be made on the
Termination Date (or, if later, on the date all Loans are paid in full and all
Letters of Credit are terminated).
          (d) Canadian BA Fees. The Canadian Borrower shall pay to each Canadian
BA Lender in respect of each Draft tendered by the Canadian Borrower to and
accepted by such Canadian BA Lender, and to each Canadian Non-BA Lender in
respect of each Canadian BA Equivalent Note tendered to and purchased by such
Canadian Non-BA Lender, as a condition of such acceptance or purchase, a fee in
Canadian Dollars calculated at a rate per annum equal to the Stamping Fee Rate,
on the basis of the face amount and the term of such Bankers’ Acceptance or
Canadian BA Equivalent Note (it being understood that the Canadian Borrower’s
obligation to make such payment shall be satisfied to the extent that the
applicable Canadian Lender nets the amount of such fee against the amount to be
transferred to the Agent in respect of the applicable Canadian Bankers’
Acceptance or Canadian BA Equivalent Note, as contemplated by subsection
2.7.2(f)).
     2.13 Computation of Fees and Interest. (a) All computations of interest on
(i) U.S. Base Rate Loans when the U.S. Base Rate is determined by Bank of
America’s “prime rate” and (ii) Canadian Prime Rate Loans and all computations
of the Stamping Fee Rate shall in each case be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of interest and fees shall be made on the basis of a 360-day year
and actual days elapsed. Interest and fees shall accrue during each period
during which such interest or such fees are computed from the first day thereof
to the last day thereof.
          (b) Each determination of an interest rate by an Agent and each
determination of the Canadian BA Discount Rate or the CDOR by the Canadian Agent
shall be conclusive and binding on the Borrowers and the Lenders in the absence
of manifest error. Each Agent will, at the request of a Borrower or any Lender,
deliver to such Borrower or such Lender, as the case may be, a statement showing
the quotations used by the such Agent in determining any interest rate and the
resulting interest rate.
     2.14 Payments by the Company. (a) All payments to be made by the Company
shall be made without condition or deduction for any set-off, recoupment,
defense or counterclaim. Except as otherwise expressly provided herein, all
payments by the Company shall be made to the Administrative Agent for the
account of the U.S. Revolving Credit Lenders at the Administrative Agent’s
Payment Office, and shall be made in U.S. Dollars and in immediately available
funds, no later than 4:00 p.m. Charlotte time on the date specified herein. The

37



--------------------------------------------------------------------------------



 



Administrative Agent will promptly distribute to each U.S. Revolving Credit
Lender its U.S. Revolving Credit Pro Rata Share (or other applicable share as
expressly provided herein) of such payment in like funds as received. Any
payment received by the Administrative Agent later than 4:00 p.m. Charlotte time
shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue.
          (b) All payments to be made by the Canadian Borrower shall be made
without set-off, recoupment or counterclaim. Except as otherwise expressly
provided herein, all payments by the Canadian Borrower shall be made to the
Canadian Agent for the account of the Canadian Lenders at the Canadian Agent’s
Payment Office, and shall be made in Canadian Dollars and in immediately
available funds, no later than 2:00 p.m. Toronto time on the date specified
herein. The Canadian Agent will promptly distribute to each Canadian Lender its
Canadian Pro Rata Share (or other applicable share as expressly provided herein)
of such payment in like funds as received. Any payment received by the Canadian
Agent later than 2:00 p.m. Toronto time shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue.
          (c) Whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day (unless, in the case of
a payment with respect to a Eurodollar Rate Loan, the following Business Day is
in another calendar month, in which case such payment shall be made on the
preceding Business Day), and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be.
          (d) Unless the applicable Agent receives notice from a Borrower prior
to the date on which any payment is due to the Lenders that such Borrower will
not make such payment in full as and when required, such Agent may assume that
such Borrower has made such payment in full to such Agent on such date in
immediately available funds and such Agent may (but shall not be so required),
in reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent such
Borrower has not made such payment in full to such Agent, each Lender shall
repay to such Agent on demand such amount distributed to such Lender in
immediately available funds, together with interest thereon at (in the case of
amounts in U.S. Dollars) the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, or (in the case of amounts in Canadian Dollars) the Canadian Cost of
Funds Rate for each day from the date such amount is distributed to such Lender
until the date repaid. If such Borrower and such Lender shall pay such interest
to such Agent for the same or an overlapping period, such Agent shall promptly
remit to such Borrower the amount of such interest paid by such Borrower for
such period. If such Lender pays its share of the applicable Borrowing to such
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to such Agent. A notice of an Agent to any Lender or a Borrower
with respect to any amount owing under this subsection (d) shall be conclusive,
absent manifest error.

38



--------------------------------------------------------------------------------



 



          (e) If any Lender makes available to an Agent funds for any Credit
Extension to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the applicable
Borrower by such Agent because the conditions to such Credit Extension set forth
in Article V are not satisfied or waived in accordance with the terms hereof,
such Agent shall return such funds (in like funds as received from such Lender)
to such Lender, without interest.
          (f) The obligations of the Lenders hereunder to make Credit
Extensions, to fund participations in Letters of Credit and to make payments
pursuant to Section 12.4 are several and not joint. The failure of any Lender to
make any Credit Extension, to fund any such participation or to make any payment
under Section 12.4 on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Credit
Extension, to purchase its participation or to make its payment under
Section 12.4.
          (g) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Credit Extension in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Credit Extension in any particular place or
manner.
     2.15 Payments by the Lenders to the Applicable Agent. (a) Unless the
applicable Agent receives notice from a Lender (i) at least one Business Day
prior to the date of a Borrowing of Fixed Rate Loans or Canadian BA Borrowing,
(ii) by 12:00 noon Charlotte time on the day of any Borrowing of U.S. Base Rate
Loans or (iii) by 12:00 noon Toronto time on the day of any Borrowing of
Canadian Prime Rate Loans, that such Lender will not make available as and when
required hereunder to such Agent for the account of the applicable Borrower the
amount of such Lender’s Applicable Pro Rata Share of such Credit Extension, such
Agent may assume that such Lender has made such amount available to such Agent
in immediately available funds on the Borrowing Date and such Agent may (but
shall not be so required), in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount.
          (b) If and to the extent any Lender shall not have made its full
amount of any Loan available to such Agent in immediately available funds and
such Agent in such circumstances has made available to such Borrower such
amount, such Lender shall on the Business Day following such Borrowing Date make
such amount available to such Agent, together with interest at (in the case of
amounts in U.S. Dollars) the Federal Funds Rate or (in the case of amounts in
Canadian Dollars) the Canadian Cost of Funds Rate. If such amount is so made
available, such payment to such Agent shall constitute such Lender’s Loan on the
date of Borrowing for all purposes of this Agreement. If such amount is not made
available to such Agent on the Business Day following the Borrowing Date, such
Agent will notify the applicable Borrower of such failure to fund and, upon
demand by such Agent, such Borrower shall pay such amount to such Agent for such
Agent’s account, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Loans comprising such Borrowing.

39



--------------------------------------------------------------------------------



 



          (c) If and to the extent that any Canadian Lender shall not have made
the full amount required pursuant to subsection 2.7.2(e) available to the
Canadian Agent in immediately available funds on the applicable Borrowing Date,
and the Canadian Agent in such circumstances has made available to the Canadian
Borrower such amount pursuant to subsection (a) above, the Canadian Agent shall
be entitled to recover from the Canadian Borrower, on demand the corresponding
amount made available by the Canadian Agent to the Canadian Borrower as
aforesaid, together with interest thereon at the rate applicable hereunder to
Canadian Prime Rate Loans. If, after the applicable Borrowing Date but prior to
such time as the Canadian Agent has demanded repayment from the Canadian
Borrower as permitted by the preceding sentence, the funds required to be made
available by the applicable Canadian Lender are in fact received by the Canadian
Agent, the Canadian Agent shall be entitled to retain such funds for its own
account and the corresponding amount made available by the Canadian Agent to the
Canadian Borrower on such Borrowing Date shall, notwithstanding the preceding
sentence, be deemed to have been the proceeds of a Canadian Bankers’ Acceptance
or a Canadian BA Equivalent Note, as the case may be, made available by such
Canadian Lender to the Canadian Borrower on such Borrowing Date and such
Canadian Lender shall pay to the Canadian Agent on demand interest at the
Canadian Cost of Funds Rate for the period from such Borrowing Date to the date
on which such funds are received by the Canadian Agent.
          (d) A notice of an Agent submitted to any Lender with respect to
amounts owing under subsection (b) or (c) above shall be conclusive absent
manifest error.
          (e) The failure of any Lender to make any Loan on any Borrowing Date
shall not relieve any other Lender of any obligation hereunder to make a Loan on
such Borrowing Date, but no Lender shall be responsible for the failure of any
other Lender to make the Loan to be made by such other Lender on any Borrowing
Date.
     2.16 Sharing of Payments. If, when an Event of Default occurs and is
continuing, any Lender shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of setoff or otherwise) on account of any
Loan, Canadian Bankers’ Acceptance or Canadian BA Equivalent Note (other than
pursuant to the terms of Sections 4.1, 4.3 and 4.4) in excess of its pro rata
share of payments then or therewith obtained by all Lenders, such Lender shall
purchase from the other Lenders such participations in Loans, Canadian Bankers’
Acceptances and/or Canadian BA Equivalent Notes made by them as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided, however, that if all or any
portion of the excess payment or other recovery is thereafter recovered from
such purchasing Lender, the purchase shall be rescinded and each Lender which
has sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such recovery together with
an amount equal to such selling Lender’s ratable share (according to the
proportion of
          (a) the amount of such selling Lender’s required repayment to the
purchasing Lender
to
          (b) the total amount so recovered from the purchasing Lender)

40



--------------------------------------------------------------------------------



 



of any interest or other amount paid or payable by the purchasing Lender in
respect of the total amount so recovered. The Borrowers agree that any Lender so
purchasing a participation from another Lender pursuant to this Section may, to
the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 12.9) with respect to such participation as fully
as if such Lender were the direct creditor of the applicable Borrower in the
amount of such participation. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section to share in the benefits
of any recovery on such secured claim. The Lenders may, without the consent of
either Borrower or any other Person, make arrangements among themselves to amend
or otherwise modify this subsection (b) and to establish different sharing
arrangements with respect to payments by or on behalf of the Borrowers; provided
that any such amendment, modification or sharing arrangement shall be consented
to by all Lenders.
     2.17 Increase in Aggregate U.S. Revolving Credit Commitment.
          (a) Request for Increase. Provided there exists no Event of Default or
Unmatured Event of Default, upon notice to the Administrative Agent (which shall
promptly notify the U.S. Revolving Credit Lenders), the Company may from time to
time, request an increase in the Aggregate U.S. Revolving Credit Commitment by
an amount (for all such requests) not exceeding US$50,000,000; provided that any
such request for an increase shall be in a minimum amount of US$10,000,000. Such
increase shall be provided by existing U.S. Revolving Credit Lenders that, in
response to a request of the Company in each such existing Revolving Credit
Lender’s sole discretion, agree to so increase their U.S. Revolving Credit
Commitments and/or, subject to the approval of the Administrative Agent and the
Issuing Lenders (which approvals shall not be unreasonably withheld), by
Eligible Assignees that become U.S. Revolving Credit Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.
          (b) Effective Date and Allocations. If the Aggregate U.S. Revolving
Credit Commitment is increased in accordance with this Section, the
Administrative Agent and the Company shall determine the effective date (the
“U.S. Revolving Credit Increase Effective Date”) and the final allocation of
such increase. The Administrative Agent shall promptly notify the Company and
the U.S. Revolving Credit Lenders of the final allocation of such increase and
the U.S. Revolving Credit Increase Effective Date.
          (c) Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Company shall deliver to the Administrative Agent a
certificate of the Company dated as of the U.S. Revolving Credit Increase
Effective Date (in sufficient copies for each U.S. Revolving Credit Lender)
signed by a Responsible Officer of the Company (i) certifying and attaching the
resolutions adopted by the Company approving or consenting to such increase, and
(ii) certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI are true and correct on
and as of the U.S. Revolving Credit Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Section 2.17, the representations and
warranties contained in subsections

41



--------------------------------------------------------------------------------



 



(a) and (b) of Section 6.11 shall be deemed to refer to the most recent
statements furnished pursuant to clause (a) of Section 7.1, and (B) no Default
exists. If the U.S. Revolving Credit Commitments are being increased on a
nonratable basis, the Company shall make such nonratable borrowings and such
prepayments of U.S. Revolving Credit Loans (and pay any additional amounts
required pursuant to Section 4.4) on the U.S. Revolving Credit Increase
Effective Date, to the extent necessary so that after giving effect to such
borrowings and prepayments, the U.S. Revolving Credit Loans outstanding are held
by the U.S. Revolving Credit Lenders ratably in accordance with the revised U.S.
Revolving Credit Pro Rata Shares arising from the nonratable increase in the
U.S. Revolving Credit Commitments under this Section.
          (d) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.14 or 12.1 to the contrary.
ARTICLE III
THE LETTERS OF CREDIT
     3.1 The Letter of Credit Subfacility. (a) On the terms and conditions set
forth herein (i) each Issuing Lender agrees, in reliance upon the agreements of
the U.S. Revolving Credit Lenders set forth in this Article III, (A) from time
to time on any Business Day during the period from the Closing Date to the
Termination Date to issue Letters of Credit for the account of the Company, and
to amend or renew Letters of Credit previously issued by it, in accordance with
subsections 3.2(c) and 3.2(d), and (B) to honor properly drawn drafts under the
Letters of Credit issued by it; and (ii) the U.S. Revolving Credit Lenders
severally agree to participate in Letters of Credit Issued for the account of
the Company; provided that no Issuing Lender shall be obligated to Issue, and no
U.S. Revolving Credit Lender shall be obligated to participate in, any Letter of
Credit if as of the date of Issuance of such Letter of Credit (the “Issuance
Date”) (1) the Total U.S. Revolving Credit Outstandings exceed the Aggregate
U.S. Revolving Credit Commitment, (2) the Effective Amount of all L/C
Obligations would exceed the L/C Commitment or (3) the participation of any U.S.
Revolving Credit Lender in the Effective Amount of all L/C Obligations plus the
outstanding principal amount of the U.S. Revolving Credit Loans of such U.S.
Revolving Credit Lender would exceed such U.S. Revolving Credit Lender’s U.S.
Revolving Credit Commitment. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and, accordingly, the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit which
have expired or which have been drawn upon and reimbursed.
          (b) No Issuing Lender shall be under any obligation to Issue any
Letter of Credit if:
          (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from Issuing such Letter of Credit, or any Requirement of Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the Issuance
of letters of credit generally or such Letter of

42



--------------------------------------------------------------------------------



 



Credit in particular or shall impose upon such Issuing Lender with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
Issuing Lender in good faith deems material to it (it being understood that the
applicable Issuing Lender shall promptly notify the Company and the
Administrative Agent of any of the foregoing events or circumstances);
          (ii) such Issuing Lender has received written notice from any U.S.
Revolving Credit Lender, the Administrative Agent or the Company, on or prior to
the Business Day prior to the requested date of Issuance of such Letter of
Credit, that one or more of the applicable conditions contained in Article V is
not then satisfied;
          (iii) the expiry date of such requested Letter of Credit is after the
Termination Date, unless all of the U.S. Revolving Credit Lenders have approved
such expiry date in writing;
          (iv) such Letter of Credit does not provide for drafts, or is not
otherwise in form and substance reasonably acceptable to such Issuing Lender, or
the Issuance of a Letter of Credit shall violate any applicable policies of such
Issuing Lender;
          (v) such Letter of Credit is denominated in a currency other than U.S.
Dollars, unless all of the U.S. Revolving Credit Lenders have approved in
writing denominating such Letter of Credit in such currency; or
          (vi) a default of any U.S. Revolving Credit Lender’s obligations to
fund under Section 3.3 exists or any U.S. Revolving Credit Lender is at such
time a Defaulting Lender hereunder, unless the Issuing Lender has entered into
satisfactory arrangements with the Company or such U.S. Revolving Credit Lender
to eliminate the Issuing Lender’s risk with respect to such U.S. Revolving
Credit Lender.
     3.2 Issuance, Amendment and Renewal of Letters of Credit. (a) Each Letter
of Credit shall be issued or amended, as the case may be, upon the irrevocable
written request of the Company received by the applicable Issuing Lender (with a
copy sent by the Company to the Administrative Agent) at least two Business Days
(or such shorter time as the applicable Issuing Lender and the Administrative
Agent may agree in a particular instance in their sole discretion) prior to the
proposed date of issuance in the form of an L/C Application or L/C Amendment
Application, appropriately completed and signed by a Responsible Officer of the
Company. Such L/C Application or L/C Amendment Application must be received by
the applicable Issuing Lender and the Administrative Agent not later than
11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the applicable Issuing Lender may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the applicable Issuing Lender: (i) proposed issuance date
of the Letter of Credit; (ii) the amount of the Letter of Credit; (iii) the
expiry date of the Letter of Credit; (iv) the name and address of the
beneficiary

43



--------------------------------------------------------------------------------



 



thereof; (v) the documents to be presented by the beneficiary of the Letter of
Credit in case of any drawing thereunder; (vi) the full text of any certificate
to be presented by the beneficiary in case of any drawing thereunder; and
(vii) such other matters as such Issuing Lender may require. Additionally, the
Company shall furnish to the Issuing Lender and the Administrative Agent such
other ordinary and customary documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any L/C-Related
Documents, as the Issuing Lender or the Administrative Agent may reasonably
require.
          (b) Promptly upon receipt of any L/C Application or L/C Amendment
Application, the applicable Issuing Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such L/C Application or L/C Amendment Application from the Company and,
if not, such Issuing Lender will provide the Administrative Agent with a copy
thereof. Unless the applicable Issuing Lender has received on or before the
Business Day immediately preceding the date such Issuing Lender is to issue or
amend the applicable Letter of Credit, (A) notice from the Administrative Agent
directing such Issuing Lender not to issue such Letter of Credit because such
issuance is not then permitted under subsection 3.1(a) as a result of the
limitations set forth in clauses (1) through (3) thereof or (B) a notice
described in subsection 3.1(b)(ii) or (C) any limitation set forth in clauses
(iii) or (v) of subsection 3.1(b) has not been waived in writing by all U.S.
Revolving Credit Lenders, then, subject to the terms and conditions hereof, such
Issuing Lender shall, on the requested date, issue a Letter of Credit for the
account of the Company, or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Lender’s usual and customary
business practices.
          (c) From time to time while a Letter of Credit is outstanding and
prior to the Termination Date, the applicable Issuing Lender will, upon the
written request of the Company received by such Issuing Lender (with a copy sent
by the Company to the Administrative Agent) at least two Business Days (or such
shorter time as the applicable Issuing Lender and the Administrative Agent may
agree in a particular instance in their sole discretion) prior to the proposed
date of amendment, amend any Letter of Credit issued by it. Each such request
for amendment of a Letter of Credit shall be made by facsimile, confirmed
immediately (by messenger or overnight courier) in an original writing, made in
the form of an L/C Amendment Application and shall specify in form and detail
satisfactory to such Issuing Lender: (i) the Letter of Credit to be amended;
(ii) the proposed date of amendment of such Letter of Credit (which shall be a
Business Day); (iii) the nature of the proposed amendment; and (iv) such other
matters as such Issuing Lender may require. No Issuing Lender shall have any
obligation to amend any Letter of Credit if: (A) such Issuing Lender would have
no obligation at such time to issue such Letter of Credit in its amended form
under the terms of this Agreement; or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit. The
Administrative Agent will promptly notify the U.S. Revolving Credit Lenders of
any Issuance or amendment of a Letter of Credit.
          (d) If the Company so requests in any applicable L/C Application, an
Issuing Lender may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of

44



--------------------------------------------------------------------------------



 



such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than three days (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the Issuing Lender, the Company shall not
be required to make a specific request to the Issuing Lender for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the U.S.
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the Issuing Lender to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the Issuing Lender shall not permit any such extension
if (A) the Issuing Lender has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of Section 3.1(b) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required U.S. Revolving Credit Lenders have elected not to permit such extension
or (2) from the Administrative Agent, any U.S. Revolving Credit Lender or the
Company that one or more of the applicable conditions specified in Section 5.2
is not then satisfied, and in each such case directing the Issuing Lender not to
permit such extension.
          (e) Each Issuing Lender may, at its election (or as required by the
Administrative Agent at the direction of the Required U.S. Revolving Credit
Lenders), deliver any notice of termination or other communication to any Letter
of Credit beneficiary or transferee, and take any other action as necessary or
appropriate, at any time and from time to time, in order to cause the expiry
date of such Letter of Credit to be a date not later than the Termination Date.
          (f) This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).
          (g) Each Issuing Lender will deliver to the Administrative Agent and
the Company, concurrently or promptly following its delivery of a Letter of
Credit, or amendment to or renewal of a Letter of Credit, to an advising bank or
a beneficiary, a true and complete copy of such Letter of Credit or of such
amendment or renewal.
     3.3 Risk Participations, Drawings and Reimbursements
          (a) Immediately upon the Issuance of each Letter of Credit on or after
the Closing Date, each U.S. Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
Issuing Lender a participation in such Letter of Credit and each drawing
thereunder in an amount equal to the product of (i) such U.S. Revolving Credit
Lender’s U.S. Revolving Credit Pro Rata Share times (ii) the maximum amount
available to be drawn under such Letter of Credit and the amount of such
drawing, respectively. For purposes of Section 2.1, each Issuance of a Letter of
Credit shall be deemed to utilize the U.S. Revolving Credit Commitment of each
U.S. Revolving Credit Lender by an amount equal to the amount of such
participation.
          (b) In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, the applicable Issuing Lender will
promptly notify the

45



--------------------------------------------------------------------------------



 



Company and the Administrative Agent. The Company shall (subject, if applicable,
to its right to obtain U.S. Base Rate Loans as provided below) reimburse the
applicable Issuing Lender prior to 11:00 a.m. Charlotte time on each date that
any amount is paid by such Issuing Lender under any Letter of Credit (each such
date, an “Honor Date”) in an amount equal to the amount so paid by such Issuing
Lender; provided that, to the extent that any Issuing Lender accepts a drawing
under a Letter of Credit after 11:00 a.m. Charlotte time, the Company will not
be obligated to reimburse such Issuing Lender until the next Business Day and
the “Honor Date” for such Letter of Credit shall be such next Business Day. If
the Company fails to reimburse an Issuing Lender for the full amount of any
drawing under any Letter of Credit by 11:00 a.m. Charlotte time on the Honor
Date, such Issuing Lender will promptly notify the Administrative Agent and the
Administrative Agent will promptly notify each U.S. Revolving Credit Lender
thereof (no later than 12:00 noon Charlotte time on such Honor Date), and the
Company shall be deemed to have requested that U.S. Base Rate Loans be made by
the U.S. Revolving Credit Lenders to be disbursed on the Honor Date under such
Letter of Credit, subject to the amount of the unutilized portion of the
Aggregate U.S. Revolving Credit Commitment and subject to the conditions set
forth in Section 5.2 other than Section 5.2(a). Any notice given by an Issuing
Lender or the Administrative Agent pursuant to this subsection 3.3(b) may be
oral if immediately confirmed in writing (including by facsimile or email);
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
          (c) Each U.S. Revolving Credit Lender shall upon any notice pursuant
to subsection 3.3(b) make available to the Administrative Agent for the account
of the applicable Issuing Lender an amount in Dollars and in immediately
available funds equal to its U.S. Revolving Credit Pro Rata Share of the amount
of the drawing, whereupon the U.S. Revolving Credit Lenders shall (subject to
subsection 3.3(d)) each be deemed to have made a U.S. Revolving Credit Loan
consisting of a U.S. Base Rate Loan to the Company in such amount. If any U.S.
Revolving Credit Lender so notified fails to make available to the
Administrative Agent for the account of the applicable Issuing Lender the amount
of such U.S. Revolving Credit Lender’s U.S. Revolving Credit Pro Rata Share of
the amount of such drawing by no later than 2:00 p.m. Charlotte time on the
Honor Date, then interest shall accrue on such U.S. Revolving Credit Lender’s
obligation to make such payment, from the Honor Date to the date such U.S.
Revolving Credit Lender makes such payment, at a rate per annum equal to the
greater of the Federal Funds Rate in effect from time to time during such period
and a rate determined by the Issuing Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Issuing Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s U.S. Revolving Credit Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant
Borrowing, as the case may be. A certificate of the Issuing Lender submitted to
any U.S. Revolving Credit Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 3.3(c) shall be conclusive absent
manifest error. The Administrative Agent will promptly give notice of the
occurrence of the Honor Date, but failure of the Administrative Agent to give
any such notice on the Honor Date or in sufficient time to enable any U.S.
Revolving Credit Lender to effect such payment on such date shall not relieve
such U.S. Revolving Credit Lender from its obligations under this Section 3.3.

46



--------------------------------------------------------------------------------



 



          (d) With respect to any unreimbursed drawing that is not converted
into U.S. Base Rate Loans in whole or in part, because of the Company’s failure
to satisfy the conditions set forth in Section 5.2 (other than subsection 5.2(a)
which need not be satisfied) or for any other reason, the Company shall be
deemed to have incurred from the applicable Issuing Lender an L/C Borrowing in
the amount of such drawing, which L/C Borrowing shall be due and payable on
demand and shall bear interest (payable on demand) at a rate per annum equal to
the U.S. Base Rate plus 2%, and each U.S. Revolving Credit Lender’s payment to
such Issuing Lender pursuant to subsection 3.3(c) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such U.S. Revolving Credit Lender in satisfaction of its
participation obligation under this Section 3.3. Until each U.S. Revolving
Credit Lender funds its U.S. Revolving Credit Loan or L/C Advance pursuant to
this Section 3.3 to reimburse the Issuing Lender for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s U.S. Revolving Credit Pro
Rata Share of such amount shall be solely for the account of the Issuing Lender.
          (e) Each U.S. Revolving Credit Lender’s obligation in accordance with
this Agreement to make the Loans or L/C Advances, as contemplated by this
Section 3.3, as a result of a drawing under a Letter of Credit, shall be
absolute and unconditional and without recourse to any Issuing Lender and shall
not be affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such U.S. Revolving Credit Lender may
have against the applicable Issuing Lender, the Company or any other Person for
any reason whatsoever; (ii) the occurrence or continuance of an Event of
Default, an Unmatured Event of Default or a Material Adverse Effect; or
(iii) any other circumstance, happening, event or condition whatsoever, whether
or not similar to any of the foregoing; provided that each U.S. Revolving Credit
Lender’s obligation to make Loans under this Section 3.3 is subject to the
conditions set forth in Section 5.2 (other than subsection 5.2(a)). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse the Issuing Lender for the amount of any payment made by
the Issuing Lender under any Letter of Credit, together with interest as
provided herein.
     3.4 Repayment of Participations. (a) Upon (and only upon) receipt by the
Administrative Agent for the account of an Issuing Lender of immediately
available funds from the Company (i) in reimbursement of any payment made by
such Issuing Lender under a Letter of Credit with respect to which any Lender
has paid the Administrative Agent for the account of such Issuing Lender for
such U.S. Revolving Credit Lender’s participation in such Letter of Credit
pursuant to Section 3.3 or (ii) in payment of interest thereon, the
Administrative Agent will pay to each U.S. Revolving Credit Lender, in the same
funds as those received by the Administrative Agent for the account of such
Issuing Lender, the amount of such U.S. Revolving Credit Lender’s U.S. Revolving
Credit Pro Rata Share of such funds, and such Issuing Lender shall receive the
amount of the U.S. Revolving Credit Pro Rata Share of such funds of any U.S.
Revolving Credit Lender that did not so pay the Administrative Agent for the
account of such Issuing Lender.
          (b) If the Administrative Agent or an Issuing Lender is required at
any time to return to the Company, or to a trustee, receiver, liquidator or
custodian, or to any official in any Insolvency Proceeding, any portion of any
payment made by the Company or the U.S. Revolving Credit Lenders to the
Administrative Agent for the account of an Issuing Lender pursuant to

47



--------------------------------------------------------------------------------



 



subsection 3.4(a) in reimbursement of a payment made under a Letter of Credit or
interest or fee thereon, each U.S. Revolving Credit Lender shall, on demand of
the Administrative Agent, forthwith return to the Administrative Agent or the
applicable Issuing Lender the amount of its U.S. Revolving Credit Pro Rata Share
of any amount so returned by the Administrative Agent or such Issuing Lender
plus interest thereon from the date such demand is made to the date such amount
is returned by such U.S. Revolving Credit Lender to the Administrative Agent or
such Issuing Lender, at a rate per annum equal to the Federal Funds Rate in
effect from time to time. The obligations of the U.S. Revolving Credit Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     3.5 Role of the Issuing Lenders. (a) Each U.S. Revolving Credit Lender and
the Company agree that, in paying any drawing under a Letter of Credit, the
applicable Issuing Lender shall not have any responsibility to obtain any
document (other than any sight draft and certificate expressly required by such
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document.
          (b) No Issuing Lender or Agent-Related Person, nor any of their
respective Related Parties nor any correspondent, participant or assignee of an
Issuing Lender, shall be liable to any U.S. Revolving Credit Lender for: (i) any
action taken or omitted in connection herewith at the request or with the
approval of the U.S. Revolving Credit Lenders or the Required U.S. Revolving
Credit Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any L/C-Related Document.
          (c) The Company hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Company’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. No Issuing Lender
or Agent-Related Person, nor any of their respective Related Parties, nor any
correspondent, participant or assignee of an Issuing Lender, shall be liable or
responsible for any of the matters described in clauses (i) through (vii) of
Section 3.6; provided that, anything in such clauses to the contrary
notwithstanding, the Company may have a claim against an Issuing Lender, and
such Issuing Lender may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by such Issuing
Lender’s willful misconduct or gross negligence or such Issuing Lender’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing: (i) an Issuing Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; and
(ii) no Issuing Lender shall be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

48



--------------------------------------------------------------------------------



 



     3.6 Obligations Absolute. The obligations of the Company under this
Agreement and any L/C-Related Document to reimburse the applicable Issuing
Lender for a drawing under a Letter of Credit, and to repay any L/C Borrowing
and any drawing under a Letter of Credit converted into Loans, shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement and each such other L/C-Related
Document under all circumstances, including the following:
          (i) any lack of validity or enforceability of this Agreement or any
L/C-Related Document;
          (ii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Company in respect of any
Letter of Credit or any other amendment or waiver of or any consent to departure
from all or any of the L/C-Related Documents;
          (iii) the existence of any claim, counterclaim, set-off, defense or
other right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of any Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable
Issuing Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by any L/C-Related Document or any
unrelated transaction;
          (iv) any draft, demand, certificate or other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit;
          (v) any payment by an Issuing Lender under any Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by an Issuing
Lender under any Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of any Letter of Credit, including any arising in connection
with any Insolvency Proceeding;
          (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guarantee, for all or any of the obligations of the Company in respect of any
Letter of Credit; or
          (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or a
guarantor.
     3.7 Cash Collateral Pledge. If any Letter of Credit remains outstanding and
partially or wholly undrawn as of the Termination Date, then the Company shall
immediately Cash Collateralize the L/C Obligations in an amount equal to the
maximum amount then available to be drawn under all Letters of Credit. If at any
time on or after the Termination Date the

49



--------------------------------------------------------------------------------



 



Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Effective
Amount of all L/C Obligations, the Company will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Effective Amount over (y) the total amount of funds, if any, then held
as Cash Collateral that the Administrative Agent determines to be free and clear
of any such right and claim. Upon the drawing of any Letter of Credit for which
funds are on deposit as Cash Collateral, such funds shall be applied, to the
extent permitted under applicable Laws, to reimburse the Issuing Lender.
     3.8 Letter of Credit Fees. (a) The Company shall pay to the Administrative
Agent for the account of each U.S. Revolving Credit Lender a letter of credit
fee with respect to each Letter of Credit equal to the L/C Fee Rate per annum of
the average daily maximum amount available to be drawn on such Letter of Credit,
computed on a quarterly basis in arrears on the last Business Day of each
calendar quarter and on the Termination Date (or such later date on which such
Letter of Credit shall expire or be fully drawn).
          (b) The letter of credit fees payable under subsection 3.8(a) shall be
due and payable quarterly in arrears on the last Business Day of each calendar
quarter during which Letters of Credit are outstanding, commencing on the first
such quarterly date to occur after the Closing Date, through the Termination
Date (or such later date upon which all outstanding Letters of Credit shall
expire or be fully drawn), with the final payment to be made on the Termination
Date (or such later date).
          (c) The Company shall pay to each Issuing Lender a letter of credit
fronting fee at such times and in such amounts as are mutually agreed to from
time to time by the Company and such Issuing Lender.
          (d) The Company shall pay to each Issuing Lender from time to time on
demand the normal issuance, presentation, amendment and other processing fees,
and other standard costs and charges, of such Issuing Lender relating to letters
of credit as from time to time in effect.
     3.9 Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Company when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.
ARTICLE IV
TAXES, YIELD PROTECTION AND ILLEGALITY
     4.1 Taxes. (a) Any and all payments by each Borrower to each Lender or each
Agent under this Agreement and any other Loan Document shall be made free and
clear of, and without deduction or withholding for, any Taxes. In addition, the
Borrowers shall pay all Other Taxes and Further Taxes.

50



--------------------------------------------------------------------------------



 



          (b) If either Borrower shall be required by law to deduct or withhold
any Taxes, Other Taxes or Further Taxes from or in respect of any sum payable
hereunder to any Lender or Agent, then:
          (i) the sum payable shall be increased as necessary so that, after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section), such
Lender or Agent, as the case may be, receives and retains an amount equal to the
sum it would have received and retained had no such deductions or withholdings
been made;
          (ii) such Borrower shall make such deductions and withholdings; and
          (iii) such Borrower shall pay the full amount deducted or withheld to
the relevant taxing authority or other authority in accordance with Applicable
Law.
          (c) The Company agrees to indemnify and hold harmless each Lender and
Agent for the full amount of Taxes, Other Taxes and Further Taxes in the amount
that such Lender specifies as necessary to preserve the after-tax yield such
Lender would have received if such Taxes, Other Taxes or Further Taxes had not
been imposed, and any liability (including penalties, interest, additions to tax
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes, Other Taxes or Further Taxes were correctly or legally asserted. Payment
under this indemnification shall be made within 30 days after the date such
Lender or Agent makes written demand therefor.
          (d) Within 30 days after the date of any payment by a Borrower of any
Taxes, Other Taxes or Further Taxes, such Borrower shall furnish each applicable
Lender and Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to such Lender and
Agent.
          (e) If a Borrower is required to pay any amount to any Lender or Agent
pursuant to subsection (b) or (c) of this Section, then such Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its Lending Office so as to eliminate any such additional
payment by such Borrower which may thereafter accrue, if such change in the sole
judgment of such Lender is not otherwise disadvantageous to such Lender.
          (f) Notwithstanding the foregoing provisions of this Section 4.1, if
any Lender fails to notify the Company or the applicable Borrower of any event
or circumstance which will entitle such Lender to compensation pursuant to this
Section 4.1 within 120 days after such Lender obtains knowledge of such event or
circumstance, then such Lender shall not be entitled to compensation from such
Borrower for any amount arising prior to the date which is 120 days before the
date on which such Lender notifies the Company or such Borrower of such event or
circumstance.
     4.2 Illegality. (a) If any Lender determines that the introduction of any
Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to

51



--------------------------------------------------------------------------------



 



make Fixed Rate Loans, then, on notice thereof by such Lender to the Company
through the Administrative Agent, any obligation of such Lender to make Fixed
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Company that the circumstances giving rise to such determination
no longer exist.
          (b) If a Lender determines that it is unlawful to maintain any Fixed
Rate Loan, the applicable Borrower shall, upon its receipt of notice of such
fact and demand from such Lender (with a copy to the Administrative Agent),
prepay in full such Fixed Rate Loan of such Lender then outstanding, together
with interest accrued thereon and amounts required under Section 4.4, either on
the last day of the Interest Period thereof, if such Lender may lawfully
continue to maintain such Fixed Rate Loan to such day, or immediately, if such
Lender may not lawfully continue to maintain such Fixed Rate Loan. If such
Borrower is required to so prepay any Fixed Rate Loan, then concurrently with
such prepayment, such Borrower shall borrow from the affected Lender, in the
amount of such repayment, a U.S. Base Rate Loan or Canadian Prime Rate Loan, as
applicable.
          (c) If the obligation of any Lender to make or maintain Fixed Rate
Loans has been so terminated or suspended, all Loans which would otherwise be
made by such Lender as Fixed Rate Loans shall be instead U.S. Base Rate Loans or
Canadian Prime Rate Loans.
          (d) Before giving any notice to the Administrative Agent under this
Section, the affected Lender shall designate a different Lending Office with
respect to its Fixed Rate Loans if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.
     4.3 Increased Costs and Reduction of Return. (a) If any Lender determines
that, due to either (i) the introduction of or any change (other than any change
by way of imposition of or increase in reserve requirements included in the
calculation of the Eurodollar Rate) in or in the interpretation of any law or
regulation or (ii) compliance by such Lender with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining any Fixed Rate Loan or
participating in any Letter of Credit, or, in the case of an Issuing Lender, any
increase in the cost to such Issuing Lender of agreeing to issue, issuing or
maintaining any Letter of Credit or of agreeing to make or making, funding or
maintaining any unpaid drawing under any Letter of Credit, then the applicable
Borrower shall be liable for, and shall from time to time, upon demand (with a
copy of such demand to be sent to the applicable Agent), pay to the applicable
Agent for the account of such Lender, additional amounts as are sufficient to
compensate such Lender for such increased cost.
          (b) If any Lender shall have determined that (i) the introduction of
any Capital Adequacy Regulation, (ii) any change in any Capital Adequacy
Regulation, (iii) any change in the interpretation or administration of any
Capital Adequacy Regulation by any central bank or other Governmental Authority
charged with the interpretation or administration thereof, or (iv) compliance by
such Lender (or its Lending Office) or any corporation controlling such Lender
with any Capital Adequacy Regulation affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and (taking into consideration such Lender’s or such
corporation’s policies with respect to capital

52



--------------------------------------------------------------------------------



 



adequacy and such Lender’s desired return on capital) determines that the amount
of such capital is increased as a consequence of its Commitment, Loans or
obligations under this Agreement, then, upon demand of such Lender to the
applicable Borrower through the applicable Agent, the applicable Borrower shall
pay to such Lender, from time to time as specified by such Lender, additional
amounts sufficient to compensate such Lender for such increase.
          (c) Notwithstanding the foregoing provisions of this Section 4.3, if
any Lender fails to notify the applicable Borrower of any event or circumstance
which will entitle such Lender to compensation pursuant to this Section 4.3
within 60 days after such Lender obtains knowledge of such event or
circumstance, then such Lender shall not be entitled to compensation from the
applicable Borrower for any amount arising prior to the date which is 60 days
before the date on which such Lender notifies the applicable Borrower of such
event or circumstance.
     4.4 Funding Losses. The applicable Borrower shall reimburse each Lender and
hold each Lender harmless from any loss or expense which the Lender may sustain
or incur as a consequence of:
          (a) the failure of the applicable Borrower to make on a timely basis
any payment of principal of any Fixed Rate Loan;
          (b) the failure of the applicable Borrower to borrow, continue or
convert a Loan or to issue a Canadian Bankers’ Acceptance or a Canadian BA
Equivalent Note after the applicable Borrower has given (or is deemed to have
given) a Notice of Borrowing or a Notice of Conversion/Continuation for such
Loan or a Notice of Canadian BA Borrowing;
          (c) the failure of the applicable Borrower to make any prepayment in
accordance with any notice delivered under Section 2.9; or
          (d) the prepayment (including after acceleration thereof) of a Fixed
Rate Loan on a day that is not the last day of the relevant Interest Period;
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Fixed Rate Loans or from fees payable to
terminate the deposits from which such funds were obtained. For purposes of
calculating amounts payable by the Company to the Term Lenders or the U.S.
Revolving Credit Lenders under this Section and under subsection 4.3(a), each
Eurodollar Rate Loan made by a Lender (and each related reserve, special deposit
or similar requirement) shall be conclusively deemed to have been funded at the
LIBOR rate used in determining the Eurodollar Rate for such Eurodollar Rate Loan
by a matching deposit or other borrowing in the interbank eurodollar market for
a comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan is in fact so funded.
     4.5 Inability to Determine Rates. If (i) the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (ii) the Required Term Lenders or the
Required U.S. Revolving Credit Lenders, as the case may be, determine that the
Eurodollar Rate applicable pursuant to Section 2.11 for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the

53



--------------------------------------------------------------------------------



 



cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Company and each Term Lender or U.S. Revolving Credit
Lender, as applicable. Thereafter, the obligation of the Term Lenders or the
U.S. Revolving Credit Lenders, as the case may be, to make or maintain
Eurodollar Rate Loans hereunder shall be suspended until the Administrative
Agent (upon the instruction of the Required Term Lenders or the Required U.S.
Revolving Credit Lenders, as the case may be, in the case of clause (ii))
revokes such notice in writing. Upon receipt of such notice, the Company may
revoke any Notice of Borrowing or Notice of Conversion/Continuation then
submitted by it. If the Company does not revoke such Notice, the Term Lenders or
the U.S. Revolving Credit Lenders, as the case may be, shall make, convert or
continue such Loans, as proposed by the Company, in the amount specified in the
applicable notice submitted by the Company, but such Loans shall be made,
converted or continued as U.S. Base Rate Loans instead of Eurodollar Rate Loans.
     4.6 Certificates of Lenders. Any Lender claiming reimbursement or
compensation under this Article IV shall deliver to the applicable Borrower
(with a copy to the Administrative Agent) a certificate setting forth in
reasonable detail the amount payable to such Lender hereunder and the manner in
which such amount has been calculated, and such certificate shall be conclusive
and binding on the applicable Borrower in the absence of manifest error.
     4.7 Substitution of Lenders. Upon the receipt by either Borrower from any
Lender of a claim for compensation under Section 4.1 or 4.3 or a notice of the
type described in Section 4.2, the Company may: (i) designate a replacement bank
or financial institution satisfactory to the Company (a “Replacement Lender”) to
acquire and assume all of such affected Lender’s Loans and Commitment; and/or
(ii) request one or more of the other Lenders to acquire and assume all of such
affected Lender’s Loans and Commitment. Any designation of a Replacement Lender
under clause (i) shall be subject to the prior written consent of the
Administrative Agent and, if applicable, the Canadian Agent (which consents
shall not be unreasonably withheld or delayed).
     4.8 Canadian Lenders. Each Canadian Lender agrees that it shall, no later
than the Closing Date (or, in the case of a Canadian Lender which becomes a
party hereto after the Closing Date, the date upon which such Canadian Lender
becomes a party hereto) deliver to the Canadian Agent and to the Canadian
Borrower through the Canadian Agent an instrument in writing certifying that
such Canadian Lender is not a non-resident of Canada for the purposes of
Part XIII of the Income Tax Act (Canada) and that it is the sole beneficial
owner of payments of principal of and interest on its Canadian Loans and other
extensions of credit to the Canadian Borrower and undertaking to advise the
Canadian Agent and the Canadian Borrower of any changes in respect of such
matters so certified. In addition, each Canadian Lender shall, promptly upon the
Canadian Agent’s or the Canadian Borrower’s reasonable request to that effect,
deliver to the Canadian Agent or the Canadian Borrower (as the case may be) such
other instruments in writing, forms or similar documentation as may be required
from time to time by any applicable law, treaty, rule or regulation or the
official interpretation of any such law, treaty, rule, or regulation by any
Governmental Authority charged with the interpretation or administration thereof
(whether or not having the force of law) in order to establish such Canadian
Lender’s tax status for withholding purposes. If the Canadian Agent or either
Borrower receives a request from the Canada Customs and Revenue Agency or any
other Governmental Authority to provide additional information concerning the
withholding tax status

54



--------------------------------------------------------------------------------



 



of any Canadian Lender, such Canadian Lender shall (upon notice of such request
from the Canadian Agent) use all reasonable efforts to obtain and deliver such
information to such taxing Governmental Authority, the Canadian Agent and the
Borrowers. Notwithstanding the foregoing, no Canadian Lender shall be required
to deliver any form pursuant to this Section 4.8 if such Canadian Lender is not
legally permitted to deliver such form as a result of a change in any Applicable
Law or the official interpretation thereof after the date such Canadian Lender
becomes a party to this Agreement. Bank of America hereby represents that Bank
of America is an authorized foreign bank mentioned in Schedule III of the Bank
Act (Canada) that is not subject to the restrictions and requirements referred
to in subsection 524(2) of the Bank Act (Canada).
     4.9 Survival. The agreements and obligations of the Borrowers in this
Article IV shall survive the termination of this Agreement and the payment of
all other Obligations.
ARTICLE V
CONDITIONS PRECEDENT
     5.1 Conditions to Initial Credit Extensions. The obligation of each Lender
to make its initial Credit Extension under this Agreement shall be subject to
the condition that the Administrative Agent shall have received all of the
following, in form and substance satisfactory to the Administrative Agent and
each Lender, and (except for the Notes) in sufficient copies for each Lender:
          (a) Agreement and Notes. This Agreement and the Notes executed by each
party hereto and thereto.
          (b) Resolutions; Incumbency.
          (i) Copies of the resolutions of the board of directors of each
Borrower authorizing the execution and delivery of the Loan Documents to which
such Person is a party and the consummation of the transactions contemplated
hereby, certified as of the Closing Date by the Secretary or an Assistant
Secretary of such Person; and
          (ii) a certificate of the Secretary or Assistant Secretary of each
Borrower certifying the names and true signatures of the officers of such
Borrower authorized to execute and deliver the Loan Documents, Notices of
Borrowing, Notices of Conversion/Continuation, Compliance Certificates, L/C
Applications, L/C Amendment Applications and other documents in connection
herewith.
          (c) Organization Documents. The articles or certificate of
incorporation and the bylaws of each Borrower as in effect on the Closing Date,
certified by the Secretary or Assistant Secretary of such Borrower as of the
Closing Date.
          (d) Legal Opinions. An opinion of U.S. counsel to the Borrowers, and
an opinion of Canadian counsel to the Canadian Borrower, each in form and
substance satisfactory to the Agents and the Lenders; and

55



--------------------------------------------------------------------------------



 



          (e) Payment of Fees. Evidence of payment by the Company and the
Canadian Borrower of all accrued and unpaid fees, costs and expenses to the
extent then due and payable hereunder on the Closing Date, together with
external Attorney Costs of Bank of America to the extent invoiced prior to or on
the Closing Date.
          (f) Certificate. A certificate signed by a Responsible Officer, dated
as of the Closing Date, stating that:
          (i) the representations and warranties contained in Article VI are
true and correct on and as of such date, as though made on and as of such date;
          (ii) no Event of Default or Unmatured Event of Default exists or would
result from the effectiveness of this Agreement; and
          (iii) since December 31, 2005, no event or circumstance has occurred
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.
          (g) Repayment and Termination of Existing Credit Agreements.
Instructions by the Company to apply the initial borrowings hereunder to payment
of all amounts owing (and termination by the Company and Lanfin Investments Inc.
of all commitments) under the Second Amended and Restated Credit Agreement dated
as of February 8, 2002 among the Company, Lanfin Investments Inc., the lenders
party thereto and Bank of America as administrative agent, issuing lender and
Canadian agent, and under the Bridge Credit Agreement dated as of October 21,
2005 between the Company and Bank of America.
          (h) Other Documents. Such other approvals, opinions, documents or
materials as the Administrative Agent or any Lender may reasonably request.
     5.2 Conditions to All Credit Extensions. The obligation of each Lender to
make any Credit Extension to be made by it and the obligation of any Issuing
Lender to Issue any Letter of Credit is subject to the satisfaction of the
following conditions precedent on the relevant Borrowing Date or Issuance Date:
          (a) Notice, Application. The applicable Agent shall have received a
Notice of Borrowing or Notice of BA Borrowing as required under Section 2.4, 2.6
or 2.7 or in the case of the Issuance of any Letter of Credit, the applicable
Issuing Lender and the Administrative Agent shall have received an L/C
Application or L/C Amendment Application, as required under Section 3.2.
          (b) Continuation of Representations and Warranties. The
representations and warranties in Article VI shall be true and correct in all
material respects on and of such Borrowing Date or Issuance Date with the same
effect as if made on and as of such Borrowing Date or Issuance Date (except to
the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct as of such earlier date).
          (c) No Existing Default. No Event of Default or Unmatured Event of
Default shall exist or shall result from such Credit Extension.

56



--------------------------------------------------------------------------------



 



Each Notice of Borrowing, Notice of Canadian BA Borrowing, notice of acceptance
of an L/C Application and L/C Amendment Application submitted by a Borrower
hereunder shall constitute a representation and warranty by such Borrower that,
as of the date of each such notice and as of the relevant Borrowing Date or
Issuance Date, as applicable, the conditions in this Section 5.2 are satisfied.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Company represents and warrants to each Agent and each Lender (and the
Canadian Borrower represents and warrants with respect to itself to each Agent
and each Lender) that:
     6.1 Corporate Existence and Power. The Company and each of its
Subsidiaries:
          (a) is a corporation duly organized and validly existing and, if
applicable in the jurisdiction of its incorporation, in good standing under the
laws of the jurisdiction of its incorporation;
          (b) has the power and authority and all governmental licenses,
authorizations, consents and approvals (i) to own its assets and to carry on its
business and (ii) to execute, deliver and perform its obligations under the Loan
Documents to which it is a party;
          (c) is duly qualified as a foreign corporation and is licensed and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license; and
          (d) is in compliance with all Requirements of Law;
except, in each case referred to in subclause (b)(i), clause (c) or clause (d),
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect.
     6.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by the Company and the Canadian Borrower of each Loan Document to
which either is party have been duly authorized by all necessary corporate
action, and do not and will not:
          (a) contravene the terms of any of such Person’s Organization
Documents;
          (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any material Contractual
Obligation to which the Company or any of its Subsidiaries is a party or any
order, injunction, writ or decree of any Governmental Authority to which the
Company or any of its Subsidiaries or any of its or their property is subject;
or
          (c) violate any Requirement of Law.

57



--------------------------------------------------------------------------------



 



     6.3 Governmental Authorization. No approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, the Company or the Canadian Borrower of
the Agreement or any other Loan Document.
     6.4 Binding Effect. This Agreement and each other Loan Document to which it
is party constitute the legal, valid and binding obligations of the Company and
the Canadian Borrower, enforceable against the Company and the Canadian Borrower
in accordance with their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.
     6.5 Litigation. Except as specifically disclosed in Part I of the
Disclosure Memorandum, there are no actions, suits, proceedings, claims or
disputes pending or, to the best knowledge of the Company and the Canadian
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, against the Company or any Subsidiary or any
of their respective properties (a) which purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or thereby; or (b) as to which there exists a reasonable likelihood of an
adverse determination, which determination would reasonably be expected to have
a Material Adverse Effect. No injunction, writ, temporary restraining order or
other order of any nature has been issued by any court or other Governmental
Authority purporting to enjoin or restrain the execution, delivery or
performance of this Agreement or any other Loan Document, or directing that the
transactions provided for herein or therein not be consummated as herein or
therein provided.
     6.6 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurring of any Obligations by the Company or the
Canadian Borrower. As of the Closing Date, neither the Company nor any
Subsidiary is in default under or with respect to any Contractual Obligation in
any respect which, individually or together with all such defaults, could
reasonably be expected to have a Material Adverse Effect.
     6.7 ERISA Compliance; Canadian Plans. Except as specifically disclosed in
Schedule 6.7:
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law. Each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS and to the best knowledge of the
Company, nothing has occurred which would cause the loss of such qualification.
The Company and each ERISA Affiliate has made all required contributions to any
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.
          (b) There are no pending or, to the best knowledge of Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect

58



--------------------------------------------------------------------------------



 



to any Plan which has resulted or could reasonably be expected to result in a
Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no contribution failure has occurred with respect to a Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; (iii) no
Pension Plan has any Unfunded Pension Liability; (iv) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (v) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (vi) neither the Company nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.
          (d) All Canadian Plans are duly registered when required by, and in
good standing under, Applicable Law; all required contributions have been made
under all Canadian Plans; all Canadian Plans are funded in accordance with the
respective rules thereof and all Requirements of Law; and no past service or
experience deficiency funding liabilities exist under any Canadian Plan.
     6.8 Use of Proceeds; Margin Regulations. The proceeds of the Loans will be
used solely for the purposes set forth in and permitted by Section 7.12 and
Section 8.8. Neither the Company nor any Subsidiary is generally engaged in the
business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.
     6.9 Title to Properties. The Company and each Subsidiary have good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of their respective
businesses, except for such liens, title defects and other matters affecting
title as could not, individually or in the aggregate, have a Material Adverse
Effect. As of the Closing Date, the property of the Company and its Subsidiaries
is subject to no Liens, other than Permitted Liens.
     6.10 Taxes. The Company and its Subsidiaries have filed all Federal and
other material tax returns and reports required to be filed, and have paid all
Federal and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against the Company or
any Subsidiary that would, if made, have a Material Adverse Effect.
     6.11 Financial Condition. (a) The audited consolidated financial statements
of the Company and its Subsidiaries dated as of December 31, 2005, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for the fiscal year ended on that date:

59



--------------------------------------------------------------------------------



 



               (i) were prepared in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein;
               (ii) fairly present the financial condition of the Company and
its Subsidiaries as of the dates thereof and the results of operations for the
periods covered thereby; and
               (iii) except as specifically disclosed in Part II of the
Disclosure Memorandum, show all material indebtedness and other liabilities,
absolute or contingent, of the Company and its consolidated Subsidiaries as of
the dates thereof, including liabilities for all material taxes and material
Contingent Obligations.
          (b) Since December 31, 2005, there has been no Material Adverse
Effect.
     6.12 Environmental Matters. Except as specifically disclosed in Part III of
the Disclosure Memorandum, the Company and its Subsidiaries are in material
compliance with all applicable Environmental Laws and are not subject to
Environmental Claims except for such non-compliance and Environmental Claims
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.
     6.13 Regulated Entities. None of the Company, any Person controlling the
Company, or any Subsidiary is an “Investment Company” within the meaning of the
Investment Company Act of 1940. Neither the Company nor the Canadian Borrower is
subject to regulation under the Federal Power Act, the Interstate Commerce Act,
any state public utilities code, or any other Applicable Law limiting the
ability to incur Indebtedness.
     6.14 No Burdensome Restrictions. Neither the Company nor any Subsidiary is
a party to or bound by any Contractual Obligation, or subject to any restriction
in any Organization Document or any Requirement of Law, which could reasonably
be expected to have a Material Adverse Effect.
     6.15 Copyrights, Patents, Trademarks and Licenses, etc. The Company or its
Subsidiaries own or are licensed or otherwise have the right to use all of the
material patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the best knowledge of the Company, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Company
or any Subsidiary, and which is material to the business or operations of the
Company and its Subsidiaries, infringes upon any rights held by any other
Person.
     6.16 Subsidiaries. As of the Closing Date, the Company has no Subsidiaries
other than those specifically disclosed in part (a) of Schedule 6.16 and has no
equity investments in any other corporation or entity other than those
specifically disclosed in part (b) of Schedule 6.16. The Canadian Borrower is an
indirect Wholly-Owned Subsidiary of the Company.
     6.17 Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such

60



--------------------------------------------------------------------------------



 



amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or such Subsidiary operates.
     6.18 Swap Obligations. Neither the Company nor any of its Subsidiaries has
incurred any outstanding obligations under any Swap Contracts, other than
Permitted Swap Obligations.
     6.19 Full Disclosure. The representations and warranties made by the
Company, the Canadian Borrower and their Subsidiaries in the Loan Documents as
of the date such representations and warranties are made or deemed made, and the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Company, the Canadian Borrower or any Subsidiary in
connection with the Loan Documents, taken as a whole, do not contain any untrue
statement of a material fact or omit any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.
ARTICLE VII
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligation shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, unless the Required Lenders waive compliance in
writing:
     7.1 Financial Statements. The Company shall deliver to the Administrative
Agent in form and detail satisfactory to the Administrative Agent and the
Required Lenders, with sufficient copies for each Lender and the Canadian Agent.
          (a) as soon as available, but not later than 100 days after the end of
each fiscal year, a copy of the audited consolidated balance sheet of the
Company and its Subsidiaries as at the end of such year and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, and accompanied by the opinion of KPMG LLP or
another nationally-recognized independent public accounting firm (“Independent
Auditor”), which opinion (i) shall state that such consolidated financial
statements present fairly the Company’s consolidated financial position for the
periods indicated in conformity with GAAP and (ii) shall not be qualified or
limited because of a restricted or limited examination by the Independent
Auditor of any material portion of the Company’s or any Subsidiary’s records (it
being agreed that the requirements of this subsection 7.1(a) may be satisfied by
the delivery of the applicable annual report on Form 10-K of the Company to the
Agent by email to the extent that it is delivered within the applicable time
period noted herein); and
          (b) as soon as available, but not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year, a copy of the
unaudited consolidated balance sheet of the Company and its Subsidiaries as of
the end of such quarter and the related consolidated statements of income,
stockholders’ equity and cash flows for the period commencing on the first day
and ending on the last day of such quarter, and certified by a Responsible
Officer as

61



--------------------------------------------------------------------------------



 



fairly presenting, in accordance with GAAP (subject to ordinary, good faith
year-end audit adjustments), the financial position and the results of
operations of the Company and its Subsidiaries as of such date and for such
period (it being agreed that the requirements of this subsection 7.1(b) may be
satisfied by the delivery of the applicable quarterly report on Form 10-Q of the
Company to the Agent by email to the extent that it is delivered within the
applicable time period noted herein).
     7.2 Certificates; Other Information. The Company shall furnish to the
Administrative Agent, with sufficient copies for each Lender and the Canadian
Agent:
          (a) concurrently with the delivery of the financial statements
referred to in subsections 7.1(a) and (b), a Compliance Certificate executed by
a Responsible Officer;
          (b) promptly, copies of all financial statements and reports that the
Company sends to its shareholders, and copies of all financial statements and
regular, periodic or special reports (including Forms 10-K, 10-Q and 8-K) that
the Company or any Subsidiary may make to, or file with, the SEC (it being
agreed that the requirements of this subsection 7.2(b) may be satisfied by the
delivery of such financial statements and reports to the Agent by email); and
          (c) promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary as the
Administrative Agent, at the request of any Lender, may from time to time
reasonably request.
     Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 12.2; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 7.2(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     The Company hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuer materials
and/or information

62



--------------------------------------------------------------------------------



 



provided by or on behalf of the Company hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”). The Company hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent, the Arranger, the Issuing Lenders and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Company or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 12.9); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
     7.3 Notices. The Company shall promptly (or, in the case of any event
described in clause (c)(ii) below, not less than 10 days prior to the occurrence
of such event) notify the Administrative Agent, the Canadian Agent and each
Lender:
          (a) of the occurrence of any Event of Default or Unmatured Event of
Default known to the Company;
          (b) of any of the following matters that has resulted or is reasonably
expected to result in a Material Adverse Effect: (i) breach or non-performance
of, or any default under, a Contractual Obligation of the Company or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Subsidiary including pursuant to any
applicable Environmental Laws;
          (c) of the occurrence of any of the following events known to the
Company which affect the Company or any ERISA Affiliate, and deliver to the
Administrative Agent, the Canadian Agent and each Lender a copy of any notice
with respect to such event that is filed with a Governmental Authority and any
notice delivered by a Governmental Authority to the Company or any ERISA
Affiliate with respect to such event:
               (i) an ERISA Event;
               (ii) a contribution failure with respect to a Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA;

63



--------------------------------------------------------------------------------



 



               (iii) a material increase in the Unfunded Pension Liability of
any Pension Plan;
               (iv) the adoption of, or the commencement of contributions to,
any Plan subject to Section 412 of the Code by the Company or any ERISA
Affiliate; or
               (v) the adoption of any amendment to a Plan subject to
Section 412 of the Code, if such amendment results in a material increase in
contributions or Unfunded Pension Liability; and
          (d) of any material change in accounting policies or financial
reporting practices by the Company and its consolidated Subsidiaries.
     Each notice under this Section shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Company or any affected Subsidiary proposes
to take with respect thereto. Each notice under subsection 7.3(a) shall describe
with particularity any and all clauses or provisions of this Agreement or any
other Loan Document that, to the best of such Responsible Officer’s knowledge,
have been breached or violated.
     7.4 Preservation of Corporate Existence, Etc. The Company shall, and shall
cause each Subsidiary to:
          (a) except as otherwise permitted with respect to any Subsidiary
pursuant to Section 8.4, preserve and maintain in full force and effect its
corporate existence and valid existence under the laws of its jurisdiction of
organization;
          (b) preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
in the normal conduct of its business (except (i) in connection with
transactions permitted by Section 8.4 and sales of assets permitted by
Section 8.3 and (ii) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect);
          (c) use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill; and
          (d) preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
     7.5 Maintenance of Property. The Company shall, and shall cause each
Subsidiary to, maintain and preserve all its property which is used or useful in
its business in good working order and condition, ordinary wear and tear
excepted, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.
     7.6 Insurance. The Company shall, and shall cause each Subsidiary to,
maintain, with financially sound and reputable independent insurers, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in

64



--------------------------------------------------------------------------------



 



the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons.
     7.7 Payment of Obligations. The Company shall, and shall cause each
Subsidiary to, pay and discharge, as the same shall become due and payable, all
their respective material obligations and liabilities, including:
          (a) all material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary; and
          (b) all material claims which, if unpaid, would by law become a Lien
upon its property unless the same are contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by the Company or such Subsidiary.
     7.8 Compliance with Laws. The Company shall, and shall cause each
Subsidiary to, comply in all material respects with all material Requirements of
Law of any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act), except such as may be
contested in good faith or as to which a bona fide dispute may exist.
     7.9 Compliance with ERISA; Canadian Plans. The Company shall, and shall
cause each of its ERISA Affiliates to: (a) maintain each Plan in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other federal or state law; (b) cause each Plan which is qualified under Section
401(a) of the Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Code. The Company shall
maintain, and cause the Canadian Borrower and each other Canadian Subsidiary to
maintain, each Canadian Plan in compliance in all material respects with all
Requirements of Law.
     7.10 Inspection of Property and Books and Records. The Company shall, and
shall cause each Subsidiary to, maintain proper books of record and account, in
which true and correct entries (sufficient to permit the preparation of
consolidated financial statements in conformity with GAAP) shall be made of all
financial transactions and matters involving the assets and business of the
Company and such Subsidiary. The Company shall permit, and shall cause each
Subsidiary to permit, the Administrative Agent, the Canadian Agent or any
Lender, at any reasonable time during normal business hours upon advance request
of the Administrative Agent, the Canadian Agent or the relevant Lender, to visit
and inspect the properties of the Company or any Subsidiary and to examine their
respective corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss the affairs, finances and accounts of the
Company or any Subsidiary with the appropriate officers of the Company or such
Subsidiary.
     7.11 Environmental Laws. The Company shall, and shall cause each Subsidiary
to, conduct its operations and keep and maintain its property in material
compliance with all material Environmental Laws, except such as may be contested
in good faith or as to which a bona fide dispute may exist.

65



--------------------------------------------------------------------------------



 



     7.12 Use of Proceeds. The Company and the Canadian Borrower shall use the
proceeds of the Loans for working capital, intercompany loans and other general
corporate purposes not in contravention of any Requirement of Law or of any Loan
Document; provided that the Company and the Canadian Borrower shall not use the
proceeds of any Loan to make any Acquisition if the Board of Directors of the
Person to be acquired has not approved such Acquisition.
ARTICLE VIII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligation shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, unless the Required Lenders waive compliance in
writing:
     8.1 Financial Condition Covenants
          (a) Total Debt to EBITDA Ratio. The Company shall not permit the Total
Debt to EBITDA Ratio for any Computation Period to be greater than 3.00 to 1.
          (b) Interest Coverage Ratio. The Company shall not permit, as of the
last day of any Computation Period, the Interest Coverage Ratio to be less than
2.50 to 1.
     8.2 Limitation on Liens. The Company shall not, and shall not suffer or
permit any Subsidiary to, directly or indirectly, make, create, incur, assume or
suffer to exist any Lien upon or with respect to any part of its property,
whether now owned or hereafter acquired, other than the following (“Permitted
Liens”):
          (a) any Lien existing on property of the Company or any Subsidiary on
the Closing Date and set forth in Schedule 8.2 securing Indebtedness outstanding
on such date, and any extension, renewal or replacement of any such Lien so long
as the principal amount secured thereby is not increased and the scope of the
property subject to such Lien is not extended;
          (b) any Lien created under any Loan Document;
          (c) Liens for taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that non-payment thereof is permitted by Section 7.7, provided that no notice of
lien has been filed or recorded under the Code or any other Requirement of Law;
          (d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

66



--------------------------------------------------------------------------------



 



          (e) Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;
          (f) Liens on the property of the Company or any Subsidiary securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, (ii) surety bonds (excluding
appeal bonds and other bonds posted in connection with court proceedings or
judgments) and (iii) other non-delinquent obligations of a like nature; in each
case incurred in the ordinary course of business, provided all such Liens in the
aggregate would not (even if enforced) cause a Material Adverse Effect;
          (g) Liens consisting of judgment or judicial attachment liens and
liens securing contingent obligations on appeal bonds and other bonds posted in
connection with court proceedings or judgments, provided that all such liens in
the aggregate at any time outstanding for the Company and its Subsidiaries do
not exceed US$5,000,000 unless, in the case of judgment and judicial attachment
liens, the enforcement of such liens is effectively stayed;
          (h) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, individually or
in the aggregate, do not materially detract from the value of the property
subject thereto or interfere with the ordinary conduct of the businesses of the
Company and its Subsidiaries;
          (i) purchase money security interests on any property acquired or held
by the Company or its Subsidiaries in the ordinary course of business, securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such property; provided that (i) any such Lien attaches to
such property concurrently with or within 90 days after the acquisition thereof,
(ii) such Lien attaches solely to the property so acquired in such transaction,
(iii) the principal amount of the debt secured thereby does not exceed 100% of
the cost of such property, and (iv) the principal amount of the Indebtedness
secured by any and all such purchase money security interests shall not at any
time exceed US$5,000,000;
          (j) Liens securing obligations in respect of capital leases on assets
subject to such leases, provided that such capital leases are otherwise
permitted hereunder;
          (k) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company in excess of those set forth by regulations promulgated by
the FRB, and (ii) such deposit account is not intended by the Company or any
Subsidiary to provide collateral to the depository institution;
          (l) Liens arising in connection with Securitization Transactions;
provided that the aggregate investment or claim held at any time by all
purchasers, assignees or other transferees of (or of interests in) receivables
and other rights to payment in all Securitization Transactions shall not exceed
US$25,000,000; and

67



--------------------------------------------------------------------------------



 



          (m) other Liens securing Indebtedness not at any time exceeding in the
aggregate US$10,000,000.
     8.3 Disposition of Assets. The Company shall not, and shall not permit any
Subsidiary to, directly or indirectly, sell, assign, lease, convey, transfer or
otherwise dispose of (whether in one or a series of transactions) any property
(including accounts and notes receivable, with or without recourse) or enter
into any agreement to do any of the foregoing, except:
          (a) dispositions of inventory, or used, worn-out or surplus equipment,
all in the ordinary course of business;
          (b) the sale, assignment or other transfer of accounts receivable,
lease receivables or other rights to payment pursuant to any Securitization
Transaction; provided that the aggregate investment or claim held at any time by
all purchasers, assignees or other transferees of (or of interests in) such
receivables or other rights to payment shall not exceed US$25,000,000;
          (c) the sale of assets that are leased back to the Company or a
Subsidiary, involving amounts not to exceed US$10,000,000 in the aggregate in
any fiscal year; and
          (d) dispositions not otherwise permitted hereunder which are made for
fair market value; provided that (i) at the time of any disposition, no Event of
Default shall exist or shall result from such disposition and (ii) the aggregate
value of all assets so disposed of by the Company and its Subsidiaries in any
fiscal year shall not exceed US$20,000,000.
     8.4 Consolidations and Mergers. The Company shall not, and shall not permit
any Subsidiary to, merge, consolidate or amalgamate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any other Person, except:
          (a) any Subsidiary may merge or amalgamate with the Company, provided
that the Company shall be the continuing or surviving corporation or, in the
case of an amalgamation, the resulting corporation shall have entered into all
assumption agreements and provided all further assurances as the Administrative
Agent may reasonably require, or with any one or more Subsidiaries, provided
that if any transaction shall be between a Subsidiary and a Wholly-Owned
Subsidiary, the Wholly-Owned Subsidiary shall be the continuing or surviving
corporation, or the continuing or surviving corporation shall be a Wholly-Owned
Subsidiary;
          (b) any Subsidiary may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise), to the Company or another
Wholly-Owned Subsidiary; and
          (c) any merger, amalgamation, consolidation or disposition in
connection with a transaction permitted by Section 8.3 or an Acquisition
permitted by Section 8.5.
     8.5 Loans and Investments. The Company shall not, and shall not permit any
Subsidiary to, purchase or acquire, or make any commitment to purchase or
acquire, any capital

68



--------------------------------------------------------------------------------



 



stock, equity interest or obligations or other securities of, or any interest
in, any Person, or make or commit to make any Acquisition, or make or commit to
make any advance, loan, extension of credit or capital contribution to or any
other investment in any Person (including any Affiliate of the Company)(any of
the foregoing an “Investment”), except for:
          (a) Investments held by the Company or any Subsidiary in the form of
cash equivalents or short term marketable securities;
          (b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;
          (c) Investments by the Company in any of its Subsidiaries or by any of
its Subsidiaries to another of its Subsidiaries;
          (d) other Investments (including those incurred in order to consummate
Acquisitions not otherwise prohibited herein), provided that no Event of Default
or Unmatured Event of Default exists or will result therefrom;
          (e) Investments constituting Permitted Swap Obligations or payments or
advances under Swap Contracts relating to Permitted Swap Obligations;
          (f) pledges or deposits required in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance and other social
security legislation;
          (g) advances, loans or extensions of credit to suppliers in the
ordinary course of business by the Company and its Subsidiaries;
          (h) advances, loans or extensions of credit in the ordinary course of
business by the Company and its Subsidiaries to employees of the Company and its
Subsidiaries;
          (i) repurchases by the Company of its common stock to the extent
permitted by Section 8.10; and
          (j) loans to an employee stock ownership plan established by the
Company, the proceeds of which are used solely to purchase stock of the Company.
     8.6 Limitation on Subsidiary Indebtedness. The Company shall not permit its
Subsidiaries to create, incur, assume or suffer to exist, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness (other
than Indebtedness owing to the Company or another Subsidiary or Indebtedness
under this Agreement) at any time outstanding in an aggregate amount not to
exceed the excess of (i) US$30,000,000 over (ii) to the extent not constituting
Indebtedness, obligations of its Subsidiaries in respect of Securitization
Transactions to the extent of the aggregate investment or claim held at any time
by purchasers, assignees or other transferees of (or of interests in)
receivables and other rights to payment in Securitization Transactions.

69



--------------------------------------------------------------------------------



 



     8.7 Transactions with Affiliates. The Company shall not, and shall not
permit any Subsidiary to, enter into any transaction with any Affiliate of the
Company (other than the Company or a Subsidiary), except upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate
of the Company or such Subsidiary.
     8.8 Use of Proceeds. The Company shall not, and shall not suffer or permit
any Subsidiary to, use any portion of the Credit Extension proceeds or any
Letter of Credit, directly or indirectly, (i) to purchase or carry Margin Stock,
(ii) to repay or otherwise refinance indebtedness of the Company or others
incurred to purchase or carry Margin Stock or (iii) to extend credit for the
purpose of purchasing or carrying any Margin Stock or to refund indebtedness
originally incurred for such purpose.
     8.9 Swap Contracts. The Company shall not, and shall not permit any
Subsidiary to, create, incur, assume or suffer to exist any obligations under
Swap Contracts except for Permitted Swap Obligations.
     8.10 Restricted Payments. The Company shall not (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of its capital
stock or (ii) purchase, redeem or otherwise acquire for value, or permit any
Subsidiary to purchase or otherwise acquire for value, any shares of the
Company’s capital stock or any warrants, rights or options to acquire such
shares, now or hereafter outstanding, except that:
          (a) the Company may declare and make dividend payments or other
distributions payable solely in its common stock;
          (b) the Company may purchase, redeem or otherwise acquire shares of
its common stock or warrants or options to acquire any such shares with the
proceeds received from the substantially concurrent issue of new shares of its
common stock; and
          (c) so long as (1) no Event of Default or Unmatured Event of Default
exists or would result therefrom and (2) the Company’s consolidated
stockholders’ equity, after giving effect thereto, is not less than
US$125,000,000, the Company may (x) declare and pay cash dividends to its
stockholders; and (y) purchase, redeem or otherwise acquire shares of its common
stock or warrants or options to acquire such shares.
     8.11 ERISA. The Company shall not, and shall not permit any of its ERISA
Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan which has resulted or
could reasonably be expected to result in liability of the Company in an
aggregate amount in excess of US$5,000,000; or (b) engage in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.
     8.12 Change in Business. The Company shall not, and shall not suffer or
permit any Subsidiary to, engage in any material line of business substantially
different from those lines of business carried on by the Company and its
Subsidiaries on the date hereof.

70



--------------------------------------------------------------------------------



 



     8.13 Accounting Changes. The Company shall not, and shall not permit any
Subsidiary to, make any significant change in accounting treatment or reporting
practices, except as required by GAAP.
ARTICLE IX
EVENTS OF DEFAULT
     9.1 Event of Default. Any of the following shall constitute an “Event of
Default”:
          (a) Non-Payment. The Company or the Canadian Borrower fails to pay,
(i) when and as required to be paid herein, any amount of principal of any Loan
or of any Canadian Bankers’ Acceptance or any Canadian BA Equivalent Note or of
any L/C Obligation, or (ii) within three Business Days after the same becomes
due, any interest, fee or any other amount payable hereunder or under any other
Loan Document.
          (b) Representation or Warranty. Any representation or warranty by the
Company or the Canadian Borrower or any Subsidiary made or deemed made herein or
in any other Loan Document, or which is contained in any certificate, document
or financial or other statement by the Company, any Subsidiary or any
Responsible Officer furnished at any time under this Agreement or under any
other Loan Document, is incorrect in any material respect on or as of the date
made or deemed made.
          (c) Specific Defaults. The Company fails to perform or observe any
term, covenant or agreement contained in any of subsection 7.3(a), Section 8.2,
8.3, 8.4, 8.8, 8.11 or 8.13.
          (d) Other Defaults. The Company or the Canadian Borrower fails to
perform or observe any other term or covenant contained in this Agreement or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after the date upon which written notice thereof is given to the Company
by the Administrative Agent, the Canadian Agent or any Lender.
          (e) Cross-Default. The Company, the Canadian Borrower or any
Subsidiary (A) fails to make any payment in respect of any Material Financial
Obligations when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise); or (B) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition shall
exist, under any agreement or instrument relating to any such Material Financial
Obligations, if the effect of such failure, event or condition is to cause, or
to permit the holder or holders of such Material Financial Obligations or
beneficiary or beneficiaries of such Material Financial Obligations (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, such Material Financial Obligations to become due and
payable prior to its stated maturity, or such Material Financial Obligations to
become payable or cash collateral in respect thereof to be demanded.
          (f) Insolvency; Voluntary Proceedings. The Company, the Canadian
Borrower or any Subsidiary (i) ceases or fails to be solvent, or generally fails
to pay, or admits in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if

71



--------------------------------------------------------------------------------



 



any, whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct
its business in the ordinary course; (iii) commences any Insolvency Proceeding
with respect to itself; or (iv) takes any action to effectuate or authorize any
of the foregoing.
          (g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding
is commenced or filed against the Company, the Canadian Borrower or any
Subsidiary, or any writ, judgment, warrant of attachment, execution or similar
process is issued or levied against a substantial part of the Company’s, the
Canadian Borrower’s or any Subsidiary’s properties, and such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded,
within 60 days after commencement, filing or levy; (ii) the Company, the
Canadian Borrower or any Subsidiary admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief (or
similar order under non-U.S. law) is ordered in any Insolvency Proceeding with
respect to the Company, the Canadian Borrower or such Subsidiary; or (iii) the
Company, the Canadian Borrower or any Subsidiary acquiesces in the appointment
of a receiver, trustee, custodian, conservator, liquidator, mortgagee in
possession (or agent therefor), or other similar Person for itself or a
substantial portion of its property or business.
          (h) ERISA; Canadian Plans. (i) An ERISA Event shall occur with respect
to a Pension Plan or Multiemployer Plan which has resulted or could reasonably
be expected to result in liability of the Company under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
US$5,000,000; (ii) a contribution failure shall occur with respect to a Pension
Plan sufficient to give rise to a Lien under Section 302(f) of ERISA; (iii) the
aggregate amount of Unfunded Pension Liability among all Pension Plans at any
time exceeds US$5,000,000; (iv) the Company or any ERISA Affiliate shall fail to
pay when due, after the expiration of any applicable grace period (or any period
during which (x) the Company is permitted to contest its obligation to make such
payment without incurring any liability (other than interest) or penalty and
(y) the Company is contesting such obligation in good faith and by appropriate
proceedings), any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA or any contribution obligation under Section 4243 of
ERISA, in each case under a Multiemployer Plan in an aggregate amount in excess
of US$5,000,000; or (v) the Canadian Borrower or any other Person shall
institute steps to terminate a Canadian Plan if as a result of such termination,
the Company or the Canadian Borrower could be required to make a contribution to
such Canadian Plan, or could incur a liability or obligation to such Canadian
Plan, in excess of C$5,000,000.
          (i) Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Company, the Canadian Borrower or any Subsidiary involving in the aggregate a
liability (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) as to any single or related series
of transactions, incidents or conditions of US$15,000,000 or more, and the same
shall remain unvacated and unstayed pending appeal for a period of 30 days after
the entry thereof, with payment thereof being then due.
          (j) Change of Control. Any Change of Control occurs.

72



--------------------------------------------------------------------------------



 



     9.2 Remedies. If any Event of Default occurs, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
          (a) declare the commitment of each Lender to make any Credit Extension
(including any obligation of each Issuing Lender to Issue any Letter of Credit)
to be terminated, whereupon such commitments and obligation shall be terminated;
          (b) declare an amount equal to the maximum aggregate amount that is or
at any time thereafter may become available for drawing under all outstanding
Letters of Credit (whether or not any beneficiary shall have presented, or shall
be entitled at such time to present, the drafts or other documents required to
draw under such Letters of Credit) to be immediately due and payable, and
declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;
          (c) demand that the Company immediately provide Cash Collateral to the
Administrative Agent in an amount equal to the maximum amount then available to
be drawn under all Letters of Credit, whereupon the Company shall become
immediately obligated to provide such Cash Collateral;
          (d) demand that the Canadian Borrower immediately provide Cash
Collateral to the Canadian Agent in an amount equal to the face amount of all
outstanding Canadian Bankers’ Acceptances and Canadian BA Equivalent Notes,
whereupon the Canadian Borrower shall become immediately obligated to provide
such Cash Collateral; and
          (e) exercise on behalf of itself and the Lenders all other rights and
remedies available to it and the Lenders under the Loan Documents or Applicable
Law;
provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 9.1 (in the case of clause (i) of subsection (g), upon the
expiration of the 60-day period mentioned therein), the obligation of each
Lender to make Credit Extensions (including any obligation of each Issuing
Lender to Issue Letters of Credit) shall automatically terminate and the unpaid
principal amount of all outstanding Loans and all other Obligations shall
automatically become due and payable, the Company shall automatically become
obligated to provide Cash Collateral in the amounts set forth in clause (c)
above and the Canadian Borrower shall automatically become obligated to provide
Cash Collateral in the amounts set forth in clause (d) above, in each case
without further act of either Agent, the Issuing Lender or any other Lender.
     9.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

73



--------------------------------------------------------------------------------



 



ARTICLE X
THE AGENTS
     10.1 Appointment and Authorization. (a) Each Lender hereby irrevocably
(subject to Section 10.8) appoints, designates and authorizes each Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, neither Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall either
Agent have or be deemed to have any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against either Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to either Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Article are solely for the benefit
of the Agents, the Lenders and the Issuing Lenders, and neither Borrower shall
have rights as a third party beneficiary of any of such provisions.
          (b) Each Issuing Lender shall act on behalf of the U.S. Revolving
Credit Lenders with respect to any Letters of Credit Issued by it and the
documents associated therewith until such time and except for so long as the
Administrative Agent may agree at the request of the Required U.S. Revolving
Credit Lenders to act for such Issuing Lender with respect thereto; provided,
however, that each Issuing Lender shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Article X with respect to any
acts taken or omissions suffered by such Issuing Lender in connection with
Letters of Credit Issued by it or proposed to be Issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Agent”, as used in this Article X, included such
Issuing Lender with respect to such acts or omissions, and (ii) as additionally
provided in this Agreement with respect to such Issuing Lender.
     10.2 Delegation of Duties. Each Agent may execute any of its duties under
this Agreement or any other Loan Document by or through sub-agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither Agent shall be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care. Such Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of each Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as such Agent.

74



--------------------------------------------------------------------------------



 



     10.3 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:
          (a) shall be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default or Unmatured Event of Default has
occurred and is continuing;
          (b) shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and
          (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as an Agent or any of
its Affiliates in any capacity. None of the Agent-Related Persons shall (i) be
liable to any Lender for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (a) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent-Related Person shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 12.1 and 9.2) or
(b) in the absence of its own gross negligence or willful misconduct), or
(ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made in or in connection with this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by
either Agent under or in connection with, this Agreement or any other Loan
Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or any other agreement,
instrument or document, or for any failure of either Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder, or the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than, in the case of the Administrative Agent, to confirm receipt of items
expressly required to be delivered to the Administrative Agent. No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of either Borrower or any of the Company’s
Subsidiaries or Affiliates.
     10.4 Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to either Borrower), independent accountants
and other experts selected by such Agent and shall

75



--------------------------------------------------------------------------------



 



not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Credit Extension or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Lender, each Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless such Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Credit Extension or the issuance of such Letter of Credit.
Each Agent may consult with legal counsel (who may be counsel for a Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.
          (b) For purposes of determining compliance with the conditions
specified in Section 5.1, each Lender that has executed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by either Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to the Lender.
     10.5 Notice of Default. Neither Agent shall be deemed to have knowledge or
notice of the occurrence of any Event of Default or Unmatured Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to such Agent for the account of the Lenders, unless such
Agent shall have received written notice from a Lender or a Borrower referring
to this Agreement, describing such Event of Default or Unmatured Event of
Default and stating that such notice is a “notice of default”. If either Agent
receives such a notice, such Agent will notify the Lenders of its receipt of
such notice. Each Agent shall take such action with respect to such Event of
Default or Unmatured Event of Default as may be requested by the Required
Lenders in accordance with this Article X; provided, however, that unless and
until such Agent has received any such request, such Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default or Unmatured Event of Default as it shall deem
advisable or in the best interest of the Lenders.
     10.6 Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by either Agent hereafter taken, including any review of the affairs of the
Borrowers and their Subsidiaries, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to the Agents that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and their Subsidiaries, and all applicable
bank regulatory laws relating to the transactions contemplated

76



--------------------------------------------------------------------------------



 



hereby, and made its own decision to enter into this Agreement and to extend
credit to the Borrowers hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers. Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by an Agent,
neither Agent shall have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of either Borrower
which may come into the possession of any Agent-Related Person.
     10.7 Agent in Individual Capacity. Bank of America and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrowers and their
Subsidiaries and Affiliates as though Bank of America were not the
Administrative Agent or an Issuing Lender hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
the Borrowers or their Affiliates (including information that may be subject to
confidentiality obligations in favor of the Company or such Subsidiary) and
acknowledge that neither Agent shall be under any obligation to provide such
information to them. With respect to their respective Credit Extensions and
Commitments, Bank of America and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not an Agent or an Issuing Lender.
     10.8 Successor Agent. Either Agent may, and at the request of the Required
Lenders shall, resign as Agent upon 30 days’ notice to the Lenders. If either
Agent resigns under this Agreement, the Required Lenders (with, so long as no
Event of Default exists, the consent of the Company, which shall not be
unreasonably withheld or delayed) shall appoint from among the Lenders or
Affiliates of Lenders a successor Administrative Agent or Canadian Agent, as
applicable, for the Lenders, which successor shall be a bank with an office in
the United States (in the case of a successor Administrative Agent) or Canada
(in the case of a successor Canadian Agent) or an Affiliate of any such bank
with an office in the United States or Canada, as the casy may be. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers and duties of the retiring Agent and the
term “Administrative Agent” or “Canadian Agent”, as applicable, shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated. After any retiring Agent’s resignation hereunder as an
Agent, the provisions of this Article X and Sections 11.4 and 11.5 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
an Agent under this Agreement. If no successor agent has accepted appointment as
the applicable Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above; provided
that if such Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents and

77



--------------------------------------------------------------------------------



 



(b) all payments, communications and determinations provided to be made by, to
or through such Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders (or Required Canadian Lenders, as the case may
be) appoint a successor Agent as provided for above in this Section. The fees
payable by the Company to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. Notwithstanding the foregoing, however, Bank of America may not be
removed as the Administrative Agent at the request of the Required Lenders
unless Bank of America shall also simultaneously be replaced as the Canadian
Agent, a “Canadian Lender” and an “Issuing Lender” hereunder pursuant to
documentation in form and substance reasonably satisfactory to Bank of America.
Any successor Canadian Agent shall be a Canadian Lender or an Eligible Assignee
with respect to the Canadian Commitments and Canadian Loans.
     10.9 Withholding Tax. (a) If any Term Lender or U.S. Revolving Credit
Lender is a “foreign corporation, partnership or trust” within the meaning of
the Code and such Lender claims exemption from, or a reduction of, U.S.
withholding tax under Sections 1441 or 1442 of the Code, such Lender agrees with
and in favor of the Administrative Agent, to deliver to the Administrative
Agent:
               (i) if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed IRS Form
W-8BEN (or any successor forms) before the payment of any interest in the first
calendar year and before the payment of any interest in each third succeeding
calendar year during which interest may be paid under this Agreement;
               (ii) if such Lender claims that interest paid under this
Agreement is exempt from United States withholding tax because it is effectively
connected with a United States trade or business of such Lender, two properly
completed and executed copies of IRS Form W-8ECI (or any successor form) before
the payment of any interest is due in the first taxable year of such Lender and
in each succeeding taxable year of such Lender during which interest may be paid
under this Agreement; and
               (iii) such other form or forms as may be required under the Code
or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding tax.
Each such Lender agrees to promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.
          (b) If any Term Lender or U.S. Revolving Credit Lender claims
exemption from, or reduction of, withholding tax under a United States tax
treaty by providing IRS Form W-8BEN (or any successor form) and such Lender
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations of the Company to such Lender, such Lender agrees to notify the
Administrative Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Company to such Lender. To the extent of
such percentage amount, the Administrative Agent will treat such Lender’s IRS
Form W-8BEN (or any successor form) as no longer valid.

78



--------------------------------------------------------------------------------



 



          (c) If any Term Lender or U.S. Revolving Credit Lender claiming
exemption from United States withholding tax by filing IRS Form W-8ECI (or any
successor form) with the Administrative Agent sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of the
Company to such Lender, such Lender agrees to undertake sole responsibility for
complying with the withholding tax requirements imposed by Sections 1441 and
1442 of the Code.
          (d) If any Term Lender or U.S. Revolving Credit Lender is entitled to
a reduction in the applicable withholding tax, the Administrative Agent may
withhold from any interest payment to such Lender an amount equivalent to the
applicable withholding tax after taking into account such reduction. If the
forms or other documentation required by subsection (a) of this Section are not
delivered to the Administrative Agent, then the Administrative Agent may
withhold from any interest payment to such Lender not providing such forms or
other documentation an amount equivalent to the applicable withholding tax.
          (e) If the IRS or the Canada Customs and Revenue Agency or any other
Governmental Authority of the United States, Canada or any other jurisdiction
asserts a claim that an Agent did not properly withhold tax from amounts paid to
or for the account of any Lender (because the appropriate form was not delivered
or was not properly executed, or because such Lender failed to notify the
applicable Agent of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify such Agent fully for all amounts paid, directly or
indirectly, by such Agent as tax or otherwise, including penalties and interest,
and including any taxes imposed by any jurisdiction on the amounts payable to
such Agent under this Section, together with all costs and expenses (including
Attorney Costs). The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
either Agent.
     10.10 Other Agents. Anything herein to the contrary notwithstanding, none
of the Arranger or the Syndication Agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as a Lender
hereunder.
ARTICLE XI
GUARANTY BY THE COMPANY
     11.1 Guaranty. The Company hereby absolutely, unconditionally and
irrevocably guarantees the full and punctual payment (whether at stated
maturity, upon acceleration or otherwise) of the principal of and interest on
each Canadian Loan of the Canadian Borrower, and the full and punctual payment
of all other amounts payable by the Canadian Borrower under this Agreement. Upon
failure by the Canadian Borrower to pay punctually any such amount, the Company
shall forthwith on demand pay the amount not so paid at the place, in the
currency and in the manner specified in this Agreement. In addition (and without
limiting the foregoing), upon any Loan to the Canadian Borrower being declared
or otherwise becoming immediately due and payable pursuant to Section 9.2, the
Company shall forthwith on demand pay all amounts payable in respect of such
Canadian Loan at the place, in the currency and in the manner specified in this
Agreement.

79



--------------------------------------------------------------------------------



 



     11.2 Guaranty Unconditional. The obligations of the Company under this
Article XI shall be absolute, unconditional and irrevocable and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:
          (a) any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of the Canadian Borrower under this Agreement or
any other Loan Document, by operation of law or otherwise;
          (b) any modification or amendment of or supplement to this Agreement
or any other Loan Document;
          (c) any release, impairment, non-perfection or invalidity of any other
guaranty or of any direct or indirect security for any obligation of the
Canadian Borrower under this Agreement or any other Loan Document;
          (d) any change in the corporate existence, structure or ownership of
the Canadian Borrower or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Canadian Borrower or the Canadian Borrower’s
assets or any resulting release or discharge of any obligation of the Canadian
Borrower contained in this Agreement or any other Loan Document;
          (e) the existence of any claim, set-off or other right which the
Company may have at any time against the Canadian Borrower, either Agent, any
Lender or any other Person, whether in connection herewith or any unrelated
transaction, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
          (f) any invalidity or unenforceability relating to or against the
Canadian Borrower for any reason of this Agreement or any other Loan Document,
or any provision of Applicable Law purporting to prohibit the payment by the
Canadian Borrower of the principal of or interest on any other Loan Document or
any other amount payable by the Canadian Borrower under this Agreement; or
          (g) any other act or omission to act or delay of any kind by the
Canadian Borrower, either Agent, any Lender or any other Person or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the Company’s obligations as
guarantor hereunder.
     11.3 Discharge only upon Payment in Full; Reinstatement in Certain
Circumstances. The Company’s obligations as guarantor hereunder shall remain in
full force and effect until the Commitments shall have terminated and all
obligations of the Canadian Borrower under this Agreement and each other Loan
Document shall have been paid in full. If at any time any payment of principal,
interest or any other amount payable by the Canadian Borrower under this
Agreement or any other Loan Document is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of the Canadian
Borrower or otherwise, the Company’s obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

80



--------------------------------------------------------------------------------



 



     11.4 Waiver by the Company. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided otherwise for
herein, as well as any requirement that at any time any action be taken by any
Person against the Canadian Borrower or any other Person. The Company further
hereby waives the benefits of all provisions of Applicable Law permitting or
providing for discharge of the liability and obligation of the Company as
guarantor hereunder based on the action or failure to act by either Agent or any
Lender with respect to the enforcement of the obligations and liability
guaranteed hereby against the Canadian Borrower or its property. Without
limiting the foregoing, the Company hereby specifically waives the benefits of
N.C. Gen. Stat. Sections 26-7 through 26-9, inclusive.
     11.5 Subrogation. Notwithstanding any payment made by or for the account of
the Canadian Borrower pursuant to this Article XI, the Company shall not be
subrogated to any right of either Agent or any Lender until such time as the
Agents and the Lenders shall have received final payment in cash of the full
amount of all obligations of the Canadian Borrower hereunder.
     11.6 Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Canadian Borrower under this Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Canadian Borrower, all such amounts otherwise subject to acceleration under the
terms of this Agreement shall nonetheless be payable by the Company hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.
ARTICLE XII
MISCELLANEOUS
     12.1 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by either Borrower or any applicable Subsidiary therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by the Administrative Agent at the written request of the Required Lenders)
and the Company and acknowledged by the Administrative Agent, and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment or consent shall, unless in writing and signed by all Lenders and the
Company and acknowledged by the Administrative Agent, do any of the following:
          (a) increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.2);
          (b) postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document;
          (c) reduce the principal of, or the rate of interest specified herein
on, any Loan, or reduce any fees (other than the fees referred to in subsection
2.12(a) or subsections 3.8(c) and (d)) or other amounts payable hereunder or
under any other Loan Document;

81



--------------------------------------------------------------------------------



 



          (d) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans which is required for the Lenders or any of
them to take any action hereunder; or
          (e) amend this Section or any other provision herein expressly
providing for consent or other action by all Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Lender in addition to the Required
Lenders or all Lenders, as the case may be, affect the rights or duties of such
Issuing Lender under this Agreement or any L/C-Related Document relating to any
Letter of Credit Issued or to be Issued by it, (ii) no amendment, waiver or
consent shall, unless in writing and signed by the applicable Agent in addition
to the Required Lenders or all Lenders, as the case may be, affect the rights or
duties of either Agent under this Agreement or any other Loan Document, (iii) no
provision affecting Term Lenders in their capacity as such shall be amended,
modified or waived without the written consent of the Required Term Lenders,
(iv) no provision affecting U.S. Revolving Credit Lenders in their capacity as
such shall be amended, modified or waived without the written consent of the
Required U.S. Revolving Credit Lenders, (v) no provision affecting Canadian
Lenders in their capacity as such shall be amended, modified or waived without
the written consent of the Required Canadian Lenders, and (vi) no release of the
Company’s guaranty contained in Article XI may be effected without the written
consent of the Canadian Agent and all Canadian Lenders.
     12.2 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
               (i) if to a Borrower, an Agent or Bank of America as Issuing
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 12.2; and
               (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail

82



--------------------------------------------------------------------------------



 



and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II or III if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Agents or the Borrowers may, in their
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to either Borrower, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of a Borrower’s or an Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
a Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
          (d) Change of Address, Etc. Each of the Borrowers, the Agents, and the
Issuing Lenders may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Company, the
Agents and the Issuing Lenders. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and

83



--------------------------------------------------------------------------------



 



electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
          (e) Reliance by Agents and Lenders. The Agents and the Lenders shall
be entitled to rely and act upon any notices (including telephonic requests for
Credit Extensions) purportedly given by or on behalf of a Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify the Agents, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Borrower. All telephonic notices to and
other telephonic communications with an Agent may be recorded by such Agent, and
each of the parties hereto hereby consents to such recording.
     12.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of either Agent or any Lender, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.
     12.4 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Company shall pay (i) all customary and reasonable out-of-pocket expenses
incurred by the Agents and their Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Agents), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Lenders in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the Agents,
any Lender or the Issuing Lenders (including the fees, charges and disbursements
of any counsel for the Agents, any Lender or the Issuing Lenders), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Credit Extensions made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Credit Extensions or
Letters of Credit.
          (b) Indemnification by the Company. The Company shall indemnify each
Agent (and any sub-agent thereof), each Lender and each Issuing Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by a
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the

84



--------------------------------------------------------------------------------



 



case of either Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any
Credit Extension or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Company or any of its Subsidiaries,
or any Environmental Claims related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
of a Borrower’s directors, shareholders or creditors, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by a Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
          (c) Reimbursement by Lenders. To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to an Agent (or any sub-agent thereof), an
Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to such Agent (or any such sub-agent), such Issuing
Lender or such Related Party, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent (or any such sub-agent)
or an Issuing Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for such Agent (or any such sub-agent) or such
Issuing Lender in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.14(g).
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Borrower shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Credit Extension or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

85



--------------------------------------------------------------------------------



 



          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section shall survive the
resignation of any Agent and any Issuing Lender, the replacement of any Lender,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the other Obligations.
     12.5 Payments Set Aside. To the extent that a Borrower makes a payment to
the Agents or the Lenders, or either Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, a receiver or
any other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred and
(b) each Lender severally agrees to pay to the applicable Agent upon demand its
pro rata share of any amount so recovered from or repaid by such Agent.
     12.6 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or transfer any of
their rights or obligations under this Agreement without the prior written
consent of the Agents and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.6(b), (ii) by way of participation
in accordance with the provisions of Section 12.6(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 12.6(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Lenders and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 12.6(a), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
               (i) Minimum Amounts.
               (A) in the case of an assignment of the entire remaining amount
of any Commitment of the Assigning Lender and the Credit Extensions at the time
owing to it in respect of such Commitment or in the case of an assignment to

86



--------------------------------------------------------------------------------



 



a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need
be assigned; and
               (B) in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Credit Extensions of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if a “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than US$5,000,000, in the case of any
assignment in respect of the U.S. Revolving Credit Commitments or the Term
Loans, or C$5,000,000, in the case of any assignment in respect of the Canadian
Commitments, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
               (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Credit Extensions or
the Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Commitments on a non-pro rata basis;
               (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
               (A) the consent of the Company (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
that, in the case of an assignment in respect of a Canadian Commitment or
Canadian Outstandings, is a Person described in clause (b) of the definition of
“Eligible Assignee”;
               (B) the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of (i) any Term Commitment, U.S. Revolving Credit Commitment or Canadian
Commitment if such assignment is to a Person that is not a Lender with a
Commitment of the same type, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (ii) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

87



--------------------------------------------------------------------------------



 



               (C) the consent of the Issuing Lenders (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
               (iv) Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
US$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
               (v) No Assignment to Borrower. No such assignment shall be made
to a Borrower or any of the Borrowers’ Affiliates or Subsidiaries.
               (vi) No Assignment to Natural Persons. No such assignment shall
be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Article IV and Section 12.4 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the applicable Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.6(d).
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Company, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Term Lenders and the U.S.
Revolving Credit Lenders, and the Term Commitments and U.S. Revolving Credit
Commitments of, and principal amounts of the Credit Extensions and L/C
Obligations owing to, each Term Lender and U.S. Revolving Credit Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Company, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

88



--------------------------------------------------------------------------------



 



          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Agents, sell participations to any Person
(other than a natural person or a Borrower or any of a Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Credit Extensions (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Agents, the Lenders and the
Issuing Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 12.1 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Article IV and Section 12.1 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.6(a).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.10 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16 as though it were a Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 4.1 or 4.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.1 unless the Company is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the Company,
to comply with Section 4.1(e) as though it were a Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

89



--------------------------------------------------------------------------------



 



          (h) Resignation as Issuing Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its U.S. Revolving Credit Commitment and U.S. Revolving Credit
Loans pursuant to Section 12.6(a), Bank of America may, upon 30 days’ notice to
the Company and the Lenders, resign as Issuing Lender. In the event of any such
resignation as Issuing Lender, the Company shall be entitled to appoint from
among the Lenders a successor Issuing Lender hereunder; provided, however, that
no failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as Issuing Lender. If Bank of America resigns as
Issuing Lender, it shall retain all the rights, powers, privileges and duties of
the Issuing Lender hereunder with respect to all Letters of Credit outstanding
as of the effective date of its resignation as Issuing Lender and all L/C
Obligations with respect thereto (including the right to require the U.S.
Revolving Credit Lenders to make U.S. Base Rate Loans or fund risk
participations in L/C Obligations pursuant to Article III). Upon the appointment
of a successor Issuing Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, and (b) the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
     12.7 Treatment of Certain Information; Confidentiality. Each of the Agents
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of a Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to any Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than a Borrower.
     For purposes of this Section, “Information” means all information received
from any Borrower or any Subsidiary thereof relating to any Borrower or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Agent or any Lender on a nonconfidential
basis prior to disclosure by any Borrower or any Subsidiary thereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the

90



--------------------------------------------------------------------------------



 



same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Agents and the Lenders acknowledges that (a) the Information
may include material non-public information concerning a Borrowers or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
     12.8 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Event of Default or Unmatured Event of Default at the
time of any Credit Extension, and shall continue in full force and effect as
long as any Credit Extension or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     12.9 Set-off. In addition to any rights and remedies of the Lenders
provided by law, if an Unmatured Event of Default under subsection 9.1(a), (f)
or (g) or any Event of Default exists, each Lender is authorized at any time and
from time to time, without prior notice to the Borrowers, any such notice being
expressly waived by each Borrower to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender to or for the credit or the account of either Borrower
against any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not either Agent or such Lender shall have made
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured. Each Lender agrees promptly to
notify the Company and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
     12.10 Notification of Addresses, Lending Offices, Etc. Each Lender shall
notify the Administrative Agent in writing of any change in the address to which
notices to such Lender should be directed, of addresses of any Lending Office,
of payment instructions in respect of all payments to be made to it hereunder
and of such other administrative information as the Administrative Agent shall
reasonably request.
     12.11 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts

91



--------------------------------------------------------------------------------



 



hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
     12.12 Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
     12.13 No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and legal benefit of the Company, the Lenders, the
Agents and the Agent-Related Persons, and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents.
     12.14 Governing Law and Jurisdiction. (a) THIS AGREEMENT AND THE NOTES
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NORTH CAROLINA WITHOUT REGARD TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES
THEREOF; PROVIDED THAT THE PARTIES HERETO SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NORTH
CAROLINA OR OF THE UNITED STATES FOR THE WESTERN DISTRICT OF NORTH CAROLINA, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWERS, THE AGENTS
AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS. EACH OF THE BORROWERS, THE AGENTS AND
THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE
BORROWERS, THE AGENTS AND THE LENDERS EACH WAIVE PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NORTH CAROLINA LAW.
     12.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B)

92



--------------------------------------------------------------------------------



 



ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     12.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrowers each acknowledge
and agree, and acknowledge their respective Affiliates’ understanding, that:
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrowers and their
respective Affiliates, on the one hand, and the Agents and the Arranger, on the
other hand, and each of the Borrowers is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Agents and the Arranger each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Borrower or any of their respective Affiliates, stockholders,
creditors or employees or any other Person; (iii) neither any Agent nor the
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Agent or the Arranger has advised or is currently
advising any Borrower or any of their respective Affiliates on other matters)
and neither any Agent nor the Arranger has any obligation to the Borrowers or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Agents and the Arranger and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrowers and their respective Affiliates, and neither any
Agent nor the Arranger has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the Agents and
the Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrowers has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of the Borrowers hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Agents and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty.
     12.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Borrower in accordance
with the Act.

93



--------------------------------------------------------------------------------



 



     12.18 Judgment. If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder or under any other Loan Document in
one currency into another currency, the rate of exchange used shall be that at
which in accordance with normal and customary banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of each Borrower in respect of any such sum due from it to either
Agent or any Lender hereunder or under any other Loan Document shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by such Agent or such
Lender of any sum adjudged to be so due in the Judgment Currency, such Agent or
such Lender may in accordance with normal and customary banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to such
Agent or such Lender in the Agreement Currency, the applicable Borrower agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify
such Agent or such Lender against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to such Agent or
such Lender in such currency, such Agent or such Lender agrees to return the
amount of any excess to the applicable Borrower (or to any other Person who may
be entitled thereto under Applicable Law).
     12.19 Entire Agreement. This Agreement, together with the other Loan
Documents (and the Fee Letter referred in subsection 2.12(a)), embodies the
entire agreement and understanding among the Borrowers, the Lenders and the
Agents, and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.

94



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  LANCE, INC.    
 
           
 
  By:   /s/ Rick D. Pucket    
 
           
 
  Title:   Executive Vice President    
 
                TAMMING FOODS LTD.    
 
           
 
  By:   /s/ Rick D. Pucket    
 
           
 
  Title:   Executive Vice President    

CREDIT AGREEMENT

S-1



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, NATIONAL         ASSOCIATION, as
Administrative Agent    
 
           
 
  By:   /s/ William Sweeney    
 
           
 
  Title:   Senior Vice President    
 
                BANK OF AMERICA, NATIONAL         ASSOCIATION, as an Issuing
Lender and a U.S.         Revolving Credit Lender    
 
           
 
  By:   /s/ William Sweeney    
 
           
 
  Title:   Senior Vice President    

CREDIT AGREEMENT

S-2



--------------------------------------------------------------------------------



 



                  WACHOVIA CAPITAL MARKETS, LLC,         as Syndication Agent  
 
 
           
 
  By:   /s/ Mark S. Supple    
 
           
 
  Title:   Vice President and Director    

CREDIT AGREEMENT

S-3



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL         ASSOCIATION, as a Term Lender
and U.S.         Revolving Credit Lender    
 
           
 
  By:   /s/ Mark S. Supple    
 
           
 
  Title:   Vice President and Director    

CREDIT AGREEMENT

S-4



--------------------------------------------------------------------------------



 



                  REGIONS BANK, as a Term Lender and U.S.         Revolving
Credit Lender    
 
           
 
  By:   /s/ C. Kemp Simmons    
 
           
 
  Title:   Senior Vice President    

CREDIT AGREEMENT

S-5



--------------------------------------------------------------------------------



 



                  BRANCH BANKING AND TRUST COMPANY,         as a Term Lender and
U.S. Revolving Credit Lender    
 
           
 
  By:   /s/ Illegible    
 
           
 
  Title:   Senior Vice President    

CREDIT AGREEMENT

S-6



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.,as a Term         Lender and U.S.
Revolving Credit Lender    
 
           
 
  By:   /s/ Michael Lister    
 
           
 
  Title:   Managing Director    

CREDIT AGREEMENT

S-7



--------------------------------------------------------------------------------



 



                  SUNTRUST BANKS INC., as a Term Lender and         U.S.
Revolving Credit Lender    
 
           
 
  By:   /s/ Illegible    
 
           
 
  Title:   Director    

CREDIT AGREEMENT

S-8



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, NATIONAL         ASSOCIATION, acting through
its Canada         Branch, as Canadian Agent and         a Canadian Lender    
 
           
 
  By:   /s/ Medina Sales de Andrade    
 
           
 
  Title:   Assistant Vice President    

CREDIT AGREEMENT

S-9



--------------------------------------------------------------------------------



 



                  WACHOVIA CAPITAL FINANCE         CORPORATION (CANADA), as a
Canadian         Lender    
 
           
 
  By:   /s/ Enza Agosta    
 
           
 
  Title:   Vice President    

CREDIT AGREEMENT

S-10



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as a Canadian Lender    
 
           
 
  By:   /s/ Michael Lister    
 
           
 
  Title:   Managing Director    

CREDIT AGREEMENT

S-11



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(a)
TERM COMMITMENTS
AND TERM PRO RATA SHARES

                  Term Lender   Term Commitment   Term Pro Rata Share
Bank of America, National Association
  US$ 12,500,000.00       25.000000000 %
Wachovia Bank, National Association
  US$ 11,500,000.00       23.000000000 %
Regions Bank
  US$ 6,666,666.67       13.333333334 %
Branch Banking and Trust Company
  US$ 6,666,666.67       13.333333334 %
JPMorgan Chase Bank, N.A.
  US$ 6,000,000.00       12.000000000 %
SunTrust Banks Inc.
  US$ 6,666,666.66       13.333333333 %
TOTAL
  US$ 50,000,000.00       100.000000000 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(b)
U.S. REVOLVING CREDIT COMMITMENTS
AND U.S. REVOLVING PRO RATA SHARES

                      U.S. Revolving   U.S. Revolving U.S. Revolving Credit
Lender   Credit Commitment   Credit Pro Rata Share
Bank of America, National Association
  US$ 26,000,000.00       26.000000000 %
Wachovia Bank, National Association
  US$ 23,000,000.00       23.000000000 %
Regions Bank
  US$ 13,333,333.33       13.333333333 %
Branch Banking and Trust Company
  US$ 13,333,333.33       13.333333333 %
JPMorgan Chase Bank, N.A.
  US$ 11,000,000.00       11.000000000 %
SunTrust Banks Inc.
  US$ 13,333,333.34       13.333333334 %
TOTAL
  US$ 100,000,000.00       100.000000000 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.2
CANADIAN COMMITMENTS
AND CANADIAN PRO RATA SHARES

                      Canadian   Canadian Canadian Lender   Commitment   Pro
Rata Share
Bank of America, National Association
    C$6,500,000.00       43.333333333 %
Wachovia Capital Finance Corporation (Canada)
    C$5,500,000.00       36.666666667 %
JPMorgan Chase Bank, N.A.
    C$3,000,000.00       20.000000000 %
TOTAL
    C$15,000,000.00       100.000000000 %

 



--------------------------------------------------------------------------------



 



Schedule 6.7
ERISA
Compliance; Canadian Plans
     None

 



--------------------------------------------------------------------------------



 



Schedule 6.16
SUBSIDIARIES OF LANCE, INC.
Part (a)

          Name of Subsidiary   State/Province of Incorporation  
Lance Mfg. LLC
  North Carolina

Caronuts, Inc.
  North Carolina

Vista Bakery, Inc.
  North Carolina

Cape Cod Potato Chip Company, Inc.
  Massachusetts

Lanhold Investments, Inc.
  Delaware

Tamming Foods Ltd.
  Ontario

Lanfin Investments Inc.
  Ontario

Fresno Ventures, Inc.
  North Carolina

Carriage Hill Brands, Inc.
  North Carolina


 



--------------------------------------------------------------------------------



 



Schedule 8.2
PERMITTED LIENS
     None

 



--------------------------------------------------------------------------------



 



SCHEDULE 12.2
EURODOLLAR AND DOMESTIC LENDING OFFICES,
ADDRESSES FOR NOTICES
LANCE, INC.
Mr. Rick D. Puckett
Executive Vice President, Chief Financial Officer,
Treasurer and Secretary
P.O. Box 32368
8600 South Boulevard
Charlotte, N.C. 28273
Telephone: 704-554-1421
Facsimile:   704-557-8197
TAMMING FOODS LTD.
Mr. Rick D. Puckett
Executive Vice President, Chief Financial Officer,
Treasurer and Secretary
P.O. Box 32368
8600 South Boulevard
Charlotte, N.C. 28273]
Telephone: 704-554-1421
Facsimile:   704-557-8197
BANK OF AMERICA, N.A.,
  as Administrative Agent
Bank of America, N.A.
1455 Market Street
CA5-701-05-19
San Francisco, CA 94404
Attention: Joan Mok
Telephone: 415-436-3496
Facsimile:   415-503-5085

 



--------------------------------------------------------------------------------



 



Administrative Agent’s Payment Office:
Bank of America, N.A.
Building B, 2001 Clayton Road
CA4-702-02-25
Concord, CA 94520
Attention: Geralyn Hair
Telephone: 925-675-7338
Facsimile:    888-969-9235
For Credit To:
Account No.: #3750836479
ABA# 026009593
Reference: Lance, Inc.
BANK OF AMERICA, N.A.,
  as an Issuing Lender and as a Lender
Domestic and Eurodollar Office:
Bank of America, N.A.
Building B, 2001 Clayton Road
CA4-702-02-25
Concord, CA 94520
Attention: Geralyn Hair
Telephone: 925-675-7338
Facsimile:    888-969-9235
Notices (other than borrowing notices and Notices of
Conversion/Continuation):
Bank of America, N.A.
231 South LaSalle Street
Chicago, Illinois 60697
Attention: William Sweeney
Telephone: 312-828-1843
Facsimile:    312-987-1276

 



--------------------------------------------------------------------------------



 



WACHOVIA CAPITAL MARKETS, LLC,
  as Syndication Agent
One South Broad Street
MC: PA4843
Philadelphia, Pennsylvania 19107
Attention: Mark S. Supple
Telephone: 267-321-6634
Facsimile:    267-321-6700
BANK OF AMERICA, N.A.,
  as Canadian Agent and a Canadian Lender
Credit and Draft Documentation Contact:
BANK OF AMERICA, N.A.
200 Front Street W
Toronto, Ontario
Canada M5V 3L2
Attention: Medina Sales De Andrade
Telephone: (416) 349-5433
Facsimile:    (416) 349-4283
With a copy to:
William F. Sweeney
Telephone: (312) 828-1843
Facsimile:    (415) 503-5027
Operations Contact:
BANK OF AMERICA, N.A.
200 Front Street W, Suite 2700,
Toronto, Ontario
Canada M5V 3L2
Attention: Domingo Braganza
Telephone: (416) 349-5464
Facsimile:    (416) 349-4282

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF
NOTICE OF BORROWING

Date:                       

To:   Bank of America, National Association, as Administrative Agent under the
Credit Agreement, dated as of October 20, 2006 (as amended from time to time,
the “Credit Agreement”), among Lance, Inc., Tamming Foods Ltd., various
financial institutions, and Bank of America, National Association, as
Administrative Agent and Canadian Agent.

Ladies and Gentlemen:
     The undersigned, Lance, Inc. (the “Company”), refers to the Credit
Agreement (terms defined therein being used herein as therein defined) and
hereby gives you notice irrevocably, pursuant to Section 2.4 of the Credit
Agreement, of the Borrowing of [Term][U.S. Revolving Credit] Loans specified
below:
     1. The Business Day of the proposed Borrowing is                     , ___.
     2. The Borrowing is to be comprised of [U.S. Base Rate] [Eurodollar Rate]
Loans.
     3. The aggregate amount of the proposed Borrowing is
US$                    .
     [4. The duration of the Interest Period for the Eurodollar Rate Loans
included in the Borrowing shall be                      months.]
     The Company certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed Borrowing, before and after
giving effect thereto and to the application of the proceeds therefrom:
     (a) the representations and warranties contained in Article VI of the
Credit Agreement are true and correct in all material respects as though made on
and as of such date (except to the extent such representations and warranties
expressly relate to an earlier date, in which case they are true and correct as
of such earlier date);
     (b) no Event of Default or Unmatured Event of Default has occurred and is
continuing or will result from such proposed Borrowing; and

 



--------------------------------------------------------------------------------



 



     (c) the proposed Borrowing will not cause [the aggregate principal amount
of all Term Loans to exceed the Aggregate Term Commitment][the Total U.S.
Revolving Credit Outstandings to exceed the Aggregate U.S. Revolving Credit
Commitment].

                  LANCE, INC.    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF
NOTICE OF CANADIAN BORROWING

Date:                       

To:   Bank of America, National Association, as Canadian Agent under the Credit
Agreement, dated as of October 20, 2006 (as amended from time to time, the
“Credit Agreement”), among Lance, Inc., Tamming Foods Ltd., various financial
institutions, and Bank of America, National Association, as Administrative Agent
and Canadian Agent.

Ladies and Gentlemen:
     The undersigned, Tamming Foods Ltd. (the “Canadian Borrower”), refers to
the Credit Agreement (terms defined therein being used herein as therein
defined) and hereby gives you notice irrevocably, pursuant to Section 2.6 of the
Credit Agreement, of the Borrowing specified below:
     1. The Business Day of the proposed Borrowing is                     , ___.
     2. The Borrowing is to be comprised of Canadian Prime Rate Loans.
     3. The aggregate amount of the proposed Borrowing is
C$                    .
     The Canadian Borrower certifies that the following statements are true on
the date hereof, and will be true on the date of the proposed Borrowing, before
and after giving effect thereto and to the application of the proceeds
therefrom:
     (a) the representations and warranties contained in Article VI of the
Credit Agreement are true and correct in all material respects as though made on
and as of such date (except to the extent such representations and warranties
expressly relate to an earlier date, in which case they are true and correct as
of such earlier date);
     (b) no Event of Default or Unmatured Event of Default has occurred and is
continuing or will result from such proposed Borrowing; and

 



--------------------------------------------------------------------------------



 



     (c) the proposed Borrowing will not cause the Total Canadian Outstandings
to exceed Aggregate Canadian Commitment.

                  TAMMING FOODS LTD.    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FORM OF
NOTICE OF CANADIAN BA BORROWING

Date:                       

To:   Bank of America, National Association, as Canadian Agent under the Credit
Agreement, dated as of October 20, 2006 (as amended from time to time, the
“Credit Agreement”), among Lance, Inc., Tamming Foods Ltd., various financial
institutions, and Bank of America, National Association, as Administrative Agent
and Canadian Agent.

Ladies and Gentlemen:
     The undersigned, Tamming Foods Ltd. (the “Canadian Borrower”), refers to
the Credit Agreement (terms defined therein being used herein as therein
defined) and hereby gives you notice irrevocably, pursuant to Section 2.7 of the
Credit Agreement of the Canadian BA Borrowing specified below:
     1. The Business Day of the proposed Borrowing is                     , ___.
     2. The aggregate amount of the Canadian BA Borrowing is
C$                    .
     3. The maturity date for the Canadian Bankers Acceptances and Canadian BA
Equivalent Notes included in the Borrowing is                     , ___.
     The Canadian Borrower certifies that the following statements are true on
the date hereof, and will be true on the date of the proposed Borrowing, before
and after giving effect thereto and to the application of the proceeds
therefrom:
     (a) the representations and warranties contained in Article VI of the
Credit Agreement are true and correct in all material respects as though made on
and as of such date (except to the extent such representations and warranties
expressly relate to an earlier date, in which case they are true and correct as
of such earlier date);
     (b) no Event of Default or Unmatured Event of Default has occurred and is
continuing or will result from such proposed Borrowing; and

 



--------------------------------------------------------------------------------



 



     (c) the proposed Borrowing will not cause the Total Canadian Outstandings
to exceed the Aggregate Canadian Commitment.

                  TAMMING FOODS LTD.    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
NOTICE OF CONVERSION/CONTINUATION
OF TERM OR U.S. REVOLVING CREDIT LOANS

Date:                       

To:   Bank of America, National Association, as Administrative Agent under the
Credit Agreement, dated as of October 20, 2006 (as amended from time to time,
the “Credit Agreement”), among Lance, Inc., Tamming Foods Ltd., various
financial institutions, and Bank of America, National Association, as
Administrative Agent and Canadian Agent.

Ladies and Gentlemen:
     The undersigned, Lance, Inc. (the “Company”), refers to the Credit
Agreement (terms defined therein being used herein as therein defined) and
hereby gives you notice irrevocably, pursuant to Section 2.5 of the Credit
Agreement, with respect to the [conversion] [continuation] of the [Term][U.S
Revolving Credit]. Loans specified herein, that:
     1. The Conversion/Continuation Date is                     , ___.
     2. The aggregate amount of the [Term][U.S. Revolving Credit] Loans to be
[converted] [continued] is US$                    .
     3. The [Term][U.S. Revolving Credit] Loans are to be [converted into]
[continued as] [Eurodollar Rate] [U.S. Base Rate] Loans.
     [ 4. The duration of the Interest Period for the Eurodollar Rate Loans
included in the [conversion] [continuation] shall be months.]
     The Company certifies that on the date hereof, and on the proposed
Conversion/Continuation Date both before and after giving effect thereto, no
Event of Default or Unmatured Event of Default has occurred and is continuing,
or would result from such proposed [conversion] [continuation].

                  LANCE, INC.    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
COMPLIANCE CERTIFICATE

To:   Bank of America, National Association, as Administrative Agent and
Canadian Agent and the Lenders which are party to the Credit Agreement referred
to below

     Reference is made to the Credit Agreement dated as of October 20, 2006 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
Lance, Inc. (the “Company”), Tamming Foods Ltd., various financial institutions,
and Bank of America, National Association, as Administrative Agent and Canadian
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.

I.   Reports. Enclosed herewith is a copy of the Company’s most recent [Form
10-Q/Form 10-K] filed with the SEC, which includes the [annual
audited/quarterly] report of the Company as at                     , ___ (the
“Computation Date”). This report fairly presents, in accordance with GAAP
(subject to ordinary, good faith year-end audit adjustments) the consolidated
financial position of the Company and its Subsidiaries, as of the Computation
Date and for the period then ended.   II.   Financial Tests. The Company hereby
certifies and warrants to you that the following is a true and correct
computation as at the Computation Date of the following ratios and/or financial
restrictions contained in the Credit Agreement:

  A.   Subsection 8.1(a) Total Debt to EBITDA Ratio     (1)   Total Indebtedness
as of the last
     day of the Computation Period
     ending on the Computation Date:          $___     (2)   EBITDA for the
Computation Period
     ending on the Computation Date           $___     (3)   Ratio of Item
(1)          ___.___%
     to Item (2):     (4)   Maximum ratio allowed:     3.00 to 1

 



--------------------------------------------------------------------------------



 



  B.   Subsection 8.1(b) Interest Coverage Ratio     (1)   EBIT for the
Computation Period
     ending on the Computation Date:          $___     (2)   Interest Expense
for the
     Computation Period ending on
     the Computation Date:                           $___     (3)   Ratio of
Item (1)          ___.___%
     to Item (2):     (4)   Minimum ratio allowed:          2.50 to 1

III.   Defaults. The Company hereby further certifies and warrants to you as of
the date of the filing of the [Form 10-Q/Form 10-K] referred to in clause I that
no Event of Default or Unmatured Event of Default has occurred and is
continuing.

          IN WITNESS WHEREOF, the Company has caused this Certificate to be
executed and delivered by its duly authorized officer this
                                         day of
                                        , ___.

                  LANCE, INC.    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
ASSIGNMENT AND ACCEPTANCE
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities5) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.   5   Include all applicable subfacilities.

 



--------------------------------------------------------------------------------



 



such sale and assignment is without recourse to [the][any] Assignor and, except
as expressly provided in this Assignment and Assumption, without representation
or warranty by [the][any] Assignor.

             
1.
  Assignor[s]:        
 
             
 
           
 
           
 
           
2.
  Assignee[s]:        
 
             
 
           
 
                [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]
 
           
3.
  Borrower(s):        
 
           
 
            4.   Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement
 
            5.   Credit Agreement: Credit Agreement, dated as of October 20,
2006, among Lance, Inc., Tamming Foods Ltd., the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Issuing Lender and
Canadian Agent

 



--------------------------------------------------------------------------------



 



6. Assigned Interest[s]:

                                      Aggregate   Amount of   Percentage        
        Amount of   Commitment/   Assigned of             Facility  
Commitment/Loans   Loans   Commitment/   CUSIP Assignor[s]6   Assignee[s]7  
Assigned8   for all Lenders9   Assigned   Loans10   Number
 
      Term Loan   US$   US$   %    
 
         
 
 
 
 
 
 
      U.S. Revolving Credit Commitment   US$   US$   %    
 
         
 
 
 
 
 
 
      Canadian Commitment     C$     C$   %    
 
         
 
 
 
 
 

[7. Trade Date: ___]11
Effective Date: ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR         [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
           
 
      Title:    
 
                ASSIGNEE         [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
      Title:    

 

6   List each Assignor, as appropriate.   7   List each Assignee, as
appropriate.   8   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g. “Revolving Credit Commitment”, “Term Loan”, “Canadian
Commitment”).   9   Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   10   Set
forth, to at least 9 decimals, as a percentage of the Commitment/Loans of all
Lenders thereunder.   11   To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 



--------------------------------------------------------------------------------



 



              [Consented to and]12 Accepted:
 
            BANK OF AMERICA, N.A., as   Administrative Agent
 
           
By:
           
 
           
 
  Title:        
 
            [Consented to:]13
 
            BANK OF AMERICA, N.A., as Issuing Lender
 
           
By:
           
 
           
 
  Title:        
 
            LANCE, INC.
 
           
By:
           
 
           
 
  Title:        

 

12   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   13   To be added only if the consent of the
Borrower and/or other parties (e.g. Issuing Lender) is required by the terms of
the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
CREDIT AGREEMENT DATED AS OF OCTOBER 20, 2006 WITH LANCE, INC. AND
TAMMING FOODS LTD.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
12.6(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 12.6(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it

 



--------------------------------------------------------------------------------



 



shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of North Carolina.

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1
FORM OF TERM NOTE

US$                                           , ___      

          FOR VALUE RECEIVED, the undersigned, LANCE, INC. (the “Company”),
hereby promises to pay to the order of                      (the “Lender”) the
principal sum of                      U.S. Dollars (US$                    ) or,
if less, the aggregate unpaid principal amount of the Term Loans made by the
Lender to the Company pursuant to the Credit Agreement, dated as of October 20,
2006 (as amended or otherwise modified from time to time, the “Credit
Agreement”), among the Company, Tamming Foods Ltd., various financial
institutions, and Bank of America, National Association, as Administrative Agent
and Canadian Agent, on the dates and in the amounts provided in the Credit
Agreement. The Company further promises to pay interest on the unpaid principal
amount of the Term Loans evidenced hereby from time to time at the rates, on the
dates, and otherwise as provided in the Credit Agreement.
          The Lender is authorized to endorse the amount and the date on which
the Term Loan is made and each payment of principal with respect thereto on the
schedules annexed hereto and made a part hereof, or on continuations thereof
which shall be attached hereto and made a part hereof; provided that any failure
to endorse such information on such schedule or continuation thereof shall not
in any manner affect any obligation of the Company under the Credit Agreement
and this Promissory Note (this “Note”).
          This Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, which Credit Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events.
          Terms defined in the Credit Agreement are used herein with their
defined meanings therein unless otherwise defined herein. This Note shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of North Carolina without regard to the conflicts or choice of law
principles thereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed and delivered as of the day and year first above written.

                  LANCE, INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



Schedule A to Note
U.S. BASE RATE LOANS AND REPAYMENTS OF
U.S. BASE RATE LOANS

                  (2)   (3)         Amount of   Amount of   (4) (1)   U.S. Base
  U.S. Base Rate   Notation Date   Rate Loan   Loan Repaid   Made By
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

 



--------------------------------------------------------------------------------



 



Schedule B to Note
EURODOLLAR RATE LOANS AND REPAYMENTS
OF EURODOLLAR RATE LOANS

                          (3)   (4)         (2)   Interest   Amount of        
Amount of   Period for   Eurodollar   (5) (1)   Eurodollar   Eurodollar   Rate  
Notation Date   Rate Loan   Rate Loan   Loan Repaid   Made By
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2
FORM OF U.S. REVOLVING CREDIT NOTE

US$                                           , ___      

          FOR VALUE RECEIVED, the undersigned, LANCE, INC. (the “Company”),
hereby promises to pay to the order of                      (the “Lender”) the
principal sum of                      U.S. Dollars (US$                    ) or,
if less, the aggregate unpaid principal amount of all U.S. Loans made by the
Lender to the Company pursuant to the Credit Agreement, dated as of October 20,
2006 (as amended or otherwise modified from time to time, the “Credit
Agreement”), among the Company, Tamming Foods Ltd., various financial
institutions, and Bank of America, National Association, as Administrative Agent
and Canadian Agent, on the dates and in the amounts provided in the Credit
Agreement. The Company further promises to pay interest on the unpaid principal
amount of the U.S. Revolving Credit Loans evidenced hereby from time to time at
the rates, on the dates, and otherwise as provided in the Credit Agreement.
          The Lender is authorized to endorse the amount and the date on which
each U.S. Revolving Credit Loan is made and each payment of principal with
respect thereto on the schedules annexed hereto and made a part hereof, or on
continuations thereof which shall be attached hereto and made a part hereof;
provided that any failure to endorse such information on such schedule or
continuation thereof shall not in any manner affect any obligation of the
Company under the Credit Agreement and this Promissory Note (this “Note”).
          This Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, which Credit Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events.
          Terms defined in the Credit Agreement are used herein with their
defined meanings therein unless otherwise defined herein. This Note shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of North Carolina without regard to the conflicts or choice of law
principles thereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed and delivered as of the day and year first above written.

                  LANCE, INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



Schedule A to Note
U.S. BASE RATE LOANS AND REPAYMENTS OF
U.S. BASE RATE LOANS

                  (2)   (3)         Amount of   Amount of   (4) (1)   U.S. Base
  U.S. Base Rate   Notation Date   Rate Loan   Loan Repaid   Made By
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

 



--------------------------------------------------------------------------------



 



Schedule B to Note
EURODOLLAR RATE LOANS AND REPAYMENTS
OF EURODOLLAR RATE LOANS

                          (3)   (4)         (2)   Interest   Amount of        
Amount of   Period for   Eurodollar   (5) (1)   Eurodollar   Eurodollar   Rate  
Notation Date   Rate Loan   Rate Loan   Loan Repaid   Made By
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT E-3
FORM OF CANADIAN NOTE

C$                                           , ___      

          FOR VALUE RECEIVED, the undersigned, TAMMING FOODS LTD. (the “Canadian
Borrower”), hereby promises to pay to the order of                      (the
“Lender”) the principal sum of                      Canadian Dollars
(C$                    ) or, if less, the aggregate unpaid principal amount of
all Canadian Loans made by the Lender to the Canadian Borrower pursuant to the
Credit Agreement, dated as of October 20, 2006 (as amended or otherwise modified
from time to time, the “Credit Agreement”), among Lance, Inc., the Canadian
Borrower, various financial institutions, and Bank of America, National
Association, as Administrative Agent and Canadian Agent, on the dates and in the
amounts provided in the Credit Agreement. The Canadian Borrower further promises
to pay interest on the unpaid principal amount of the Canadian Loans evidenced
hereby from time to time at the rates, on the dates, and otherwise as provided
in the Credit Agreement.
          The Lender is authorized to endorse the amount and the date on which
each Canadian Loan is made and each payment of principal with respect thereto on
the schedules annexed hereto and made a part hereof, or on continuations thereof
which shall be attached hereto and made a part hereof; provided that any failure
to endorse such information on such schedule or continuation thereof shall not
in any manner affect any obligation of the Canadian Borrower under the Credit
Agreement and this Promissory Note (this “Note”).
          This Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, which Credit Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and the guaranty hereof by Lance, Inc.
          Terms defined in the Credit Agreement are used herein with their
defined meanings therein unless otherwise defined herein. This Note shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of North Carolina without regard to the conflicts or choice of law
principles thereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Canadian Borrower has caused this Note to be
duly executed and delivered as of the day and year first above written.

                  TAMMING FOODS LTD.    
 
           
 
  By:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



Schedule A to Note
CANADIAN PRIME RATE LOANS AND REPAYMENTS OF
CANADIAN PRIME RATE LOANS

                      (3)         (2)   Amount of         Amount of   Canadian
Prime   (4) (1)   Canadian Prime   Rate Loan   Notation Date   Rate Loan  
Repaid   Made By
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF
CANADIAN BA EQUIVALENT NOTE

C$                        Date:                           

          The undersigned refers to the Credit Agreement dated as of October 20,
2006 among Lance, Inc., Tamming Foods Ltd., various financial institutions, and
Bank of America, National Association, as Administrative Agent and Canadian
Agent (as amended, modified or restated from time to time, the “Credit
Agreement”). All capitalized terms set forth herein and not otherwise defined
have the respective meanings specified in the Credit Agreement.
          For value received, the undersigned promises to pay on
                     or on such earlier date as such amount may become due
pursuant to the provisions of the Credit Agreement (the “Maturity Date”), to or
to the order of                      (the “Holder”), the sum of
C$                     , without interest until the Maturity Date, and
thereafter, with interest in accordance with the Credit Agreement.
          The undersigned hereby waives presentment, protest and notice of every
kind and waives any defense based upon indulgences which may be granted by the
Holder to the undersigned and waives any days of grace.
          Payment of this note shall be made in Canadian Dollars in immediately
available funds. This note evidences debt incurred under, is secured as provided
in, and is subject to the terms and provisions of, the Credit Agreement.
     [This note shall be governed by the laws of the Province of Ontario and the
laws of Canada applicable in such Province.]

                  TAMMING FOODS LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 